Decision on urgent procedure
The next item is the vote on requests for urgent procedure pursuant to Rule 112.
Proposal for a Council regulation aiming to promote the conversion of vessels and fishermen that were, up to 1999, dependent on the fishing agreement with Maroc [COM(2001) 384 - C5-0407/2001 - 2001/0163 (CNS)]
Mr President, ladies and gentlemen, last night the Committee on Fisheries approved the report by our colleague, Mrs Miguélez Ramos, on the restructuring of the Community fisheries sector affected by the non-renewal of the fisheries agreement with Morocco.
I would like to say to the House that this report is restricted to regulating the technical aspects relating to the social measures aimed at the many people affected; it is a very sensitive issue from a social, and therefore political, point of view, in the Member States affected by this restructuring.
Therefore, Mr President, ladies and gentlemen, I am in a position to ask the House to vote in favour of this request for an urgent procedure presented by the Council, so that this proposal can be debated in Council by the Fisheries Ministers at their meeting called for the 27 November.
Mr President, the Committee on Budgets is sympathetic to the needs of our friends in the Committee on Fisheries. However, a conciliation meeting will be taking place on 21 November and it is not yet agreed between the different institutions how the agreement will be finalised, or indeed in what category it will be finalised. In the light of a decision by the Budgets Council last week, there is a great deal of confusion on our side as to how we are going to deal with this. I would ask that we do not treat this as urgent and that it be held over until after the conciliation meeting of 21 November.
Mr President, I wish to support Mr Wynn. I am glad to see that the Committee on Budgets is taking a responsible approach to this issue because the idea of pushing it through as urgent procedure without debate is unacceptable. We have to be very careful about how we use European taxpayers' money and we need to look to the future. A number of years ago in this Parliament it was already being said that Morocco would not agree to another agreement with the EU. We knew that then and we should have prepared for it.
This situation is not unique, it is going to happen again. At the moment we are discussing a major agreement with Mauritania. The day will come when Mauritania will say to the EU that it no longer wants such an agreement. What are we going to do then? We really need to address this issue, firstly, in relation to how we arrange our common fisheries policy and, secondly, in relation to how we use public money. The way this has been rushed through is unacceptable.
This is not a matter for urgent procedure because we have known for many years that this problem was coming. We need to be extremely careful about how we use European taxpayers' money. I understand the problems the fishing community has, but we need to be more responsible.
Mr President, I would simply like to say that the Committee on Budgets has taken no decision in this field. There are plenty of Members, particularly from my group, in the Committee on Budgets who believe that the urgent procedure is perfectly appropriate. We understand the reasons that the Chairman of the Committee on Fisheries has been able to give. We believe that, in this case, a legal basis is necessary and, in any event, from the budgetary point of view, if it is necessary to amend that basis as a result of the negotiation with the Council on the 21 November, it could be done without any problem.
I therefore do not believe that this Parliament' s position would be damaged by accepting the urgent procedure today and voting on the Miguélez Ramos report, which, furthermore, relates much more to the technical issues in the Commission' s proposal with regard to the restructuring of the fleet than to actual budgetary motivations, which will be the subject of another report.
Mr President, the situation is well known. It has not been possible to renew the fishing agreement with Morocco, so the fishing sector in Spain and to some extent in Portugal is now in a difficult position. The Commission has also responded to the Council's request with the proposal for a restructuring programme, and I can tell you once again that we are not talking about the fishing agreement with Mauritania, but about a restructuring programme for the Spanish fleet and also for a part of the Portuguese fleet. We are talking about paying scrapping premiums. We are talking about social measures. I think it is right for us to say that we will separate the budgetary issue from the legal basis, but the Commission is asking for the legal basis for this restructuring programme to be dealt with quickly. That is why we support the request for urgent procedure.
(Parliament agreed to urgent procedure)
Proposal for a European Parliament and Council decision on the European Community contribution to the "Global Fund to fight HIV/AIDS, tuberculosis and malaria"
[COM(2001) 612 - C5-0520/2001 - 2001/0251]
Mr President, I oppose urgency on a matter of principle, not on a matter of substance. I am sure we all support a global health fund and President Prodi guaranteed EUR 120 million at the G8 meeting in July. However, I and many others are extremely disappointed that the Commission has taken until November to come forward with any effective suggestions and now it is asking for urgency, effectively denying the Council and Parliament any time to debate or amend this proposal. It looks as if we are just going to hand over a cheque and that will be the end of it.
The Commission is also suggesting the funding should be found by taking EUR 60 million from a fishing agreement and EUR 60 million from the EDF. In its resolution in this House on 25 October this House emphasised that contributions should be new and additional funding, and this is not so. At the moment it looks as if it is a one-off payment.
I would like to hear the Commission guarantee that a legal base will be found for the sustainable funding of the global health fund after 2000 and submitted as quickly as possible. I would like an assurance that it will be new money and that Parliament and the Council will be kept fully informed and involved, so that we play a legislative part in this process. We, as parliamentarians, cannot be treated in this way.
Mr President, there is no point in talking about old money or new money when there is no money!
If we do not get agreement on this matter this year with urgent procedure, there will be no money next year for the Global Health Fund. I know there are problems about getting EUR 60 million from the EDF but, quite frankly, that is another argument. If we want EUR 60 million from the general budget, we have to agree to using urgent procedure on this or there will be no money for the Global Health Fund.
This financing issue is indeed directly linked with the subject we were discussing just now. EUR 50 million will be made available from appropriations that were previously earmarked for fishing agreements. It is quite evident that this is additional money that was not available beforehand for other external actions. A further EUR 10 million will be made available from two budget lines with which there have also been implementation difficulties up to now, that is to say the budget lines for Latin America and for Asia. The money will be implemented here in a concrete way, and there are promising signs that the extra EUR 60 million can be provided from the EDF.
I believe that it really would be a good sign if the European Union could make an early decision on implementing these financial appropriations. As you know, the donors to the global health fund have promised over USD 1.8 billion, but so far those are just promises. The European Union would be the first to make a concrete decision on financing. I therefore ask you to vote for this request for urgent procedure. We need a legal basis for making a transfer to the global health fund. This House will naturally be kept informed at all stages.
We will, of course, come back to this several times during the overall budget process. But if the legal basis could be rapidly decided upon now, and it would be a good legal basis that would enable us to make the transfer, then we would not need to explore any other avenues, because the budget situation would be very clear. So I ask you to vote for the request for urgent procedure.
Mr President, on behalf of the Committee on Development and Cooperation, I would like to say that we are against recourse to the urgent procedure, for fundamental and for procedural reasons.
The facts are as follows: the Commission has proposed a contribution of EUR 60 million to the Global Fund to fight AIDS/HIV, tuberculosis and malaria. We are not against this proposal, but we do not believe that this can be a single contribution, made just once, if this objective is to be fulfilled.
We are arguing for a solid and sustained contribution, not just for one year. This is why we do not agree with the urgent procedure; we intend to present amendments, which is our right in accordance with the codecision procedure applicable in this field.
The Commission, in asking for the urgent procedure, is doing so in a way which is unacceptable to Parliament, since it deprives us of this essential and irrevocable right. The Commission announced its contribution to this fund in July; it told us about it some months ago and it announced it publicly in Genoa more than three months ago; and now it wants Parliament to express its opinion on this important issue in just one week.
Mr President, on a point of order. Having heard the Commissioner and the budget spokesman, I am happy to withdraw my objection.
(Parliament agreed to urgent procedure)
Report on the proposal for a Council decision amending Council Decision 1999/733/EC providing supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia
[COM(2001) 613 - 2001/0213 (CNS)]
Proposal for a Council decision amending Council Decision 1999/325/EC providing macro-financial aid to Bosnia-Herzegovina
[COM(2001) 610 - C5-0558/2001 - 2001/0250(CNS)]
Proposal for a Council decision amending Decision 2001/549/EC of 16 July 2001 providing macro-financial aid to the Federal Republic of Yugoslavia [COM(2001) 612 - C5-0520/2001 - 2001/0251 (COD)]
Mr President, as rapporteur, allow me to explain. We are talking, then, about three matters, Macedonia, Bosnia and Herzegovina, together with the Federal Republic of Yugoslavia, as discussed by the Committee on Budgets.
We support the Commission' s request for urgent procedure. This is a matter of exceptional urgency, since many great needs have arisen, especially in Macedonia. We are also concerned with extending the aid to Bosnia, Herzegovina and the Federal Republic of Yugoslavia. We nevertheless need a little more time.
To begin with, a proper discussion is needed in the Committee on Budgets. It is a question of transfers for this year and of budget issues for next year. We need a little time in which to obtain the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and we need to have a discussion on the whole budget for the Balkans for 2002 in connection with the conciliation prior to the second reading of the budget next week.
We therefore propose voting to apply urgent procedure but also for deciding at the same time to deal with these three matters during the November II part-session in Brussels. We should, then, be able to have a joint debate on the issues relating to the Balkans, at the same time as dealing with the Lagendijk report on the European Agency for Reconstruction. Our proposal is therefore in favour of urgent procedure but also of debating the matter during the November II part-session in Brussels.
(Parliament agreed to urgent procedure) President. That concludes the vote.
Presentation of the Court of Auditors' annual report - 2000
The next item is the presentation of the Court of Auditors' annual report for the year 2000.
Mr President, on behalf of the Members of the European Court of Auditors, I would like to thank you for inviting me to present the 24th Annual Report of the Court for the 2000 financial year. As in previous years, this presentation marks the start of the discharge procedure.
The report follows the format used for the past three years, with chapters covering revenue and each of the expenditure areas under the headings of the financial perspectives. There is an additional chapter this year which marks the development of the Union, which deals with pre-accession aid for which a separate financial perspective heading exists from 2000 onwards. You will also - as usual - find a chapter dedicated to the Statement of Assurance and, attached to the report, you will find the Court' s observations on the implementation of the sixth, seventh and eight European Development Funds.
The different chapters of the Annual Report address four main concerns. First, there is an analysis of the budgetary implementation and of the budgetary management practices for each specific financial perspective heading. Then, you will find the follow-up of observations of the Court in previous Annual and Special Reports. Thirdly, the specific appraisal in the context of the Statement of Assurance with information per financial perspective heading. Finally, a new element this year is that the principal findings and recommendations in the Special Reports adopted by the Court since the last discharge are summarised in the chapters according to the wishes of this Parliament. This means that the Annual Report this year contains all the principal findings and recommendations concerning the implementation of the general budget and the European Development Funds that the Court has published since the last discharge.
You will also find, for the first time - not in the copy of annual report that you have in your hands today, but in the Official Journal version that will come when the official version has been printed, something that Parliament has asked for many years - the text of the Court in one column and the answers of the Commission on the same page so as to make the report, at least in this respect, more user-friendly.
Concerning the budget management for 2000, one particular feature of budget implementation was the emergence of a very large surplus of revenue over expenditure, amounting to EUR 11.6 billion, equivalent to more than 14 % of final payment expenditure. The main factors which led to this situation were a higher revenue yield than budgeted and - perhaps even more important - lower payments on Structural Measures, in particular those for the 2000-2006 programming period.
The Court recommends that the Commission examine how it can better use the supplementary and amending budget procedure to avoid excessive budget surpluses, in order to avoid distorted revenue positions for the following year caused by the carrying over of surpluses.
The Court, responding to the wishes of the discharge authority, has continued to follow up the observations in previous Annual and Special Reports. The main purpose of this is to review what action has been taken, principally by the Commission, in response to the observations of the Court, the recommendations of the Council and the resolutions of the European Parliament.
In all of the subjects examined, some action has been taken. The extent and effectiveness of this action, however, vary considerably. In general, the Commission, in particular where it agreed with the earlier observations and propositions, has adopted measures designed to respond to them and to improve the situation. In some cases corrective action has been slow, in others, staff and financial resources allocated have been insufficient to achieve the desired level of improvement.
Effecting improvements in the management and control of complex programmes involving many organisations at different levels is difficult and takes time. Structural rigidities have often to be overcome, and in the areas of shared or decentralised management, which account for more than 80 % of the general budget, the Commission requires action from others, such as Member States.
Notwithstanding that achieving change can be difficult, the Commission should ensure that it takes all the measures within its power to implement the recommendations of the Court and of this Parliament.
In early 2001, as part of its follow-up work, the Court reviewed progress in the replacement of the former anti-fraud unit (UCLAF) with the European Anti-fraud Office (OLAF). The new arrangements for OLAF provide a more appropriate administrative framework, with greater independence for the Office than its predecessor.
The Court continues to work closely with OLAF. It has established formal procedures to ensure that the relations between the two organisations are efficient and effective. It has also established a constructive dialogue with the committee established to supervise the work of OLAF, under the chairmanship of Prof. Delmas-Marty.
The Court has recently prepared an opinion, soon to be published, on a proposal for a directive of the European Parliament and the Council on the protection of the Community's financial interests. This directive is an important step forward in the fight against fraud. I would like to thank the chairman of the Committee on Budgetary Control, Mrs Theato, on behalf of the Court of Auditors for her impressive work and dedication over the years to make this important directive possible.
With regard to the Statement of Assurance, the Court is of the opinion that the revised accounts for the financial year ended 31 December 2000 reflect reliably the Community' s revenue and expenditure for the year and the financial situation at the end of the year.
As far as the legality and regularity of underlying transactions are concerned, the audit of the principal management and control systems applicable to Agriculture and Structural Measures revealed weaknesses in the functioning of control procedures aiming to secure the legality and regularity of the transactions.
The audit of operational expenditure revealed an unacceptable incidence of error affecting the amount of the payments or the reality or the eligibility of the underlying transactions.
In view of the results of its audit work taken together, the Court is of the opinion that the transactions underlying the financial statements are, taken as a whole, legal and regular in respect of revenue, commitments and administrative expenditure but declines to provide this assurance in respect of payments in operational expenditure.
Since the last Annual Report the Court has adopted eighteen Special Reports to be taken into account in the discharge procedure, containing the results of audits which focus on a wide range of specific areas in which the Community' s financial management can be improved.
The results of the Court' s audits indicate significant positive findings. In the agricultural area the reformed clearance of accounts system and the Integrated Administrative and Control System have contributed to improved management of large amounts of European Union funds. The Commission' s strategy for dealing with BSE is basically sound.
With regard to Structural Measures, the URBAN Community Initiative has helped the implementation of many urban development projects and has enabled local authorities to access Union funds. In the external actions area, the work of the agency charged with the reconstruction of Kosovo, was found to be both efficient and economical. The TACIS cross-border co-operation programme is an instrument which has the potential to play a useful role in addressing issues relating to the new eastern border following the next accession.
However, it was also found that major objectives have either not been achieved, or only limited progress had been made. Further, it was frequently found that there was either insufficient or no evaluation by the Commission of the achievement of the objectives.
The Commission' s reform programme is increasing the focus on results and performance measurement, within a resource allocation framework reflecting predetermined priorities and defined objectives. The Court' s findings on recent programmes show that the Commission still faces major challenges in this area.
One of the most important issues in the discussion that we had last year here in Parliament, when I presented the Annual Report for 1999, concerned the situation in the Member States. The results are striking. The Court has concentrated a large share of its resources on the audit of control systems in Member States as a follow up to this debate. Persistent weaknesses were found in Member States' checking of community operations concerning programmes where management is shared between the Commission and the Member States. This was the case for the Integrated Administrative and Control System (IACS). It was also the case for export refunds, and concerning the control regulation for Structural Measures. Improving the control arrangements in the Member States is central to ensuring the correct use of Union funds. It is also important if the Court is to place some reliance for its own audit purposes on the checks carried out by the various audit and supervisory services in the Commission, and in the Member States. I will come back to this specific problem at the end of my speech.
The recast of the Financial Regulation, which is an important element of the Commission reform programme, maybe the first step that was taken, now seeks to clarify and strengthen the provisions relating to methods of implementation of the budget, advance payments, procurement, presentation of the accounts, and the offices. The introduction of new provisions intended to contribute to the establishment of a coherent legal framework in the field of budgetary execution, based on the primacy of the Financial Regulation, is another important improvement within the recast. However, as you will see from our Annual Report, some important matters of principle stated in the Court' s opinion on the proposed changes have not been followed, which may lead to serious complexity in financial management.
Regarding enlargement, this year' s Annual Report has a new chapter dealing with pre-accession aid for which a separate financial perspective heading exists from 2000 onwards. In accordance with Parliament recommendations in its 1999 discharge resolution, the Court has been improving and intensifying the co-operation with the Supreme Audit Institutions of the candidate countries during the past few years.
Furthermore, in liaison with the Supreme Audit Institutions the Court has been intensifying the exchange of information at different levels of national administrations. The setting-up of national systems of internal control and the external audit of EU funds made available to the candidate countries require closer co-operation between the institutions even before accession.
Enlargement will bring about changes in the way the Council, the Commission and the Court of Justice will work. This is also true for the Court of Auditors and for Parliament.
Today, no one questions the provisions of the Maastricht Treaty to make the Court of Auditors one of the five independent institutions of the Union. The Nice Treaty will mean substantial organisational changes in the near future, also for the European Court of Auditors, where the Court will have the possibility of establishing an organisational structure in chambers with a more effective decision making, even if we will then consist of 25 Member States. The Court is actively preparing itself for this challenging reform.
The Court is developing its relations with the Commission' s new Internal Audit Service, with discussions covering a number of areas where we can work together. The Court is giving high priority to assessing how it will be able to use the work of the Internal Audit Service and the audit capabilities in the Directorates General. One very promising sign of progress in this field was the conference, under the challenging heading of "Verstehen" held at the initiative of the Internal Auditor, Mr Muis, on Thursday and Friday which Mrs Schreyer and Mrs Theato attended. I should like to say, as the President of the Court of Auditors, that this initiative might mean an extremely fruitful, concrete and promising step forward in the idea of a single audit system concerning European funds.
The Treaty states clearly that the European Court of Auditors assists the European Parliament and the Council in exercising their powers of control over the implementation of the budget.
Ladies and Gentleman, I am soon to retire as President and Member of the European Court of Auditors. During my seven years in the Court I have been privileged to contribute to the Court's growing importance, and to the continuous efforts it makes, in collaborating with Parliament and meeting its needs in optimising the assistance it provides.
The Court is addressing the need in its statement of assurance methodology for more information on the nature and causes of the problems affecting the management of Community funds by broadening the range of evidence in support of its conclusions.
The recent reforms in the area of financial management and internal audit will enable the Court to make greater use of the Commission' s work, not least for its work on the Statement of Assurance. The Court intends to continue to develop specific appraisals for each major area of Community activity as a complement to its Statement of Assurance. The specific appraisals are now envisaged in the Nice Treaty and are an important tool to help the discharge authority to make appropriate recommendations with a view to improving management.
One of the major tasks of the enlarged European Union will be the collaboration between European and National Supreme Audit Institutions. This has long been a key preoccupation of this Parliament. But, as we all know, this co-operation has advanced slowly and Parliament has repeatedly urged the Court to improve the situation. After having followed progress for a number of years I have arrived at the conclusion that a good result in this respect requires initiatives at a higher level than purely technical co-operation between the Supreme Audit Institutions of the Member States and the European Court of Auditors.
I would like to quote a Member of this Parliament, Mr Jacques Santer who pointed out, when he was President of the Commission, the importance of collaboration between the national parliaments and the European Parliament. It would also be a key factor in the field of Financial Control. The Supreme Audit Institutions act independently and have a strong collaboration with their respective national parliaments. So, collaboration between national parliaments and the European Parliament could have a major influence on national audit bodies and the European Court of Auditors, in particular in the matter of financial control.
The way of intergovernmental collaboration in this field is not the most practical route to take since the Supreme Audit Institutions of the Member States are, with the exception of my own country, independent of governments, as they are controlling them. But maybe the solution can be found in increased cooperation between this Parliament and the national parliaments of the Member States.
Let me finally add one little word. As parliamentarians in the European Parliament, as Commissioners in the European Commission, also as Auditors in the European Court of Auditors, we have a double role. We have to fulfil our tasks according to the Treaty; to fulfil them as Commissioners, as Parliamentarians and as Members of the Court of Auditors. But we also have another role in common. That is always to defend the idea of Europe.
(Applause)
Mr President, Mr Karlsson, ladies, gentlemen, and members of the Court of Auditors, this report from the Court of Auditors on the 2000 budget year gives the Commission both encouragement and support; it is particularly supportive of the Commissioner for the Budget. Let me thank the Court of Auditors, you, Mr Karlsson and the Court's members and staff for the 2000 Report and give especial additional thanks for the special reports, whose very practical recommendations make them very valuable to the Commission in its work.
I would most especially like to express my satisfaction with the Court's practical observations, and with the Court's support for two measures which are of particular concern to me. One, in the area of foreign policy, has to do with the reconstruction of Kosovo. The Court of Auditors has examined the accounting procedures and the profitability of the agency charged with the reconstruction of Kosovo and has come to a highly favourable conclusion, reporting that the agency has succeeded in achieving most of the high targets set for it, and that its administration and budget management were highly efficient economically.
I had strongly urged that the 2000 Budget should make available sufficient funds for the reconstruction of Kosovo. Parliament and, in particular, Mr Bourlanges, whom I would like to mention particularly in his capacity as principal rapporteur on the 2000 Budget, were also very much behind the idea that sufficient funds should be allocated for this purpose.
The good work that was done meant that funds for the agency charged with the reconstruction of Kosovo could even be increased in the course of the 2000 budget year. I am sure that Mr Bourlanges will feel, as I do, that it is quite simply very heartening when measures that one has been especially committed to get such a good report from the Court of Auditors. It goes without saying that this sends an important message to the taxpayers, that money is being invested well in Kosovo, and in an economically efficient way.
I emphasise this for the additional reason that there is a very intense debate going on in the media about the common foreign and security policy, with people asking: where is the European Union? where is the Commission? Here we have a quite tangible example of a common foreign policy measure and a tangible demonstration of what a good result can be achieved if we all pull together.
The second point about which I would like to speak personally, and on which I wish to express my thanks for the Court's support, is the Financial Regulation. The recast of the Financial Regulation is a highly comprehensive undertaking, on which the Court of Auditors gave its opinion in quick order and was of great help to the Commission, not only with the adoption of a formal position, but also with the many meetings on technical and administrative matters.
That may perhaps sound a bit arid, but the fact is that the Financial Regulation lays down Budget procedures in exact terms, stipulating who plays what role, who possesses which supervisory powers and whether, for example, there can be rapid redeployments in the Budget, and where they can be made, in order to take account of changes during the budget year.
I am very grateful to the Court of Auditors for making clear how important it is that all financial arrangements in specified sectors conform to Budget principles, or principles of sound budgeting. I am very grateful to you in this Parliament for the amendments you have proposed even before the summer recess. I can say quite unequivocally and definitely that the recast proposal gained a great deal in terms of quality as a result. For its part, the Commission has now done its homework; so too, on this point, has the Court of Auditors; and so too, to a quite broad extent in this area, has Parliament; I therefore believe it is actually high time for Parliament to formally take up its position, so that then the Council, too, can get its homework over and done with in a similarly short time.
Now I also want to consider some areas in which the Court made some highly critical comments. One case in point is the way in which the Monitoring Regulation for the Structural Funds has been implemented.
It is the Member States who have primary responsibility for monitoring the legality of the use to which Structural Fund resources are put. It is, however, equally true that the Commission bears overall responsibility for the implementation of the Budget and thus for checking that monitoring regulations are clearly framed and enforceable and that the state of affairs does not come to pass in which more or less any Member State can come up with its own interpretation of the monitoring regulations and act accordingly.
The complaint most frequently levelled at the Structural Funds by the Member States is that the monitoring procedures are so complicated. This sometimes reaches the point where the conclusion is to say: 'In future, we will have the Structural Funds only as a sort of lump sum transfer.' The Commission, though, does not, of course, support this as the way forward, and I assume that Parliament does not support it either. For when funds go out of the European Budget, they do so in order to achieve definite objectives and not as a general settlement. It is, of course, true that, if we want things to be that way in future, we will have to work at simplifying the regulation in question. I join with the Court of Auditors in calling for a simpler scheme which, being more easily monitored, would lessen the likelihood of error.
'Complicated procedure' was also the criticism the Court of Auditors laid at the door of the Sapard programme of agricultural aid for the acceding countries. This afternoon the Commission will be debating the progress reports on the enlargement process as a whole, of which financial control is a very important part, as is the assessment of what progress has been made in the acceding states and of what problems remain to be overcome.
Sapard, though, presents us with the problem of the over EUR 1 billion allocated for 2000 and 2001, of which in fact only EUR 16 million have so far been paid out. I must accept the Court of Auditors' criticism of what is, of course, a very poor result. This will also have to be discussed in the Commission, for the complicated procedure must not result in the funds ceasing to be used at all. When dealing with precise controls in the acceding states, we must, then, find a balance, but not to the detriment of implementation.
Turning to the massive EUR 11.6 billion surplus in the 2000 Budget, the Court of Auditors has explained that a surplus should not be entered in the accounts for the following year, but should, if at all possible in the current budget year, allow the Member States to make reduced payments, which means that the Budget would then be adjusted downwards in the course of the year. I work on the assumption that the Council and the Finance Ministers would surely give this a favourable reception, but that there has to be more careful consideration of what is the right way forward here.
Of last year's Budget surplus, over EUR 3 billion was the result of increased income, which itself was a consequence of last year's growth figures in fact turning out better than had at first been assumed. It was, though, only in November that the official figures became available. Of the surplus, several hundred million euro represent real savings in agriculture as a result of favourable market developments. I see it as a very positive thing if we do not have to spend money, but whether that is actually the case will not be definitely known until the end of the year.
Those who legislated for the Structural Funds had indeed already foreseen the possible difficulties in implementing the programme in its first year, and it is for that reason that the Interinstitutional Agreement provides for the option of transferring funds to subsequent years.
Let me again make it clear that I do not see it in a negative light if, at the end of the year, or, as the Court has proposed, possibly during the current year, funds can be returned to the Member States due to the money not being required. I am probably agreeing with certain comments made in this Parliament when I say that the distinction has to be drawn between the money not being needed in order to achieve a given objective, and the money not having been able to be used because of faulty budget management or shortcomings in administration.
That can be properly assessed only when we are no longer talking in the Budget procedure about how much money is being invested, but rather about what objectives we want to achieve. In this context, I take on board the Court of Auditors' remarks on evaluation and on how important it is in a good Budget procedure.
The Court of Auditors has confirmed the regularity of the accounts, in other words, that the books are in good order, and also of the revenue side of the Budget. It has also certified the reliability of the commitments and of the administrative outgoings. It has, however, criticised the excessive incidence of errors in cash movements.
Has the Commission, then, made too few changes in 2000 in order to improve financial management? Let me, on this point, refer to the Court of Auditors' statement that, in 2000, many steps towards reform had only just started to be taken, and that they will only gradually meet with success.
I cannot, at this juncture, list all the steps we have taken since then, but I will all the same highlight a few of them. One example is in the personnel field. Additions have been made to the total personnel complement for financial management, among other things by redeployment within the Commission to reinforce the financial units in the various Directorates-General, and Parliament has made additional posts available for 2001. The selection procedure for these is at present in progress, and it will result in 250 candidates being put on a list to strengthen the financial and personnel management sectors.
I would like, in addition, to mention the steps we are taking in training and development. The Commission's reforms as a whole have meant that there is definitely a greater need for training. A total of 2 800 officials have already been trained in financial management by the Budget Directorate-General and another 1 700 will take part in courses of this sort in the next few months.
The technical assistance offices have also come in for a lot of criticism from us in the past. There are 126 of them, and 93 will have had their contracts with us cancelled by the end of 2001. I see this as an important point; it is something that has been achieved through pressure exerted by Parliament, and we will, for example, be continuing with decentralisation in the field of foreign affairs, in order to make greater use of local knowledge in implementing budget decisions.
This afternoon the Commission will be taking decisions about further new management systems and about the networking of national agencies. A few weeks ago, we adopted a comprehensive package to improve personnel policy. In the summer, I presented the report on the steps the Commission had either taken, or proposed to the legislature, to combat fraud, ranging from regulations on money laundering via customs measures through to the proposal for a European public prosecutor for financial offences.
There is much to do, but much has already been achieved. The Commission is not only active in well over 100 States. It also gives aid following natural catastrophes and gives humanitarian aid in crisis areas and war zones. It is active in many traditional fields, for example in aspects of agriculture, but it also makes funds available for many innovative projects suggested by Parliament. This may sometimes involve large amounts totalling millions, but sometimes, too, relatively small sums of money. We link up researchers and the results of their investigations, share in the financing of high-speed railway lines and of student exchange schemes. This represents a truly broad spectrum of areas of expenditure, and there is nothing rigid about it. The programmes change, the tasks change and the world changes, so we are all constantly being faced with new challenges, and all the European Union's institutions have to be open to them.
We want to create good European policies, which means learning from mistakes in order to make good measures even better. The reports of the Court of Auditors are a fundamental support to us in doing this. So I thank the Court, those of its members who are leaving, those who are continuing to be members of it, and most especially its President. Mr Karlsson, your presidency has seen the further development of the method for the statement of assurance, and the compilation of a very large number of special reports containing very definite and valuable recommendations. The understanding of financial management has improved under your presidency and so, I believe, has the institutions' understanding of each other. For that you have my most especial thanks.
chair of the Committee on Budgetary Control. (DE) Mr President, Commissioner, Mr Karlsson, today you are presenting your annual report as President of the Court of Auditors, together with those Members of the Court still in office. This is the last time you will present the report, as you are leaving office, as are a number of other Members of the Court. I would like to take this opportunity to thank you and the retiring Members of the Court both personally and on behalf of the Committee on Budgetary Control for the years of excellent and effective cooperation and mutual trust under your presidency, and also under the previous presidency of Professor Friedmann, who is also retiring. There have occasionally been differences of opinion, but I believe that we have always managed to cooperate well, and we have, above all, performed a control function that has ultimately benefited the taxpayer. So once again, many thanks. The Annual Report of the Court before us today also demonstrates that we have made some further progress. I only want to highlight a couple of points.
The most striking point is the large surplus of own resources: EUR 11.6 million or over 14% of the budget has not been spent. The finance ministers are, of course, delighted, as this means that they will have to pay less to the EU next year, but we in the Committee on Budgetary Control are concerned to know which of the objectives that we have set ourselves have not been achieved. I believe that the Commission would be well advised - and I understand from the press that there will be surpluses again this year - to get to work on supplementary and rectifying budgets so that the money available is really spent on achieving objectives.
The complex and cumbersome nature of the legal framework and the extent of the controls therefore involved are also a matter of concern both for the Parliament and for the Court of Auditors, and, as Commissioner Schreyer has just said, for the Commission too. We need to work to simplify things as a matter of urgency, so that the public can also obtain funding, rather than say, 'It is so complicated. I do not want any money from the European Union' . Controls need to be proportionate but also to be effective, to lead to positive outcomes and to have a preventive effect.
My last point is the positive statement of assurance, the SOA. Anyone looking for concrete figures or percentages in relation to payments will be disappointed. Once again, the Court has not mentioned any concrete figures. This House had actually pressed for that. The Court now wants to bring forward a refined method of producing this positive statement of assurance. We are more than happy to cooperate on this, but we also have to look and analyse where errors are due to the Member States and where they are the Commission's responsibility. The Commission is ultimately responsible, and it must accept this responsibility. I would like to thank you once again, Mr Karlsson, for your excellent cooperation, and I would like to wish all the retiring Members and you personally all the best for the future.
Mr President, I would also like to pass on my best regards to Mr Karlsson, thank him for his presentation and all the work he has done over the past few years. I hope he will pass on our thanks to his other colleagues who are also leaving.
We must remember that this report is the first report which assesses the first full year of the Prodi Commission - a Commission which, let us remind ourselves, was appointed with the specific remit of radical overhaul and reform of the European Union. The question we will be asking in our discharge procedure this year is: "Is the Commission delivering on that promise?". Let us be clear. If it is not, then the credibility of both the Prodi Commission and of this Parliament is on the line.
It is much too early to assess the success or failure of the Prodi Commission and of Commission reform. The only question we can ask at this point is whether we are headed in the right direction. Mr Karlsson, I noted your words last night. There are a number of hopeful signs in this report. So, where the Commission has specific responsibility, we do seem to be seeing some positive developments. As you say, the strategy on BSE is basically sound. The work of the Agency charged with the reconstruction of Kosovo was efficient and economical. The reform programme is heading in the right direction. You have approved the recasting of the financial regulation and the Commission's proposals on financial incentives for top grade officials, although I note that you have some concerns about the Commission's accounting mechanisms. Perhaps Mrs Schreyer could comment on that.
We are not going to let the Commission off the hook. There is a large area where the Commission has joint responsibility with the Member States, particularly in the agricultural sector and the structural funds. The primary responsibility must lie with the Member States. They are responsible for 85% of the budget. Here we see some serious structural weaknesses. In the structural funds, we see problems in the application of regulations at every level. The CAP accounts for over 40% of the budget and where Member States are responsible there is no improvement. Heads of stock continue be overstated.
We know that Belgium, Denmark, Ireland and the Netherlands have not signed the Convention on the Protection of Financial Interests. We are disappointed, Mr Karlsson, that you did not mention them by name in the report.
Again the Court has failed to give a statement of assurance to the Commission. As I said last night, this is a complicated and ever-changing procedure and I do not believe the Commission will ever get a statement of assurance.
So the main message, as far as I can see, is that the Commission should keep going. It is on the right track. Member States must stop hiding behind the Commission and assume their proper responsibility of protecting EU taxpayers' money.
I too should like to express my appreciation for all the Members of the Court of Auditors who are departing.
It is noticeable again that this year, as the Court of Auditors has already expressed in rather vague terms, there is no Statement of Assurance. The question arises as to how long this situation can continue like this. 2001 is the first year for which the current Commission shoulders all responsibility. In my opinion, there should come a day when a positive Statement of Assurance can be made. I should like to suggest that the Commission sets the year 2000 as a target date. For each year, an action plan should be drafted in which the Commission outlines its objectives. We must ensure that the necessary arrangements are then in place for certain Directorates-General, with a margin of error of, say, less than 1%.
As far as the Member States are concerned, we all know that that is where the money is spent. In my view, the system we are currently using for the agricultural funds is workable: if a Member State spends certain amounts inappropriately, the Commission will need to introduce capping. I should like to see the Commission make proposals for extending this system to include other sectors of the budget, notably the Structural Funds.
Honourable Members of the Court of Auditors, Mr Karlsson, Mrs Schreyer, on behalf of my group, I should naturally like to echo the words of thanks which my fellow MEPs have already expressed. I have started to wade through this tome. I have to admit that this 24th Annual Report seems superior and that more names are included than before. In other words, this Annual Report is simply a better read, it has to be said. It also becomes clear that you are sending out a message, namely an urgent request for simplifying legislation. Indeed, if legislation were simplified, fewer mistakes would be made, fewer irregularities would occur and this would probably result in less fraud.
When I read what was happening with the own resources and when I saw the results of the database, which gives an overview of all cases of fraud and irregularities established since 1996, amounting to EUR 1.5 billion, I appreciated the significance of what we are doing. On the basis of the Court of Auditors report, the OLAF reports, the work carried out by the rapporteurs and also our own studies, we will need to explain to the European taxpayers how their money is being spent.
I am delighted with the fact that the Annual Report devotes much attention to the role of the Member States. Indeed, they do not sufficiently inspect the Community programmes which they manage in conjunction with the Commission. Neither do they fight fraud satisfactorily when they collect their revenue. The VAT carrousels are a prime example of this. Finally, as Mrs Morgan has already stated, the Member States fail to implement legislation adequately.
In this connection, I should once again like to haul my own country over the coals. In the Blak report, Belgium was attacked for not yet having ratified the 1995 agreement. I have exchanged correspondence in this respect with the President of the Belgian Parliament, and four months ago, I was promised that this agreement would be ratified during the Belgian Presidency. That has not been done to date. That is an outright scandal, and I am grateful to the Court of Auditors for once again giving us the necessary ammunition today to ensure that the Belgian government and the Belgian Parliament carry out their tasks at long last. It is a disgrace which we must continue to denounce in public.
Mr President, ladies and gentlemen, although money is not everything, the way money is handled shows if a policy is successful or not. Those were the words of a former President of the Court of Auditors, Bernhard Friedmann, and if we take those words as a yardstick for this year's report, then we really have to ask just how successful the Union's policies are in practice.
The report before us summarises what we already know from many other reports: there is still a need for reform in financial management and the way funds are implemented. There are dramatic shortcomings in many areas, which suggests that financial errors are endemic. The Commission's tendency to blame irregularities and deficits the Court discovers chiefly on the Member States is unacceptable. Of course the Member States cannot shake off their own responsibilities, if there are irregularities or fraud in the Member States, the Commission must act accordingly. The recovery rate, that is the reimbursement of funds that have been lost, is not satisfactory. It is not acceptable if Member States underperform in the fight against fraud because of lax controls and are then slow to get funds reimbursed as well. Politically speaking, the Commission has final responsibility for the EU budget and it is accordingly also responsible for efficient implementation of funds and checks.
One of the things mentioned in the Commission's responses on last year's report is that new systems are being introduced which primarily aim to make it easier to check the efficiency of VAT collection in the individual Member States. Given that significant shortcomings have also been identified in this area, we also have to ask how effective these control mechanisms are. I would like to thank the Court of Auditors for its successful investigative work and I call on the Commission to take further structural reform actions so that mismanagement and financial errors become a thing of the past.
Mr President, what can I say in two minutes?
Well, first of all and very simply, I shall say goodbye and thank you to President Karlsson.
I shall say goodbye, now that you are leaving us, after giving many years of loyal service, and thank you for the excellent cooperation that you developed with this House and for the quality of this report, which now seems like an impressive aircraft carrier, surrounded by a squadron of special reports.
I shall make three brief comments, as I have very little time. First of all, I believe that you are right to emphasise that the major problem with the 2000 budget is the massive under-implementation of a number of funds. Admittedly, Mrs Schreyer is right to say that there are sometimes good reasons for this under-implementation, but generally the budgetary authority feels a sense of frustration and is aware that there are problems related to this under-implementation. I shall give four examples. The first is the overly complex regulations, the difficulties in managing the project cycle, the poor interaction in execution and control between the Commission and the Member States, and, lastly, the often pernickety control which has the effect of taking away responsibility. These are the areas we will be focusing on in the discharge.
I have one comment to make on the DAS. I am pleased to see that the Court of Auditors is keeping a good distance and we must do the same thing with the error rate. The overall error rate is merely the scientifically dubious aggregation of spot checks, which, whilst interesting, are random. I do not want everything to hinge on the error rate, which will determine everything. The Court of Auditors is reassessing this issue. Parliament must monitor and support this.
My third and final comment relates to the management of surpluses. In my view, it is a shame that surpluses are systematically reimbursed to Member States. In fact, economically speaking, this management strategy has a pro-cyclical effect, which is absurd. We support growth when it is strong, and then, since there is a lack of money, we penalise growth when it is weak. We should consider other forms of multi-annual regulation from a statutory point of view.
Mr President, Mr President of the Court of Auditors, Commissioner, ladies and gentlemen, I should like to focus, in this debate, on the Court of Auditors' special report on export refunds. This is yet another important contribution to our understanding of the vital need to promote a thorough reform of the CAP in areas such as the funding of exports of agricultural products.
Until today, I had never read, in one publication, such a devastating set of facts on the misuse of public funds by the European institutions, some of which are worth highlighting. EUR 80 million from the Community budget were used to fund supplies to Iraq, in breach of the embargo imposed by the United Nations. Little or none of this money has to date been recovered. According to statements made by the Russian customs authorities themselves in August 2000, almost 80% of Community subsidies for exports to that country, currently being examined by OLAF, have proved to be fraudulent. It should be remembered that Russia is the main destination for subsidised European exports. The Community has set up free import agreements with candidate countries, but is still subsidising the export of dairy products to these countries. As a result, we have the classic roundabout scenario already seen in Estonia, in which the Community subsidised butter exports, which were then imported free from customs duties. The number of supposedly pure-bred cattle whose export the Community has already funded would be enough to give some importer countries, with Mediterranean or desert climates, huge reserves of pure-bred European cattle.
The system of control and monitoring bodies, designed to ensure the veracity of export statements has proved to be a complete fiasco. The Commission assured us, even in the context of the last budgetary discharge and on the Fléchard procedure, that exports to Russia in particular, were now being properly monitored. This report by the Court of Auditors categorically disproves the Commission' s words.
Mr President, this is the first time that we have received a report that pertains to a period for which the Prodi Commission is entirely responsible. Can we draw clear conclusions from it? No, not really. That is why my group hopes that the discharge procedure will eventually give us the answer to the following questions: which countries cause most problems, which areas of policy are most problematic and what can be done about this, where does the Commission carry out its tasks and where does it fail to do so, but also where have improvements been made and where has that not been the case? We can already detect some improvement. That is partly thanks to the commitment by this European Parliament, but also the Court of Auditors, for which we are very grateful. However, this is still not enough. Moreover, it is still not possible to issue a general Statement of Assurance, and the budget surplus is currently at an all-time high. Progress has thus been made in small ways, but that is not enough to really gain the confidence of the people in Europe. In the final analysis, that is what we all need to work towards.
Mr President, when I read the Never-Ending Story to my grandchild, Niklas, I think of the Court of Auditors' annual report. There are an incredible number of problems which crop up again and again, year after year. Lamentable control systems in the Member States, lost income from VAT, bureaucratic and complicated export refund arrangements, farmers who overstate how much land they have, misappropriation of structural funds, fraud involving research funds in the form of over-payment, and long-winded and bureaucratic procedures concerning the EU' s external aid. It is the same old story every single year. However, it is now the Member States that are the biggest culprits. It cannot be said often enough. The agricultural and structural funds are what cause us problems. There is a very tough approach this year to the management of the structural funds. I proposed last year in my discharge report that the Commission should impose fines upon those Member States which offend again and again, and I am extremely pleased that Mrs Schreyer and the Commission have promised to look constructively at this possibility.
Denmark is also mentioned a couple of times in the annual report, and that is a couple of times too many. There are problems with farmers' overstating how much land they have, and pathetic control systems at quite a few custom houses. The Danish practice of collecting users' fees for the issue of export refunds has also been found to be illegal. It is thanks to the Court of Auditors that the Commission has finally realised what is unlawful about this practice. I am also pleased that we are working on the problems caused through the pile of work involving guarantee payments in Denmark, which are a disaster. In this area, too, the Commission has been a good and effective partner.
I would also say to Mr Karlsson that I should never in my life have believed that a Dane would end up missing a Swede. That is, however, the case and, since I, myself, am also leaving Parliament after this parliamentary term, we must set up a club for former Scandinavian MEPs in which we can rhapsodise about the old days. I think that the children' s book, 'Karlsson-on-the-Roof' was written with you in mind. Thank you for your fruitful cooperation over seven years.
Mr President, I have a couple of observations to make. First, we need to recognise that, once again, the Court of Auditors has been unable to give a positive statement of assurance in respect of Commission expenditure. I want to resist our gradually starting to regard the abnormal as being the norm. We can perhaps do that in this case, but certainly not outside this area. If this statement of assurance is procedurally weak, then I expect the Court of Auditors to make a statement to that effect. Otherwise we must note that there is a weakness in Commission expenditure that needs to be criticised politically speaking.
My second point is that I am very grateful to you, Commissioner, for having highlighted the link between today's debate on progress reports in connection with enlargement and the report of the Court of Auditors. The Court of Auditors has told us that in respect of the new pre-accession instruments there was actually a zero expenditure policy in 2000. That means that in practice - and the Commission is talking about the first candidate countries acceding in 2004 - we have already wasted 20% of the time available in the financial area. And that means of course that we will have to work even harder in the coming years in order to implement the pre-accession instruments properly.
My third point is a comment about OLAF. I was surprised, Mr Karlsson, that your report more or less suggested that by adding a reserve for setting up OLAF, Parliament had affected the independence of that body. We felt obliged to do this when the Commission - as you know - simply transferred all UCLAF's staff to OLAF, and apparently thought the job was done. And all the more so when we discovered from the OLAF Monitoring Committee for which you have such high regard that OLAF's independence genuinely was at risk. Now that we have been able to deal with the Commission, and I would specifically like to thank Mrs Schreyer for that, we have a new problem. This is an area where I believe the Commission should step in, Mrs Schreyer.
The new Berlusconi government is now blocking one of the central posts in the new OLAF. I would be grateful if we could all pull together on this one.
Mr President, the report of the Court of Auditors is always rather like the starting pistol for the discharge procedure, which we then hope to conclude in the April of the following year, although we do not always succeed. Now that we have been working off the inherited liabilities for several years, something that has consistently attracted media attention, it now seems to me that we are tackling more systemic problems where it is not so much spectacular individual cases that are at stake, but rather whether systems are flawed in some way. I would like to address once again three points that arose most often in the debate. The first one is the high level of unimplemented appropriations. In the course of the discharge procedure, we will have to ask ourselves whether this is attributable to the caution officials exercise before they will sign something off and spend money, or whether it is to do with overcomplicated rules.
For example, given the many complaints I hear from my constituents and others about all the red tape you have to cope with in dealing with Brussels if you want to get support for something, I fear that I know the answer already. Although I am willing to accept it if this is clearly refuted, this is still an issue we need to sort out.
The second point is the statement of assurance, which has just been mentioned, and Mr Bösch has pointed out the dilemma we face. We need to ask ourselves if there are more reliable instruments or if we are treating this statement of assurance in the same way that the Council does year after year, that is as a kind of weather report that is not binding in any way.
My final point is this: we need to establish whether the Member States' handling of EU money has got worse or whether it is just being scrutinised more carefully now. If the latter is the case, that would represent some progress and the Commission could be given some credit for that. But it is the Commission's job to step up pressure on the Member States, and we will be glad to help out.
Before giving the floor back to Mr Karlsson I should like to say to him on behalf of Parliament that we appreciate the fruitful cooperation we have had over the years of his presidency. We wish you all the very best for the future.
Mr Blak has probably paid you the ultimate compliment by talking about a Dane missing a Swede. That is like a Scot saying we want England to win at football. That was a real compliment. Thank you for your cooperation.
Mr President, on behalf of my outgoing colleagues and myself I would like to assure you that I have never regretted my resignation as much as at this moment. I wish I could resign every time we met in order to listen to this lovely music. So thank you very much for all the nice words. Not least, when I go home to Sweden I shall tell them of these kind words from Denmark. Thank you, Mr. Blak.
I realise there is a heavy agenda, but I would like to take this opportunity to say a few words.
I shall start with what Mr Kuhne has just said. It seems that a number of issues have been put behind us and there is a feeling - which I also had yesterday in a meeting of the Committee on Budgetary Control - that we are now able to address some major issues for the future. The first is one which underlies the budget surplus problem. It is not so much the revenue I am thinking of, as the under-utilisation and the under-implementation of funds, which, in turn, has a lot to do with our problems in achieving good management and fighting fraud - namely the over-complexity of Union funds and administration and regulations. I have had a long discussion on that with the discharge rapporteur, Mr Bourlanges, and I feel confident that this problem will be addressed now.
My personal advice to Parliament is to do everything in its power, together with other institutions, to simplify things. On all the major issues, such as the pre-accession funds, structural funds and export refunds and on the market regulations in agriculture, we have built a mountain of complexity which, if I may for once step into the realm of political judgment, raises the major question of the European citizens' confidence in this Union. I would say that if I had to choose one of the tasks that Mr Kuhne mentioned as being the most important, it would be: simplify, for heaven's sake!
I wish you every success in that. I think that this Parliament, together with the Court of Auditors and the other institutions, will in the future manage to increase confidence among European citizens in our great project, which, of course, is the primary goal for all of our institutions.
With that, I thank you once again, on behalf of myself and my colleagues, for your kind words and for this most stimulating and interesting exchange of views.
That concludes this item.
Money laundering
The next item is the report (A5-380/2001) by Klaus-Heiner Lehne, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive amending Council Directive 91/308/EEC of 10 June 1991 on prevention of the use of the financial system for the purpose of money laundering (PE-CONS 3654/2001 - C5-0496/2001 - 1999/0152(COD)).
Mr President, ladies and gentlemen, this second directive on money laundering in Europe has a long history. You know that legislation on money laundering in the Member States of the European Union has its roots not so much in the will of the national legislatures but rather in the fact that back in 1991 the European Union brought in the first money-laundering directive, which acted as a catalyst for a string of national money-laundering laws being adopted.
However, the 1991 directive only set a minimum standard. This minimum standard provided that drug-related offences should be included in the list of predicate offences, and with regard to professions that were obliged to take part in the fight against money laundering, only banks and providers of financial services were covered by compulsory provisions. This led to major differences in transposal in Europe. There were Member States that went well beyond this minimum standard, and other Member States that only implemented the minimum standard. Back in 1995, the European Parliament's then Committee on Civil Liberties and Internal Affairs organised a major hearing on this. The outcome of that hearing was that the differences in transposal were leading to major problems in combating money laundering in Europe, as cooperation between the Member States was not functioning adequately either. For us in this House, the result - and there were two reports on this, one in 1996 and the other in 1998 - was that we called on the Commission to bring forward a second directive in order to raise standards in Europe, and in particular to extend the list of predicate offences and the list of professions covered.
At that time we suggested that the professions covered should include dealers in luxury items, casinos, auctioneers and also solicitors, notaries and other providers of legal advice. The Commission then brought forward its proposal in 1999, but we considered that at least as far as providers of legal advice were concerned, it was not sufficiently sensitive. As you know, since the Charter of Nice at least, citizens have the right to legal advice and representation, and this is also rooted in various national constitutions. This can only be effectively guaranteed if those citizens are also in a position to give their legal adviser any information safe in the knowledge that this will be kept confidential and that their legal adviser will not phone the public prosecutor the next day and pass on this information. That is why Parliament was concerned to preserve this right at first reading, while at the same time effectively combating money laundering in Europe.
This then went into the conciliation procedure, and I believe that the compromise which emerged was a good one. The Council gave ground on the Member States being allowed, in accordance with their own legal traditions, to let legal advice continue to be covered by the obligation of professional secrecy. On the other hand, Parliament also gave some ground, by not demanding that this arrangement should be made compulsory, but that it should instead be at the discretion of national legislatures. Article 6(3) therefore gives all Member States the option, depending on their own national legal traditions, of providing for the obligation of professional secrecy to be observed in the area of legal advice.
Exactly the same procedure was followed for other contentious points, and some excellent compromises were reached on those too. The subject of tipping off, in other words a ban on information given to one's legal adviser being passed on to others, has also been solved by means of a compromise under Article 6(3), that is to say by means of a discretionary arrangement. The issue of what should be done with information received in this way and which is in the hands of the public prosecutor's office has been left at the discretion of national legislatures.
To put it simply, all the parties involved finally said that they were not 100% satisfied with this compromise, nor was it ideal, but they could live with it. That is exactly what a good compromise is about, and I would therefore like to recommend to this House that it should accept the proposal that has emerged from the Conciliation Committee, thus making a substantial contribution to strengthening the fight against money laundering in Europe. Against the background of the present situation, and the need to combat terrorism, this is an important factor. On the other hand, we have accordingly also managed to ensure that our citizens' fundamental rights have been preserved without any need to interfere with mature national legal traditions which in some cases are of a constitutional nature. All in all, a good compromise then, please vote for it.
Mr President, I represent a minority. The new Recital 16 says that there is an obligation to report suspicions "if the legal counsellor is taking part in money laundering activities, the legal advice is provided for money laundering purposes, or the lawyer knows that the client is seeking legal advice for money laundering purposes". That is going too far. That is why I am voting against this. It would destroy the integrity of advice. It also has a second implication which has not up to now been the case under our existing legislation: in all three cases the legal counsellor or lawyer would be committing a criminal offence. He would therefore also have to denounce himself. That is totally unheard of anywhere in the world. I am fairly sure that even in the Stone Age there was no law saying that. For some inexplicable reason, the Commission has felt moved for the first time ever in law to adopt a legal provision whereby one must denounce oneself.
I certainly cannot vote for that. Lessing comes to mind, who said that if enlightenment is only a small light glimmering in the darkness, there is at least still some hope in the world. You have made the same mistake as with the OLAF legislation, which in the end has even penetrated into Members' offices. You will be stopped there. This could not stand up to constitutional scrutiny. When we were debating the OLAF legislation, I said that the European Union as a whole had had a rush of regulatory blood to the head. We seem to have a similar phenomenon again here. I also regard it as a matter for great regret that the legal profession has shown so little backbone on this issue.
Mr President, one of the biggest gaps in the anti-money laundering regime has been that it only applied to financial institutions. As successive international reports have made clear, lawyers and other professionals become vulnerable to exploitation as unwitting accomplices in the washing of dirty money from criminals and terrorists as banks tighten up, which, I am glad to say, they are at last having to do.
I regard the outcome of the conciliation on this directive as satisfactory if it is interpreted in a common sense way. That means that lawyers, accountants and tax advisers must, outside a strict definition of legal privilege, report transactions that are suspicious, in other words, that they have reason to believe their client is involved in money laundering. This is the only feasible interpretation.
There has been a huge amount of hype on this directive aimed at protecting lawyers' vested interests and not, I am afraid to say, individual rights. This has delayed the finalisation of the directive for an unnecessary six months. Parliament has not exactly covered itself with glory.
I hope all Member States will declare that they have no intention of invoking the option to exempt lawyers from the ban on tipping off clients that the authorities have been alerted. We need to make sure that our legal and financial systems are not exploited, rather than concentrating on the position of the lawyers themselves and their own self-interest.
Mr President, I would like to start by congratulating the rapporteur on succeeding in achieving a sensible joint proposal on the more important points of this report in codecision. However, the Radical Members of the Bonino List will not be able to vote for this report because it has two shortcomings: the first concerns the joint text itself which gives the Member States' the right to use information obtained through proceedings combating money laundering for other types of investigations as well. This point introduces the danger that, in actual fact, the investigating authorities might use investigations into money laundering to obtain special powers as a way to get round the rules, so to speak, a way to get round the normal protection rights governing information obtained during proceedings on other issues.
The second point on which we have reservations is more general: it is the recommendation that the fight against money laundering should be seen as the priority. In our opinion, if we are to win the battle, if we are to strike at the profits of criminal organisations, our most urgent priority should be to legalise drugs. This text was adopted on the wave of events following the attacks of 11 September. We must not forget that Afghanistan, which we are currently attacking with military force, is responsible for 80% of the world' s opium production. Well then, maybe a policy of legalising drugs would be a more effective way of reducing the power of the drug barons than pursuing their capital throughout the world.
Mr President, the thorny problem in the text before us is, of course, the balance between the legally recognised obligation of professional secrecy, on the one hand, and, on the other, the duty to pass information which assists the fight against money laundering to the appropriate authorities.
The money-laundering directive imposes a string of obligations on credit and financial institutions, with the result that money launderers have simply switched to other sectors, hence the need to extend the scope of the directive to other professions. Whilst we of course welcome more stringent measures, they should not lead to a watering down of the obligation of professional secrecy for various professions, and above all for lawyers, notaries and tax consultants.
Mr Rothley is right in saying that the text before us is chipping away at the principle of nemo tenetur se ipsum accusare, no one is bound to incriminate himself. However, that is the very compromise that we think is workable, and we believe that the need to balance professional secrecy on the one hand and the need to bring criminals to book on the other has been solved in an acceptable way, and we shall therefore be voting in favour of this.
Mr President, I wish to congratulate and thank the rapporteur. Because of your commitment, we have been able to see off the attack the Council and Commission were making on the fundamental rights and rights to defence of Europe's citizens. It is not acceptable for defence counsel, solicitors, tax consultants and notaries simply to be turned into part of the public prosecution service. It is also evident that the battle to maintain rights to defence is not over yet.
The directive still has to be transposed into national legislation, and we must continue to argue that it should not be subject to an excessively narrow interpretation at national level, thus restricting citizens' fundamental rights and rights to defence. However, I can also assure you that I will be making representations to the appropriate Austrian authorities to make sure that precisely this does not happen.
Mr President, on behalf of the Commission, I welcome very much the agreement which has been reached by Parliament and the Council. Delegations in the conciliation procedure on the proposal for a second money laundering directive have given their support to this compromise proposal, and the Commission is duly appreciative.
I should like in particular to thank the rapporteur, Mr Lehne, and also vice-president Provan for co-chairing the conciliation meeting, for their determined efforts to reach an agreement which, as I have said, is very much welcomed by the Commission.
The Commission proposal to update and extend the 1991 anti-money-laundering directive - which Parliament called for as early as 1995, as was mentioned quite rightly this morning - has raised difficult and sensitive issues of which the Commission is fully aware. Not least, the involvement of the professions in the anti-money-laundering defences has attracted the attention of many people interested in this subject and, in particular, Members of this Parliament.
The Commission believes that the joint text agreed in the conciliation procedure constitutes a good compromise, taking account of the legitimate concerns of both Parliament and the Council.
The fight against money laundering is an essential aspect of the fight against serious and organised crime. Since the tragic events of 11 September, it has also become an integral part of the fight against the financing of terrorism. The proposal before us now, to strengthen the European Union's anti-money-laundering defences, has aroused great interest in the world outside the European Union, not least in the so-called financial action task force which is in the process of updating its 40 recommendations.
So to sum up, I commend the joint text to Parliament and I look forward to the earliest possible adoption and implementation of this important new directive.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Approximation of civil and commercial law
The next item is the report (A5-384/2001) by Mr Lehne, on behalf of the Committee on Legal Affairs and the Internal Market, on the approximation of the civil and commercial law of the Member States [COM(2001) 398 - C5-0471/2001 - 2001/2187(COS)].
Mr President, ladies and gentlemen, this too is a very important report. What is it about? It is about the fact that although the internal market in Europe is becoming ever more integrated, there are also various deficits, as we all know. The Commission, the Parliament and the Council have been trying for many years to achieve joint legislation, particularly in the field of consumer protection.
In the communication on contract law which the Commission has brought forward, and which is also referred to in this report, the Commission covered in detail the position on the common body of law which already exists in the European Union, and also referred to all the directives already in existence in this field. However, if you take a closer look at these directives, you will see that they are not always necessarily consistent. It is quite conceivable for there to be a contract entered into between a purchaser and a vendor in which the purchaser may have to sign three different cancellation statements with different cancellation deadlines, because totally different deadlines are found in different directives, such as the distance-selling directive and other directives. It is pretty obvious that this does little for consumer protection and is sheer nonsense. That is why it is necessary for this common body of law to be consolidated and summarised to achieve a common result.
There are many reasons why this situation has come about. It can be explained, in part, simply by the fact that within the European institutions totally different directorates-general, committees and Councils were responsible for individual aspects, and of course they always looked at things from their own isolated point of view, which then led to quite different end results.
So up to now there has not been an integrated approach, an integrated view of the approximation of civil rights. I think it is a very good thing that following the decisions taken at the Tampere Council, the Commission now intends, just like this House, to adopt an integrated approach in future. This is a matter of urgent necessity, as the volume of cross-border trade is on the increase in Europe. There are two key factors which explain this. The first is, of course, the introduction of the euro next year. A second factor is the impact of modern technology, and I only have to mention electronic commerce. If, in the future, you order goods or other commodities via electronic commerce, you will have no idea, or, at least, you frequently will not have, of where the company you are dealing with is based. This is leading to an inevitable growth in cross-border trade. That is why I believe that it is also necessary for us to develop more common definitions of offences and a broader common body of Community law.
The present electronic commerce directive, which we in this House supported, is not therefore, as we already know, an ideal solution. As the country of origin principle applies here, whereas in the case of consumer rights law the country of destination principle applies, this can lead in practice to situations such as a district court judge in Cologne having to apply Irish law in parallel with German law. I would not mind betting that this will lead to considerable problems when only trifling amounts are at stake and with bread-and-butter legal cases. This demonstrates that we need to develop a broader common body of law in future.
My report now envisages, with the support of many expert groups who have been calling for this for a long time, that the Commission should continue its work by means of an action plan covering several years. At the end of that process, and this is my belief at least, the result should be a common body of law within the European Union, for cross-border transactions at least, which is as extensive as possible.
With regard to transparency, I believe that this is necessary, not only for consumers, but also for businesspeople, and this also applies to legal certainty, legal practicality and the application of the law.
I therefore wish to ask the House to give its approval to the proposal emanating from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on this report regarding the approximation of the civil and commercial law of the Member States. This is, as it were, the starting pistol for the Commission's work. I know that the Council is currently considering this matter in parallel with ourselves, and that it is intended to deal with this subject at the Laeken Summit.
I believe that everyone in Europe has recognised that this issue is of a very high priority, and that progress needs to be made with this work. In order to exert a little bit of pressure, I think that we should approve this action plan.
Mr President, this is a rather peculiar cooperation procedure between Parliament and the Commission, at an initial phase of the Commission' s work.
The communication presented to us by the Commission referred to a limited aspect of the harmonisation of private law, specifically contract law, and the report presented by Mr Lehne deals which a much wider scope, because it refers to the harmonisation of private law in general. We, in the Committee on Legal Affairs and the Internal Market, considered that contract law was probably too narrow a scope and that it would not be sufficient to produce harmonisation of private law in general, which is necessary, as Mr Lehne pointed out, above all within the framework of the introduction of the euro and of the generalisation of European contracts.
The Commission' s communication is very broad, given the aspects it deals with and the questions it poses. We, in Parliament, clearly cannot work intensely and on time, as we would have liked, but we can make some observations. I will focus on one: the possibility that, in relation to harmonisation, more reference should be made to the regulation and less to the directive. Because we are seeing that every time a Community directive is adopted, it gives rise to fifteen different national legislations, which leads us to think that we are possibly not achieving the objective of harmonisation, but quite the opposite, because the Community directive paradoxically leads to discrepancies in the development of each national legislation.
I know that this is a difficult issue, because there is still legislative zeal of a national nature, but it is one of the possibilities for development by means of Community legislation, instead of merely indirect harmonisation via a directive.
I must stop here through lack of time, but not without congratulating the Commission on its initiative and the rapporteur on his report.
Mr President, I should like to congratulate our rapporteur on taking this important issue forward and also to congratulate the Commission on a very good consultation document on contract law. We have made a good start in what is a very politically sensitive area. Although we might see the practical arguments for moving forward because of the advent of the euro and because of e-commerce, we have to ensure that our citizens are also comfortable with this.
Every time we talk about approximation of core civil law subjects, I see scare stories in the English press that English common law is about to be replaced by the Code Napoléon, complete with a small picture of Napoleon. Last week English contract law was supposed to be under threat. However misguided some of this comment might be, we have to respect the concerns and deal with them. The process outlined in this report will allow us to do so. The Commission has made some very pragmatic suggestions about contract law, which I hope the Council will act on. It was, after all, the Council that brought forward this idea of convergence in the Tampere agenda. We must insist that the area of freedom and justice referred to there is as much about civil law as about criminal law.
The Tampere conclusions foresaw convergence in civil law. Convergence is a long process, not an abrupt event. It is not about imposing a European civil code. It is about channelling and guiding developments in Community law to give us a more coherent and less piecemeal approach, ultimately allowing more knowledge of the law and greater access to justice across Europe's internal market.
In considering these matters, we would do much better to concentrate on what draws us together in Europe's common legal heritage. All our legal traditions owe something to the early modern fusion of feudal, Roman and canon law called ius commune. We now have the chance to guide and structure the modern reconvergence of our legal systems. We should welcome that opportunity.
Mr President, there was a time when Europeans travelled all over the universities of Europe and studied what was still a common law based on the Roman law. Indeed, in my own country, Scotland, that lasted until the 17th century, during which 6000 members of the Faculty of Advocates of Scotland at various times studied in the universities of Utrecht and Leiden. That kind of interaction of lawyers is one of the things which contributed most to our civilisation and from which our legal civilisation has grown. So this is a very good project and the time-tabling suggested by Mr Lehne and the Commission is feasible and worthwhile.
Nevertheless, as Mrs Wallis has said, legal traditions are valued objects. People concern themselves greatly about the coherence and integrity of a legal order. Therefore it must be with great sensitivity that we move forward in bringing back together again legal systems and legal traditions through the kinds of common definition that Mr Lehne is suggesting.
With that in mind, I have one doubt and it involves a difference with what Mr Medina Ortega has just said. Clause 14 of the report suggests that a regulation is really the best way to take this forward. The difficulty relates to subsidiarity. If these things are to be done well, common definitions will have to be sensitively adapted and grafted into what are very deep and organic legal traditions. You cannot do that by thrusting a regulation down the throats of the legal community.
We in the United Kingdom have two legal systems, rather distinct, and it is going to be absolutely vital for this development that both are adequately and properly represented in further discussions, as they have been on bodies like the Lando Commission in the past.
Mr President, I would first like to strike a critical note, because although the rapporteur explained the need for haste to the committee and I also understand that, I believe that there should not be fast-track procedures of this kind, because they can lead to botch-ups. However, I would like to specifically exclude the rapporteur's report from that comment. I am totally in agreement with the content of the report, because approximation of Community law as it applies to SMEs is also absolutely necessary if we are to increase legal certainty for cross-border contracts, especially in view of the forthcoming enlargement of the Union.
It would be irresponsible to create free trade areas without making provision for the necessary instruments to keep commercial trade on track. However, it is my belief, and this is something that Mr MacCormick just touched upon, that the mature traditions underpinning the legal systems of the Member States impose certain limitations on the approximation of civil and commercial law, and that a failure to respect those traditions would inevitably lead to the opposite of what we are trying to achieve. However, I believe that these problems have been adequately addressed and that it is also possible to achieve this objective, which we will therefore be supporting.
Mr President, Commissioner, Mr Lehne, ladies and gentlemen, I would like to know how many legal transactions have taken place in the European Union during the last 15 minutes, while we have been debating. Would it be a million, 10 million or even 100 million? Whatever, I believe that it must be a large figure. We are in a world of what in German we call "Massengeschäfte" a term that is not perhaps particularly easy to translate into other languages - bread-and-butter transactions, perhaps. I am sure that only a fraction of these legal transactions will have been cross-border, and I am equally sure that these transactions, ranging from Lapland to Sicily, from Scotland to Bavaria, will have been conducted according to totally different traditions and customs. That is why we need to be clear that this is a very sensitive area and however ambitious we may be, we still need to proceed very carefully and prudently. Mrs Wallis has already referred to the reaction in the United Kingdom, for example.
So I think it is reasonable for the Commission to propose in its Option II that we should initially work out some general legal principles. One expert very appositely said that the problem with legal convergence is not so much the rules as the exceptions. We have discovered precisely that through our own work, in the case of warranty periods on purchases, interest on arrears, money laundering and also the takeover directive. General principles can be agreed quickly, but in contrast it is very difficult to harmonise which groups should be given special treatment and who qualifies for special protection.
That is why we also need to set reasonable priorities for our work. The cross-border aspects should be prioritised in the first place. We need to achieve compatibility between European legislation and national legislation, but national legislative provisions also need to be made compatible with each other. Courts need to cooperate more effectively and mutual legal assistance needs to be guaranteed. I believe that these are concrete, practical steps that we can implement from one day to the next, which would assist legal transactions between our citizens within the single market.
I think that in considering these matters, we should also deal with the concept of working towards a European law as an option for parties entering into contracts. They could therefore choose either to opt for a legal system created in Europe or else continue to use national law. As I see it, this would be a kind of soft harmonisation, setting in train a process of convergence which, Mr MacCormick, would be better than regulations adopted as an abrupt event, as Mrs Wallis put it.
Against this background I would also like to say that Mr Lehne's draft does not, of course, reiterate the demands that we made in 1989 and 1994. At that time we demanded that a European Civil Code should be drawn up, but as far as I can see, that proposal has not been incorporated in the texts adopted in committee nor in the amendments.
We have adopted a good, reasonable and cautious approach here. I would like to thank both the rapporteur and all those who helped with the hearing for their assistance.
Mr President, by and large I agree with the rapporteur, and in the limited time I have available I can only mention one or two rather unrelated points. What we need to start with at EU level is coherent and homogeneous legislation. That is very often not the case, because terms are used which have a different meaning in other legal texts. Scarcely any academic research has been done into this aspect of Community law. So the first thing we should do is to ensure coherence and homogeneity in our own legal texts, and I would urge you to set up an expert committee to do this. That is one point.
The other point that I would like to address is how this relates to international civil law. It seems to me that Mr Lehne has rather neglected this aspect in his report. International civil law can make an important contribution to overcoming the difficulties involved in cross-border legal disputes, and as a rule, and I am choosing my words very carefully now, international civil law is certainly not inferior to Community law, certainly as far as legal culture and the quality of legal texts are concerned. So if, as in the case of the directive on electronic commerce, you take issue with international civil law, the situation becomes very difficult indeed. We therefore need to examine once more to what extent we can retain international civil law.
My final point concerns national regulations. I think this is an area where we should not overreach ourselves. That will be very difficult. I believe that it would be best for us to have convincing law making in the European Union.
Mr President, I welcome this opportunity to congratulate Parliament and especially the Committee on Legal Affairs and its rapporteur, Mr Lehne, on its timely report on the approximation of the civil and commercial laws of the Member States.
Given the forthcoming European Council in December in Laeken, for which this report will be of relevance, I am particularly pleased that the European Parliament is discussing this report here today. The European Council will therefore have at its disposal not only the Commission's communication and the Council's report, but also the report by the European Parliament, which handles this important issue in the necessary depth.
The Commission also very much welcomes the report as Parliament's response to the Commission's consultation process, launched by the communication on European contract law. It is absolutely essential that the Commission should get as much feedback and input as possible from the other EC institutions so that it can establish its future approach in the area of contract law.
One fundamental question confronts the Commission, as well as Parliament and the Council as the two branches of the European legislature. Should we continue with the existing piecemeal approach of harmonising European contract law in a very sector-specific way, as has been done for the past 20 years, or should we adopt a new approach? It is obvious that if the existing approach corresponds to the needs of the European Union then we should continue it. If, however, there are problems despite, or possibly even because of, the existing approach, then we should be brave enough to change it.
It was in order to get a reply to this fundamental question that the Commission adopted its communication on European contract law. The choice of our future approach is highly important for the smooth functioning of the internal market and the participation of consumers, small- and medium-sized enterprises and all other economic operators, as well as for the uniform application of Community law.
We have already received a large number of constructive comments and reactions which confirm that the Commission's initiative is of great interest to all stakeholders. Of course not all the reactions point in the same direction, but this is inevitable with such a complex subject where so many issues are raised and different options need to be considered. The reactions will be examined in depth by the Commission. Obviously the Commission will attach great importance to Parliament's response to our communication which, once you have adopted it, will be very carefully analysed. The Commission will decide what suggestions it will make in the light of the reports from Parliament and the Council, the possible reaction from the European Council and the responses to our consultation process.
I understand that the Council may ask the Commission to report to the Community institutions and the public on the consultation process, together with any observations and recommendations if necessary in the form of a Green or White Paper, not later than 31 December 2002. The European Parliament's proposal for an action plan is particularly relevant in this context. The Commission has taken due note of the ambitious deadlines for specific steps to be taken.
In conclusion, I would like to express the Commission's thanks for the careful analysis that has gone into this report. If there are problems for the internal market and the uniform application of Community law which need to be tackled, it is obvious that whatever line we take this will be a longer term project of considerable importance. So, this is certainly not the last time that we will debate questions of European contract law in this House.
I submitted the Commission communication to the college, together with my colleagues Mr Vitorino, Mr Bolkestein and Mr Liikanen. At the last Council meeting on the internal market and consumer affairs, I emphasised my strong personal interest in this matter, not only because I am convinced of its value but also because of my own professional background as a practising barrister and as international commercial arbitrator. For those who have expressed concern about the survival of the common law system: that is the system that I have worked in myself for 27 years and I have some attachment to it. Perhaps with that background it will be able to make sure that these issues and sensitivities are taken fully into account.
This is an ambitious project but it is a feasible project. When I worked on contracts where arbitration was needed or on dispute had to be resolved, the "applicable law" was - lex mercatoria. What is that? Those who have to enter into contracts with a term like that will feel perfectly comfortable with something a bit more rigid and rigorous, which is what all of us in this House are aiming at. My colleagues and I are therefore looking forward to constructive dialogue with Parliament and the other EC institutions in the future.
Thank you very much, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Arbitrary arrests and the political situation in Laos
The next item is the Commission statement on arbitrary arrests and the political situation in Laos.
Mr President, I am honoured to make this declaration on behalf of the Commission on the arrests in Laos PDR.
The Commission welcomes the release of the five members of the Transnational Radical Party who had been arrested on 26 October in Vientiane, Laos PDR, after staging a peaceful demonstration. We are particularly happy to see Mr Dupuis back.
Their release followed 14 days of detention, during which the Commission and EU Member States made frequent contacts with the Laotian authorities to ensure a rapid resolution of the situation. At a public trial on 9 November, the detainees were found guilty of violating Laotian law. They were given suspended sentences before being released and expelled from the country. In relation to this incident, the Commission notes that the human rights situation in Laos PDR, including the case of the Laotian students who organised a demonstration for freedom and democracy in Laos PDR in October 1999, continues to give cause for concern.
The Commission, together with the diplomatic missions of the EU Member States, is following the human rights situation in the country closely and participating in all EU démarches to the government of Laos PDR on these issues. Included in these issues are deficiencies in the rule of law. There are still a number of flaws in the administration of justice, notably cases of arbitrary arrest, lengthy pre-trial detention and lack of guarantees of due process. Many of these problems are exacerbated by the poor training of people working in the judicial system and the Commission has therefore offered assistance to the government of Laos PDR, both in reforming the system and in developing its human resources.
Mr President, ladies and gentlemen, the arbitrary arrest of a Member of the European Parliament and a number of his fellow campaigners in Vientiane has put a severe strain on relations between the European Union and Laos. In the intervening period both the institutions of the European Union and also the Member States concerned have done everything in their power to secure the release of those arrested. In this context I would like to thank both the Commission and also the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, under the leadership of Elmar Brok, and also all those colleagues who have become involved in this issue.
Those arrested have now been released again. The Italian government was particularly helpful in that it sent a government representative to Vientiane. This action was ultimately successful. I would also specifically like to thank the Ambassador of the Lao People's Democratic Republic, who made himself available for discussions with us both here and in Brussels and who obviously also had a very positive influence on events.
Laos has been a single-party state since 1975, that is to say that it is not a democracy as we understand it. Places where there is no democracy and no freedom of choice usually do not have any constitutional checks either, and Laos is no exception to this. Despite this, the European Union has a cooperation agreement with Laos, and in this framework the European Union is assisting not only the development of that country but is also helping to encourage democracy and constitutionality. The ASEAN delegation accepted only this year that this assistance was indeed useful. There are some very good projects in which the European Union is involved.
I would like to make it clear at this point that regardless of the unacceptable behaviour of the powers that be in Laos, we stand by our cooperation agreement and our willingness to provide assistance. I also concede that our concept of democracy and constitutionality does not necessarily have to be accepted by every country on this planet. In fact we need to ask ourselves every now and again if the European Parliament is really in a position to wave its finger at every country in the world and lecture them about democracy and constitutionality. Nevertheless, we do have our principles and they have been infringed in this case. We also intend to make sure that they are respected in future. But we are willing to carry on helping Laos, whose people are amongst the poorest in the world, and to contribute to ensuring that this country has a chance of achieving a degree of prosperity. However, we also want democracy and constitutionality to occupy their rightful place in Laos.
Mr President, we are now feeling relieved as our fellow Member, Olivier Dupuis, is fortunately back with us. We should, however, revisit the problems that we were discussing last week so that we are somewhat less hesitant, should we have the misfortune to be in this situation again in the future.
First of all, we were facing some serious human rights issues. Can a country detain individuals, without any form of trial, particularly foreign nationals who publicly campaign for democracy and human rights and condemn the breaches committed by the host country? Even if Laotian law permitted this type of ban on demonstrations, it goes without saying that the immediate arrest of peaceful demonstrators was completely disproportionate. Furthermore, it is natural for the European Union to be vigilant about whether or not a country like Laos observes the clause on human rights enshrined in the cooperation agreement that it signed.
Secondly, we were facing an institutional challenge that directly concerned the European Parliament, since one of the detainees was an MEP. Of course, Mr Dupuis never asked for preferential treatment. The European Parliament cannot, however, remain indifferent to how one of its members is treated. The credibility and the honour of our institution, and even that of the European Union as a whole, depend on this. This must be clear to everyone so that if we ever have the misfortune to be in this situation again, everyone has a role: the Commission, the Council, the High Representative, the Member States, Parliament, particularly the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy will react quickly and know exactly what to do and how to do it. In fact, everyone did take the appropriate action, and we should welcome this. We now need to do everything we can in order to encourage Laos to move forward, which is the purpose of the resolution that we shall be voting on this week.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to welcome the Prince Regent and the members of the Laotian royal family, the leaders and those in charge of the Laotian human rights organisations, my friends, Massimo Lensi and Bruno Mellano, who were my companions-in-arms during the demonstration and over the following days in Laos. Ladies and gentlemen, I would once again like to thank you and President Fontaine, and all of you who supported the purpose of our action, which was and still is to free the five student leaders who were arrested in 1999 and about whom we still have no news today.
I think that the issue that we raised is, of course, much wider, it concerns democracy, and the globalisation of democracy.
At the beginning of the 1990s, Laos launched a process to bring about democratic change that, during the first five years, took the form of a number of openings in the economic sector. Since 1995, however, we have witnessed an extremely serious drift, a transformation of the Communist regime into an utterly 'clepto-Communist' regime, or rather into a hybrid of clepto-Communism and narco-Communism. This is extremely serious. The people of Laos face this every day, and they are dying in their thousands at the hands of this regime. Tens of thousands of Laotians, starting with the royal family of Laos, have quite simply been murdered in dribs and drabs.
The European Union, and also the Member States, must therefore understand the tragic nature of the situation in Laos. We should first of all understand that the Stalinists and the drug traffickers who are running this country are preventing the democrats, both inside and outside Laos, and also those in favour of reform within the regime, from promoting reforms. Instead of continuing to support politically correct projects, such as the promotion of women, the promotion of rural development, the protection of the environment, which, albeit worthwhile, do not tackle the root of the problem, the European Union should specifically attack the root of the problem which is democratic change, penal code reform, constitutional reform and guarantees of fundamental rights. And I do not believe that the Commission and the Member States are doing what they should be doing in this area.
We must therefore change our policy, re-focus on law and on the promotion of law, and this is what we are attempting to do with the text of this resolution.
Mr President, I welcome the release of Mr Dupuis and our other four Radical friends from prison, but, at the same time, I am extremely concerned for the other five political detainees who are still being detained under arbitrary arrest. We are concerned for their fate but what concerns us most is the fact that there has been no news of them at all for two years. I am appalled by the unnecessary delay with which this institution reacted to the violence suffered by Mr Dupuis and the other Radical activists. Lastly, Mr President, I would like to express my concern at a complex case of hypocrisy which Parliament and the European institutions have failed to address: on the one hand, they regularly, emotionally, bring up the issue of human rights, for the protection of human rights is a symbol of our political prowess and pride, yet, on the other, they are reluctant to apply the clause providing for the suspension of economic and commercial relations with those countries which systematically violate these rights, and not just in the case of Laos. We should not be asking Parliament to teach the world democracy: rather, we should be demanding the greatest possible consistency from our institutions.
Thank you very much, Mr Fava.
I have received a motion for resolution pursuant to Rule 37 (2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Services of general interest in Europe
The next item is the report (A5-0361/2001) by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication 'Services of General Interest in Europe' [COM(2000) 580 - C5-0399/2001 - 2001/2157(COS)].
Mr President, general interest services are services of both an economic and non-economic nature which are geared towards the public interest and in whose provision both the public at large and the state have a special interest. In the various Member States of the European Union, this includes supplying the public with services in the fields of energy, water, waste disposal, transport, telecommunications, post, media, finance and insurance, a basic social, educational and training system, social services, external and internal security, a judiciary and a system of registration. You will see from this broad span of services how wide-ranging this subject is.
Why are we concerned with this area? Because some Member States, and, in particular, Germany, have questioned the power of the Commission to take decisions under Article 86 of the EC Treaty, and have also challenged the enactment of secondary Community law such as the transparency directive. I believe that there is no justification for the fears of the Länder and municipalities that competition law will greatly undermine their powers and destroy the existing network of mature, tried and tested general interest structures.
Today we wish Parliament to adopt an opinion on the decisions to be taken by the Heads of State and Government in Laeken, and I would like to take this opportunity to thank my colleagues very sincerely for their cooperation on this issue. We have been trying for over a year, by means of hearings and a great many debates, to identify a common line. The Commission's behaviour on this issue has been objective and I think I can say successful. I would therefore like to thank the Commission, which I see is still represented here. The Commission has comprehensively described the Community law framework. It has presented the principles of neutrality, freedom of definition and proportionality, which we support, and in response to the question of how more legal certainty is to be achieved, it has proposed the use of exempting regulations and case-by-case decisions.
This is one of the questions that have to be resolved. Whereas a good many Members favour an amendment to Article 16, we have agreed to propose a framework directive on the basis of Article 95, the internal market article, which will allow all unresolved issues to be settled, and using the codecision procedure, this is not to be a Council regulation or a Commission instrument, but a directive under the codecision procedure, so that we will be able to fully participate in decision making on these marginal issues under competition law.
There were two pivotal points in the debate: to what extent can we maintain structures that have developed along traditional lines or need to be opened up with regard to free markets and competition? Secondly, to what extent is it permissible for the state to subsidise general interest services? And if so, is there a difference between public and private companies? What general interest services come under EU law? Activities not included are all those of a non-economic nature and those that are purely national. What does this cover? EU competition law assumes that companies are involved and in this case we have the controls on state aid under Articles 87 to 89. The internal market rules refer to economic activities, and in particular the freedom of establishment and the freedom to provide services.
In addition, there are activities relating to sovereignty which the state has effectively reserved to itself, and there are institutions which do not fall into this category, which are neither companies nor state institutions, the "independent charitable associations" or not-for-profit organisations which the Commission refers to in its observations on Article 30, as do we. The EU's competition rules and the internal market rules are not applicable to purely internal national matters. This is particularly relevant to general interest services at regional and local level. If they are applicable, then there are exemption arrangements, such as the de minimis rule, such as aids for culture and such as the exempting regulations for small and medium-sized enterprises and other bodies.
For this reason, the Commission has given us a head start by means of this framework, and one with which we basically agree, in cases where we want to establish legal certainty on issues that we have openly debated and in cases where we want to declare the free market, competition in the market, to be a fundamental principle. I would like to ask honourable Members to actively support the compromise that we worked out in the Committee on Economic and Monetary Affairs.
Mr President, ladies and gentlemen, I would like to heartily congratulate Mr Langen and will limit myself to just one aspect of a special public provision situation, that is, the cultural dimension in the audio-visual field, in other words public television and radio.
I was in favour of the introduction of private-sector television from the very outset, as I still am, whilst being convinced, in the final analysis, that we must work on the assumption that a public-service broadcasting remit is necessary. Two particular aspects must be highlighted here: on the one hand the obligation to provide a service to all, that is, overall popular provision under appropriate conditions, and on the other the obligation to reflect the pluralistic nature of our society. The dual broadcasting system has proved itself. There would be no sense in constantly requiring the public broadcasters to justify every single programme. A balanced programme needs leeway.
What is also certain is that we cannot allow taxes and licence fees to finance the creation of a public-service copy of the private-sector service providers. The public media need leeway, but also clarification of their role and standards for fulfilling it. It is in this respect that the communication from the Commission is particularly to be welcomed.
It also needs to be made clear, however, that, in the case of services with social welfare in mind, the type of transmission - be it terrestrial or videostreaming - cannot be crucial. What matters are the objectives to be safeguarded, our democratic foundational principles, pluralism and free access to culture and to technological progress. We must of course guarantee the protection of the users, especially of the young. In terms of competition law, the Commission, as guardian of the Treaties, must restrict itself to watching out for misuse. It must continue to respect and defend the competence of Member States as regards the content of programmes.
Regulatory authority must then remain with the Member States, and it is therefore incumbent on them too to determine financial and organisational structures. I welcome the fact the Commission and the Council are endeavouring to come to an arrangement with the Member States about this.
Mr President, Mr Philippe Herzog, who is the draftsman of the opinion of the Committee, is currently in Qatar as a member of the Parliamentary WTO Delegation and has, therefore, asked me to present the opinion of the Committee on Industry, External Trade, Research and Energy on his behalf. This was adopted by the Committee almost unanimously, with only one member casting a blank vote. The draftsman does not share the Commission' s view that compliance with the rules governing competition and the internal market is fully compatible with safeguarding the supply of services of general interest. The problem arising is how to safeguard the supply of such services.
The draftsman proposes the creation of a European joint responsibility framework to cover services of general interest. He considers that more open and more democratic regulation is a necessity, also in the conditions that will prevail following the potential enlargement of the EU. The draftsman wishes to make the tasks clearer and at the same time to strengthen the communities' and states' freedom of choice regarding the selection of a model for safeguarding these services and the type of administration to be set up for this purpose. While the current market philosophy and rules of competition encourage privatisation, the EU should retain the principle of diversity, or in other words, there should be a number of options to choose from.
On the basis of these arguments the committee has adopted an opinion according to which the gradual process of freeing service industries must be implemented in parallel with retaining general services. The principle according to which it is up to the Member States, within their own territories, to retain their cultural habits and political views has also been adopted. The Member States should have the right to ensure that services of general interest are also provided to the less advantaged of their citizens. In paying particular attention to the problems presented by the financing and its safeguarding, the committee in its opinion shares the draftsman' s concern about the necessity to safeguard general services.
Mr President, Commissioner, Mr Langen, ladies and gentlemen, in a changing world in which global competition is growing and, indeed, becoming ever tougher, public services are among the essential cornerstones of the European social model. Citizens, and indeed enterprises, of today, work on the assumption that a broad spectrum of such services will be generally available, with high quality and at affordable prices.
By 'services of general interest' is understood activities engaged in for the general good and therefore linked by the authorities with specific social welfare obligations and benefits. Such services make a significant contribution to improving citizens' quality of life and thus play a significant part in maintaining the social, human and geographical cohesion of the European Union. The subsidiarity principle clarifies responsibilities at regional and national level. The meaning of 'social welfare interest' is laid down in the Treaty of Amsterdam and in the Charter of Fundamental Rights.
It has therefore been important for me as President of the Austrian Welfare Service to clarify my position with respect to the major social institutions and health organisations, with the Red Cross, Caritas, the Welfare Service, the sports clubs, the fire brigades, the parishes and towns. It was also important for me to observe that the specifically rural areas are involved, that the candidate countries through which the EU is to be enlarged are involved and that the significance of 'non profit organisations' in the service of the public is clearly expressed. Today's report contributes to greater humanity in everyday life.
Mr President, ladies and gentlemen, Commissioner, I think it is useful for Parliament to issue an opinion today on the report by Mr Langen, since the report is rather topical. I think it is useful for us to issue an opinion prior to the Laeken European Council, as we are expecting this Council to give a great impetus to the redrafting of the notorious framework directive, the principle of which the Committee on Economic and Monetary Affairs is proposing that you adopt.
Furthermore, as regards the case law of the Court of Justice of the European Communities, day after day I see judgments being passed, which show just how far ahead case law is on this issue, in comparison to our legislation. In a judgment dated 25 October 2001, this case law again justified certain restrictions on competition where these are necessary for carrying out the task in question in order to achieve economic and social balance.
So, when you consider the timeliness of this framework directive, you must also consider the organisation of services of general interest. And, from that point of view, this would mean knowing which authority is responsible for services of general interest. In accordance with the principle of subsidiarity, we are calling for all levels of the European Union to be involved, whether at European or local level, both in defining the scope of services of general interest as well as in the ways that they are organised.
Our concern relates to consistency between the general approach towards services of general interest and the sectoral approach. This is because there is no point defining the framework if there is a lack of cohesion between one sector and another. Our group will therefore oppose a number of paragraphs which fall within a sectoral approach that we will not support.
I would lastly like to touch on the issue of funding. The Commission recently proposed a new text which deals with an exemption regime in the sector of services of general interest. We shall support this proposal which we believe must be supplemented by an approach that enables cross-funding, without which adjustments are not possible, and that threatens, over the long term, the functioning of general interest services.
Mr President, it is, of course, vital to assess the phenomenon of services of general interest and the implications thereof for the European citizen. In our view, the basic objective in this connection should be to step up competition in favour of the citizen and to determine the pre-conditions on that basis.
The concept of services of general interest should be a matter to be decided upon by the Member States, and subsidiarity should be a keyword in this connection. It is essential to accomplish the internal market in the way it was agreed in Lisbon. That is why, in the interest of the citizen, swift progress should be made with the ongoing liberalisation of postal services, transport, electricity and gas - and water as well, as far as I am concerned.
Current liberalisation has contributed greatly to the competitiveness of European businesses and has also benefited the European citizen. Citizens should have a choice, particularly in the case of products which are so important in everyday life. Citizens must be regarded as consumers rather than objects.
That is why services of general interest must be provided in a competitive manner everywhere. It is important for a sufficient number of market operators to enter the market, and that is why the same conditions of access must apply to public and private businesses alike.
The citizen also benefits from clarity in the field of prices, bills and supplies. In addition, high quality must be delivered. This should, of course, go hand in hand with the correct and prompt handling of complaints.
Efficiency, for example with a view to an improved guarantee of supply, should also be on the agenda. Furthermore, the market for other products, such as water, must be opened up so that the citizen can reap the benefits there too.
With regard to the drafting of a framework directive, I would prefer to await the Commission position in Laeken. At the moment, we are actually opposed to a framework directive. We must carefully consider whether such a directive is in fact necessary, and we should only draft legislation if it is required. We should not make it more opaque than it already is.
On a final note, I should like to thank the rapporteur, including for the consultation he has entered into with all of us. In all honesty, I thought his original proposal was the best and the Commission has since then made every effort to tone things down. Our voting behaviour will therefore be able to hit quite a critical note in that respect.
Mr President, Commissioner, with regard to the decisions taken in recent years by the Council and the European Parliament on the opening up to competition of hitherto protected sectors, in other words, monopolies, it has become clear that we must have solid legal bases in order to guarantee and develop services of general interest that are economically accessible to everyone and which therefore give substance to the status of citizens of the European Union. In our view, the current economic situation and the numerous job losses that have been announced in recent weeks, coupled with the fact that, even during a period of strong growth, we have had an average unemployment rate of 8% in recent years, highlight the absolute need to develop services of general interest.
This is why our group fully supports the voluntarist guidelines drawn up, in the main, by the European Confederation of Trade Unions and by the European Liaison Committee on services of general interest.
Article 16 of the Treaty of Amsterdam was a major step forward for Europe. It is now deemed to be insufficient, and that is why we are supporting the draft framework directive and the amendments tabled by the Group of the Party of European Socialists, the Confederal Group of the European United Left - Nordic Green Left and the Group of the Greens/European Free Alliance. We expect the Laeken European Council, part of which will be dedicated to the European Union' s objectives, to clearly set forth this objective on services of general interest and the framework directive as well as a timetable.
What is at stake is of crucial importance. As in the case of procedures for public procurement contracts, which the Zappala report tackled, and as in the case of a particular sector such as public transport, which the Meijer report dealt with, we are required to adopt a framework for the policy on European competition, to develop a policy on regulated competition, to enable national, regional or local public authorities, in line with the principle of subsidiarity, to determine the missions of general interest services, the management contract that is to be fulfilled by the operators and the funding of these missions. This is the purpose of Amendment Nos 52 and 55 that we have tabled.
We also think that we must insist on carrying out a much more in-depth evaluation on the liberalisation of sectors, taking into consideration the interests of consumers and workers and the compatibility of market guidelines with the objectives of sustainable development - I am thinking of the water sector, for example - and not only from a technical point of view, but equally through dialogue with all the actors involved. This is the purpose of Amendment Nos 44 and 46.
The fact that it was necessary to present the various amendments to the House once again obviously indicates that what I have just said about objectives, and above all, about the resources to be implemented, has not received unanimous support.
Once again, in this field as in others, it is greater European integration that we need, whilst respecting the Community method and guaranteeing that public figures at all levels take the proper action to ensure the provision of general interest services.
Mr President, faced with the process of liberalisation and deregulation currently underway in the European Union, moves for proposals to be put forward and action to be taken in the field of public services have built up. The contribution of these has led to the fact that Article 16 of the Treaty of Amsterdam recognises the essential role of services of general interest in ensuring social and territorial cohesion. The Commission' s proposals, however, contain the usual double language. On the one hand, there is reference to the interests of citizens, and therefore to the need for services of general interest, whilst on the other, several of the Commission' s directives accentuate liberalisation and deregulation of public services.
The Langen report supports the spirit of the Commission' s communication of September 2000 on services of general interest in Europe. The Commission acknowledges that competition cannot meet all the requirements of citizens and that Member States have good reason to set up and implement services of general interest. At the same time, however, the Commission states that the progress of liberalisation is positive and relies on the content of the Lisbon meeting of the Council of Ministers to step up this process. The report has been improved by the debate and the amendments. It has made a real effort to adopt a balanced position between liberalisation and public services, it also stresses that services of general interest must ensure equal access, security of supply and continuity. It also proposes to assess the actual impact of liberalisation before embarking on any new phases, as my group suggested on many occasions. However, we still have a long way to go before we meet the required demands for services of general interest that are worthy of the name. The Langen report claims to relentlessly pursue liberalisation in sectors such as transport, electricity and gas and the postal services. Furthermore, it believes that it is necessary to privatise the water industry.
I think that services of general interest, as their name suggests, must be subject to the rights and obligations that the general interest demands. In other words, this means providing transparency, continuity and equality. We need a new European model of services of general interest that meets citizens' aspirations, and we must stop approaching this issue solely from the point of view of competition, as advocated in the report. That is why I do not think it is wise, and I think it could even be dangerous, to envisage a framework directive where we stick to this approach. Yes, I believe that we need safeguards. I am in favour of a framework directive on services of general interest on the condition that it maintains the social benefits that these provide in terms of employment, security and sustainable regional development. This directive should also ensure the respect of service obligations in terms of quality, equality, access for all users, and also by maintaining reserved areas allowing price offsetting on a geographical basis and on social grounds. I also think that all levels of the European Union must be involved. Our position will be related to whether or not a number of amendments are accepted.
Mr President, this report on services of general interest in Europe deals with a field of tension between two significant blocs. It is about the issue of a unitary competitive order in Europe, and about the self-government of communities or, in other words, about subsidiarity. The focus of all this must always be the citizen, the consumer, and what services he receives, under what conditions and, above all, of what quality.
There are two points I find important in the communication from the Commission. It always speaks of an economic activity, with 'an economic activity' being very hard to define exactly. If we in this House discuss what an economic activity is, the thinking of a very large number of Members is shaped by their national origin. Is an economic activity to be affirmed when an enterprise works in a particular line of business for profit? Let me mention only ambulance services.
The second is the issue of checking for misuse. The question here is not whether the Commission can check on this, but in what detail it should, so that over-restrictive requirements do not result in a definition of general interest by the back door.
What is important is that we should be given communal responsibility and that we use it to choose one or other type of competition by means of public tender.
I would like, finally, to re-emphasise one thing that is mentioned in the report, but not in the communication from the Commission, namely the market in water. For us in Germany and Austria, water is an extraordinarily important area. I believe that as a matter of urgency we should reject the opening of the market in water, brought about by means of a decision on an individual case in the European Union - and the Commission has already requested an assessment on the subject. We reject this decisively. Examination of the sector-specific situation is in any case needed first. I can therefore only warn the Commission not to take these steps.
Mr President, ladies and gentlemen, one of the consequences of the internal market is that many things that were regulated in a quite specific way in the Member States are now subject to new and different rules. Services of general interest are now an outstanding example of this, an example made more problematic by the additional factor that the objectives of services of general interest are similar in the Member States. The instruments, however, sometimes differ significantly as a consequence not only of different cultural developments, but also of the Member States' differing administrative structures. The drawing-up of shared rules is not exactly made easier by this.
The Member States must, however, continue in future to be able to decide what services they will categorise as being of general interest. On the other hand, the rules must be as similar as possible in a common internal market. Competition law, as laid down in the Treaty, provides on its own insufficient legal certainty when it comes to framing them. On the other hand, the objective should not be to empty European competition law of its meaning. It must therefore be interpreted in a binding way for the purposes of services of public interest. We accordingly call for a framework directive to determine the Community principles on which services of general interest are to be founded.
This directive should lay down rules for the Member States. Above all, though, it should provide legal security for those who provide services of general interest. Thirdly, it should limit the space available for the Commission to exercise its discretion. Its executive monopoly should not be infringed, but as far as its decisions in individual cases and its block exemption regulations are concerned, I would like to see it laid down what, for example, are 'economic activities' and what are not. What falls at this arbitrary threshold? When is intra-Community trade affected? Above all, the many sectoral directives and regulations on which we are working at present must give direction to the legislative work in various sectors done by those of us in the European Parliament...
(The President cut the speaker off)
Mr President, the report is called 'Services of General Interest' in order to improve ways of handing over public services to private interests, and it calls for us to pursue liberalisation with unflinching determination.
Contrary to the misleading assertions made in the report, privatisation brings about poorer services and social discrimination that affects those on the lowest incomes. Activities are reduced or withdrawn in order to avoid making private profit, and these are still just as essential to the population. And there can be no other approach. The private companies that benefit from the erosion of public services are motivated by making maximum profits for their shareholders and not by the need to satisfy the general interest as best they can. The policy to hand over public services to private interests is a policy pursued by the European institutions and the national governments, and represents a major social step backwards. Education, health, public transport, postal services, telecommunications, water and energy supply, and refuse collection must remain public services which must not generate profits...
(The President cut the speaker off)
Mr President, the EU is trusting in liberalisation to ensure that services of general interest are sufficiently available. If that means increased and fairer competition in postal services, transport, water supply, social services and so on, this can only be agreed to. If, though, simple considerations of cost mean that the quality of service drops, with ever fewer service providers being available and ever fewer people being employed, this proposal merits political resistance. State monopolies must not be replaced by private monopolies. Mr Langen, the rapporteur, has taken on board my suggestion that tasks of general interest should be acknowledged to be common European values. They contribute to the European social model and to the sustainable development of the EU's regions.
The aim is to guarantee high standards of quality and safety, range of provision and continuity in a healthy price/service ratio. As before, the Member States' offers for tender will independently determine which yardstick to apply as regards environmental friendliness, availability and social standards. It is for the good of all citizens if these services are unambiguously defined in the context of a European law on the placing of contracts. Exceptions from the internal market's competition and market regulations should include local, social and charitable services which do not work with their eye on profit and are committed to meeting the needs of the weak and those on the margins of society.
Citizens and service users are to be comprehensively involved in the Member States' and the Commission's efforts to make this agreement reality. New regulations on services of general interest in the EU will only be accepted if transparency and involvement are ensured. As a member not only of the Committee on Economic and Monetary Affairs but also of that on Employment and Social Affairs, I recommend that this House approve this report, which is excellent because it is balanced.
Mr President, I am concerned about a number of aspects in the Langen report. Initially we have to address this question of services of general interest from the point of view of the rights of citizens, for the rights of consumers are a subset of those rights. Citizenship confers rights which entitle one to various essential needs such as water, which is essential to human life. Water cannot be treated within the European Union simply as a commodity to be bought and sold.
Europe is committed to the idea of a distinct social model based on solidarity. It is therefore essential that we have a legal framework, a regulatory framework, within which the Commission and Member States can address the question of competition as it affects social services, public services, and services of general interest. It is part of a democratic agenda for the European Union to ensure that we are accountable, that the services we provide are accountable, and that we have a Europe which is developed as a socially inclusive Europe.
The economy has to be an instrument to serve the people, not simply to serve the market. Rights of the consumer being defined on the basis of purchasing power is not an adequate way to develop a cohesive social Europe. It is a Europe where politics is denigrated because it is simply based on people's capacity to buy or not to buy.
Mr President, it is a particular pleasure to welcome the Langen report and the excellent work of the rapporteur in presenting a measured and forward-looking approach to the future provision of a category of services essential to our economy and to the wellbeing of all European citizens.
The Commission has played its part by presenting two communications on this subject and most recently a report to the Laeken European Council. Essentially we are all inspired by the same will to ensure that every citizen in Europe has access to high-quality services of general interest. The European Union has direct responsibilities with regard to those sectors for which internal market legislation has been introduced, essentially for network industries. In each case, specific provisions have been devoted to public service obligations. All this legislation has been adopted under codecision and is continuing to evolve. The package of proposals on energy adopted by the Commission this spring comprises greatly strengthened elements relating to public service obligations. Member States have a duty to specify and implement those obligations.
Elsewhere, in sectors not covered by specific Community legislation, Member States and their constituted authorities have the main role to play, for instance in the organisation and provision of local and social services. Here the Commission limits itself to ensuring compatibility with competition and internal market rules in general. Those rules, as emphasised by the Langen report, are quite flexible. In particular they provide for adequate financing of services of general interests.
The Commission has repeatedly been requested to provide greater legal security with regard to the general competition and internal market rules applicable to services of general interest. By explaining and developing its approach, it has attempted to put the fears expressed by operators and others involved to rest. The Commission proposes to continue to use examples, guidelines and communications, together with proposals for regulations on exemptions, to provide further clarification, as called for in the Langen report.
In its report to Laeken, the Commission has undertaken to establish a Community framework for state aid granted for services of general economic interest. That framework could, in particular, specify the conditions for the authorisation of state aid schemes by the Commission, thus alleviating the notification obligation for individual aid. This may lead to the adoption of a regulation exempting certain categories of aid from the obligation of prior notification.
On the issue of a proposed framework directive, the Commission is not opposed in principle and has already agreed to assess the value and feasibility of such an instrument. Our doubts concern mainly the articulation between such a directive and legislation at sectoral level. In the light of the European Parliament's resolution, the Commission will look at the subject again.
Another major issue concerns evaluation. I repeat that the Commission has every interest in rigorous, complete and honest evaluation of the results of Community legislation. That is good practice; it is also good governance and it should not be neglected, either at Member State or at European level. We propose to improve on existing sectoral evaluations and we have agreed to present an annual horizontal report in the context of the Cardiff process. The Commission welcomes the European Parliament's proposal to organise a debate in the existing forums in order to ensure a pluralist assessment and the debate ought to take place before the preparation of the Cardiff report in order to take full account of its results and recommendations.
In conclusion, I stress that services of general interest are an area of ongoing concern which will require new initiatives in future and further development of Community legislation. The Commission looks forward to involving the European Parliament as a partner in this process.
Thank you Commissioner Bolkestein.
We shall now proceed to the vote.
Vote
programme for the protection of the euro against counterfeiting ( "Pericles" programme)[COM(2001) 248 - C5-0303/2001 - 2001/0105(CNS)]2. the proposal for a Council decision extending the effects of Decision establishing a training, exchange and assistance programme for the protection of the euro against counterfeiting ( "Pericles" programme) to the Member States which have not adopted the euro as the single currency
[COM(2001) 248 - C5-0304/2001 - 2001/0106(CNS)]
(Parliament adopted the two legislative resolutions with successive votes)
Report (A5-0380/2001), on behalf of Parliament' s Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 91/308/EEC on prevention of the use of the financial system for the purpose of money laundering[PE-CONS 3654/2001 - C5-0496/2001 - 1999/0152(COD)] Rapporteur: Mr Lehne.
Caveri (ELDR). (IT) Mr President, I would like to point out to the Presidency that Article 3(6) of the Italian version still contains an error. Last September, I wrote a letter to President Fontaine, pointing out an error in the Italian version of the text, the English, German and French versions of which were correct. Replying in a letter of 4 October 2000, President Fontaine acknowledged that I was right and assured me that the translation services would correct the error. However, I regret to say that it is still there. The meaning of the current version of the text, which reads: 'l' obbligo di identificazione previsto dalla presente direttiva si applica in ogni caso' (... shall in any event comply with the identification requirement laid down in this directive ...) - is completely different from the meaning of the other versions in the other languages. As I told President Fontaine, the text should read: 'è comunque assolto dalle case da gioco' (Casinos ... shall be deemed in any event to have complied with ...) - which would make the text consistent with the other languages.
Thank you Mr Caveri. We will, of course, take your comment, which would appear well-founded, into consideration.
Mr President, I too have had a mistake in the Spanish version brought to my attention by my Spanish colleagues, and I would like it to be corrected. The word in question is determinar in the second part of Article 6(3), which should by rights be replaced by the word evaluar, that apparently being the correct translation. I ask that this should be checked and, if necessary, corrected.
(Parliament adopted the legislative resolution)
Report (A5-0349/2001) by Mrs Maij-Weggen, on behalf of the Committee on Constitutional Affairs, on the adaptation of the Rules of Procedure to the Regulation (EC) No.1049/2001 of the European Parliament and of the Council regarding public access to documents [2001/2135(REG)]
(Parliament adopted the decision)
Report (A5-0346/2000) by Mr Carnero González, on behalf of the Committee on Constitutional Affairs, on the amendment of the Rules of Procedure with regard to the setting-up of interparliamentary delegations and joint parliamentary committees [1999/2196(REG)]
(Parliament adopted the resolution)
Second report (A5-0374/2001) by Mr Cappato, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a European Parliament and Council directive concerning the processing of personal data and the protection of privacy in the electronic communications sector[COM(2000) 385 - C5-0439/2000 - 2000/0189(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0370/2001) by Mr Turco, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on:
1. the initiative of the Kingdom of Belgium and the Kingdom of Sweden with a view to adopting a Council decision extending Europol's mandate to deal with the serious forms of international crime listed in the Annex to the Europol Convention (9093/01 - C5-0266/2001 - 2001/0817(CNS)) and
2. on the initiative of the Kingdom of Sweden with a view to the adoption of a Council Act amending the Council Act of 12 March 1999 adopting the rules governing the transmission of personal data by Europol to third States and third bodies (8785/01 - C5-0218/2001 - 2001/0807(CNS))
(Parliament adopted the two legislative resolutions with successive votes)
Report (A5-0369/2001) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Initiative of the Kingdom of Belgium, the French Republic, the Kingdom of Spain and the United Kingdom for the adoption by the Council of a draft Framework Decision on joint investigation teams[12442/2001 - C5-0507/2001 - 2001/0821(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0371/2001) by Mr Marinho, on an Initiative of the Kingdom of Sweden with a view to the adoption of a Council Decision determining which provisions of the 1995 Convention on simplified extradition procedure between the Member States of the European Union and of the 1996 Convention relating to extradition between the Member States of the European Union constitute developments of the Schengen acquis in accordance with the Agreement concerning the Republic of Iceland's and the Kingdom of Norway's association with the implementation, application and development of the Schengen acquis [9946/2001 - C5-0321/2001 - 2001/0820(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0351/2001) by Mr Vander Taelen, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on achieving better circulation of European films in the internal market and the candidate countries [2001/2342(INI)]
I have to table a minor oral amendment at this stage, because I have noticed that there has been some misunderstanding as to the true intent of this text. Certain Members of this House suspected me of wanting to weigh down Europe' s bureaucracy, while, in fact, I wish to achieve the opposite. To clarify this, I will read out the text of the second part in English: "and for the same purpose, to foresee the creation of a specific European executive agency (agency with lower case) for cinema and audiovisual matters" . The rest is therefore omitted. I simply mean by this that the efficiency of the existing organisation in Europe is enhanced, and certainly not encumbered.
(Parliament adopted the resolution)
Report (A5-0347/2001) by Mrs Maat, on behalf of the Committee on Agriculture and Rural Development, on the Commission report on the experience acquired by Member States since the implementation of Council Directive 95/29/EC amending Directive 91/628/EEC concerning the protection of animals during transport [COM(2000) 809 - C5-0189/2001 - 2001/2085(COS)]
Mr President, I would like to point out two mistakes that need to be corrected in the French language version.
In Paragraph 10 of the French version, it says 'Treaty infringement procedures against Member States' , which is a misinterpretation. What is meant is 'Treaty infringement proceedings against Member States' .
In Paragraph 16 of the French version, it says 'calls on the Commission to examine ways of promoting small-scale, local culling' . Mr President, in order to avoid more serious culling, I propose - this sounds like a film called 'Petits meurtres entre amis' - I propose therefore that we put 'small, local abattoirs' .
Thank you for your suggestions, Mrs Auroi. I am sure our services will welcome them.
(Parliament adopted the resolution)
Report (A5-0361/2001) Mr Langen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication 'Services of General Interest in Europe' [COM(2000) 580 - C5-0399/2001 - 2001/2157(COS)]
(Parliament adopted the resolution)
Mr President, I would like to refer again to the vote, in which, alas, we lost the chance to vote on item 62. I have again consulted the documents: item 62 is an addition to item 58, and we should in fact have voted on it by roll call. Both my points of order were, unfortunately, ignored by your two assistants.
What is at issue here is that we make it simply and convincingly clear that the opening-up of competition in the water market cannot be achieved by means of general competition law. I therefore want to reiterate this. I stated in my opening statements that we reject this, and I ask that this be noted in the Minutes and that, if possible, Members' requests to speak should not be ignored in future.
I was not told about your request, Mr Radwan.
Mr President, you can ask your two comrades-in-arms. The official sitting your left looked in my direction but did not inform you. I cannot do anything about it either.
Mr Radwan, in my opinion, our colleagues do an extremely important job and do it with great care, but I can see that you are not interested in anything I might have to say.
EXPLANATIONS OF VOTE - Schmid, Gerhard report (A5-0362/2001)
The risk of manufacturing and circulating false euro notes and coins is a serious threat overshadowing the launch of the single currency, which will be present for several years following the physical changeover to notes and coins taking place on 1 January 2002. During this critical period, the confidence of our citizens is a vital factor.
It appears, however, that the danger was under-estimated, and then it was too late to deal with it. The Commission only published its main communication on the subject on 22 July 1998, and it was in 1999 and 2000 that the first, but still incomplete, provisions were adopted on extending Europol' s mandate and the criminal penalties against counterfeiting of the euro. The draft decision that we are examining today adds to these measures by establishing a Community training and assistance programme by the key players involved in combating counterfeiting.
Although there have been no major objections to the text itself, we can only stress, however, that it has arrived too late and that it contains some ambiguities, which arise from the design faults in the single currency.
First of all, the text before us constantly wavers between providing 'training' , and 'assistance' , and does not dare to state too clearly that, 48 days before the physical changeover to using coins and notes, cooperation in this vital area has still not been finalised. Secondly, one of the objectives of the training and assistance programme is to protect the euro outside the euro zone, which is not actually an area of the Community competence. From this particular perspective, we can see how shaky the single currency system is, one that is shared between Community competences and other competences that remain national, and both sides are poor at organising coordination. But how could things be any different, as at Maastricht, the aim was to seduce the electorate into believing that the single currency was possible without having an absolute super State?
Lehne report (A5-0380/2001)
Mr President, I speak on behalf of the my group on the Lehne report. Since the Tampere summit EU governments have been working more closely with each other on justice and home affairs and since 11 September this has become even more apparent.
Since we live in an internal market it is only right and proper that there should be some cooperation and coordination between the Member States. International crime involves very sophisticated structures, but such operations centre on funding of criminal activities. That is why it is important that we enact this legislation, to ensure money laundering does not take place within the EU financial systems. We must ensure that international criminals cannot use existing financial structures in Europe, or indeed elsewhere, to launder their unlawful gains.
The implementation of this directive on prevention of the use of financial systems for the purpose of money laundering is an important element in the battle against international crime. I have always believed that EU legislation in this area should be broadened to include offences other than drug offences. This is exactly what has been achieved here through the agreement between the EU governments and the European Parliament. The directive extends the prohibition of money laundering to organised crime as well as drug offences. Member States will remain free to extend their national anti-money laundering legislation to other forms of criminal activity. As a result of the conciliation agreement, lawyers' professional secrecy will be safeguarded unless the lawyer knows that the legal advice sought is for money laundering purposes.
In a wider context there is agreement at European level to implement the framework directive on permitting the freezing of criminal assets within the EU. The protocol relating to the convention on Mutual Assistance in Criminal Matters will also help EU governments when criminal proceedings take place in different Member States.
I support closer cooperation and coordination on justice within the EU, although I would caution governments to look very carefully at any conditions attached to future initiatives. There must be proper procedures to safeguard civil liberties and rights and to maintain the presumption of innocence until proven guilty.
Mr President, I voted for the Lehne report on combating money laundering. The French term used for money laundering is 'blanchiment des capitaux' , which literally means 'bleaching or washing capital' , that is, making something white which was not white before, cleaning something which is dirty, making an ugly thing beautiful. Well then, I thought: why can we too not manage to be as clever as criminals, who do succeed in making ugly things beautiful? Why can we not manage to make ugly things beautiful too? I refer, Mr President, not to myself, who some people might consider ugly, but to the pension laws throughout Europe. Will we manage to make those ugly laws - and there are a great many of them - beautiful?
The European Parliament and the Council have therefore reached agreement on a conciliation package that has the value of appearing to do something against money laundering related to drugs offences, whilst doing nothing at all.
Who can tell the difference between the proceeds from organised crime and those from normal economic transactions? Especially because the banking system itself does not want to make this distinction, as it believes that it is not the job of the banks to determine where the proceeds come from, only what the proceeds make. And it is public knowledge that laundering of the proceeds from crime is not only carried out in tax havens; laundering also, and more importantly, goes on in the largest banks in the financial world.
If adopted, this resolution will certainly not prevent the proceeds from organised crime from passing through the financial system and from being invested in so-called normal activities, which are, in many cases, just as criminal as mafia money, if considered from a humane point of view.
It is absolutely scandalous to create one' s wealth out of drug money. It is equally scandalous to make a fortune from manufacturing and trafficking weapons. And it is even more scandalous to allow pharmaceutical corporations and their shareholders to become rich from having a monopoly on trademarks of some medicines, when this monopoly increases the price of some essential medicines by ten times or more, condemning to death all those who do not have the means to pay these prices. This is all legal however.
The European institutions may have the power to decide what constitutes a legal or illegal way to use the proceeds. They do not have the power to 'exonerate' the proceeds.
The directive on the fight against money laundering is a step in the right direction and is a response, at least in part, to the aspirations of the citizens' movements and to the proposals made by the judges who are the most involved in this issue. The events of 11 September should, in fact, give us more reason to intensify the fight against money laundering. The Lehne report does the opposite, however. It welcomes a new paragraph, which is drafted in an absurd manner, since it states that 'Member States are not forced to impose the obligations, stipulated in the directive, on the professions concerned (members of the legal professions, independent or otherwise)' . The sacrosanct professional secrecy is preserved, unless the legal advisor is himself involved in financial misdealing. It is not enough for him to have 'specific reasons for believing' that 'his client wishes to obtain legal advice for the purpose of money laundering' . It is only if the lawyer 'knows' that this is the situation that professional secrecy can be lifted.
These delicate points clash horribly with recent, brutal decisions made by this very Parliament, which follows the example of the CIA and does not hesitate in wanting to make any individual demonstrating against financial crimes into a criminal.
In spite of these shortcomings, we did not vote against the Lehne report.
Maij-Weggen report (A5-0349/2001)
Mr President, I voted for this regulation on public access to European Parliament documents as well. I have to say that, last Sunday, a pensioner from Bergamo, Mrs Erminia Santinelli, a young, active lady of 60, said to me: 'What good regulations you adopt at the European Parliament! That might mean, then, that I will at last be able to see the documents as well!' 'What documents?' I asked her. 'The documents showing the way my pension is calculated,' she replied, 'for I still cannot understand how that figure was reached. At last I will find out how my pension has been calculated, from the documents given to me to read.' 'Next time round' I told her. 'For the moment, we must be satisfied with reading the documents of the European Parliament.'
Mrs Maij-Weggen' s report on public access to Parliament documents is an advance we cannot but support. We have, then, all voted in favour of 'the lesser evil' whereby a small advance towards more openness is better than nothing. The problem is everything that is not included. The main problem is that the Commission and the Council do not supply Parliament with documents from the phase during which legislation is prepared. That is unfortunate in as much as it is this phase in which people have an interest in participating so as to be able to influence the content of the legislation. A second problem is the division of MEPs into first and second class Members according to whether or not they have access to confidential information. Moreover, it is completely insane and contrary to every parliamentary tradition that Parliament' s Committee on Budgetary Control, the ombudsman and the EU' s own Court of Auditors are never in a position to check all the documents concerning the Commission' s discharge of its office.
We voted against the report on 'Public access to Parliament' s documents' because this is a misleading title and the report aims not so much to widen the possibilities of access as to regulate them and, in doing so, grants the European Parliament the right to restrict public access.
On the one hand, we hypocritically acknowledge the right of the public to have access to documents, and, on the other, we admit that some of these documents are 'confidential' .
In actual fact, there is no reason why any document of the European Parliament or any other European institution, should be kept from the public. We are in favour of the complete publication of all documents, all agreements, all treaties, as well as the details of all the speeches that are currently hidden, all the dealings that are kept secret, all the lobbying activities that have led Parliament, the Council or the European Commission to take a decision or to issue a directive.
. (NL) In days gone by, the interest of the state was protected from the citizen by secrecy. These days, the impression is created that all government information is public in a democracy. Despite this, there are quite a few exceptions on the basis of military or economic interests, and the extent of public access differs from Member State to Member State in the EU. There are now two completely opposing views with regard to future public access to information in preparations for Community decision-making. The first opinion, expressed by the rapporteurs Mrs Maij-Weggen and Mr Cashman, is that we have made great progress this year which will lead to optimal public access by 2002, with which everyone should be happy. The second opinion, formulated by Messrs Martin and Bonde, and included in the amendments tabled by the Greens, is that the EP has, in fact, created unnecessary, self-imposed restrictions by striking deals with the Commission and the Council and that we have sadly not yet seen a majority in favour of total public access in this Parliament. People may view the proposal as a step forward, but the most striking thing about it is what it is not saying. Some of the documents of the Council and the Commission are still hidden from the public and Parliament. I support the amendments which aim to further enhance public access.
Carnero González report (A5-0346/2001)
Mr President, I voted for the Carnero González report as well. It would appear right that the same procedure applied when electing the members of permanent committees should be followed when electing the members of joint interparliamentary committees. In any case, seeing as we are discussing how joint interparliamentary committees are elected, Mr President, I would stress the importance to the European Parliament of the joint committees including members of the parliaments of the candidate countries or including members of the countries with which we have close relations. I call upon the European Parliament to confer increasing power upon these committees, for in that way we will see the fruit of the existence of the European Union and the European Parliament.
Cappato report (A-0374/2001)
Mr President, when, on 4 November, at the end of an important meeting I had held, in which I talked at length about Mr Cappato' s report - as you can see, Mr Cappato, like all the Members, is here in the Chamber to hear why I voted for his document, but I know that he usually watches me on the monitor in his office - I displayed his photograph, many young pensioners, instead of coming to ask for my autograph, which is what usually happens in large, important meetings held by important politicians, asked me to introduce them to Mr Cappato. 'We want to meet him! He is a very good looking, extremely clever young man, and we congratulate him on this report! Does this mean, then, that, at last, no one will know how old we are? This is the sort of privacy we want!' 'Of course,' I told them. This document will mean that no one will know how old a lady is.
. The British Labour Members of the Socialist Group have voted in favour of national choice as to whether Member States will "opt-in" or "opt-out" on the reception of unsolicited commercial e-mails (UCEs). This was the compromise reached in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The revision of the e-commerce directive in 2003 will offer an opportunity to bring forward measures based on the experience of Member States which have opted in or opted out. It is essential that any new measures in the area of e-commerce are based on direct experience of all those involved within the industry including consumers.
In the area of retention of traffic data, we believe that at second reading further amendments need to be considered.
We are all agreed that a certain level of protection of private life and of personal data is one of the foundations of a functioning democracy. Modern means of communication and a recklessly expanding information society make this more important today than ever.
A wrongly-conceived protection of personal data can, however, have unwanted side-effects. The Commission's text thus envisages a ban on advertising e-mails previously not expressly allowed by the consumer. This so-called 'opt-in' principle flatly contradicts the principle, found elsewhere in the directive on e-commerce, that advertising is permitted unless the consumer has explicitly expressed a desire not to receive it. This 'opt-out' of course costs nothing and requires no effort other than a simple click of the mouse, which is often sufficient for you to delete yourself from a database you do not want to be in. Moreover, the e-commerce directive provides for several transparency conditions, so that, for example, advertising e-mails are recognisable as such by their titles and the recipient knows the sender before he even opens them. An uninteresting e-mail can thus be deleted in seconds by the click of a mouse without the consumer having to waste further time, money or energy.
The unrestricted sending of advertising e-mails is, moreover, a boon particularly for small and medium-sized enterprises, which cannot afford to make use of expensive advertising campaigns on television or in other media. Cutting them off from this opportunity to introduce themselves to a wide public at reasonable cost would quite clearly mean giving an even greater competitive advantage to the big national and multinational enterprises.
These considerations mean that I will be voting in favour of the text adopted in Committee on 'unwanted information'.
As in the vote on this report on 6 September 2001, I now choose to oppose the position adopted by my political group when it comes to the rules for sending unsolicited advertising material out to consumers via e-mail. Generally speaking, e-mail advertisements involve inconvenience for the consumer, partly because it takes time to open and delete advertising communications. Moreover, it is the consumer who has to bear the costs of receiving and reading the advertisements The division proposed in the report between, on the one hand, e-mail advertisements and, on the other hand, advertisements via text messaging, fax and automatic calling I also consider to be artificial. Whichever of these methods is used, it causes just as much inconvenience for the consumer, and an opt-in solution is consequently to be preferred to all other methods since it constitutes the most effective protection against unsolicited advertisements.
In view of how important it is for this report to be adopted by Parliament as soon as possible, the compromise that is on the table must, however, be viewed as an acceptable, if ultimately less desirable, alternative. In the final vote, I therefore choose to support the report, irrespective of what transpires with regard to the aforesaid issue.
Turco report (A5-0370/2001)
Mr President, I voted for Mr Turco' s document because I am in favour of all situations in which there is cooperation and agreement between all the States of the European Union. I talked about Mr Turco' s document during my meeting on Sunday 4 November as well. At the end, a lot of pensioners came up to me and asked: 'Does this mean, then, that we might have a European bobby on the beat at last? We welcome any improvement in police activities coming from the European Parliament because here, in our State, we only have policemen who impose fines or come and arrest us. It would be so nice to have friendly policemen!' 'This has not happened yet,' I replied, 'but I am sure that Mr Turco will take us another step closer in his next report and we might manage to achieve this too' .
- (DA) The Danish Social Democrats in the European Parliament have, today, voted in favour of this report. We agree that the EU and Europol should combat international crime and are therefore satisfied with the report as a whole. We are nonetheless alert to the fact that certain amendments call upon legal cooperation and police cooperation to fall within the Community' s competence and that this is incompatible with Denmark' s reservation, cf. the protocol concerning Denmark' s position. We do not support these amendments.
. (PT) On the pretext of fighting terrorism and the dangers inherent in deteriorating security, what we are seeing is the development and establishment of a huge, complex mechanism designed to limit freedoms, which could lead to the creation of a 'fortress Europe' in which this and other initiatives will be used as the reference point for the processing of personal data.
In the case of Portugal, for example, the fact that Europol considers the territory of Portugal to be the main point of entry into Europe, combined with the extension of its mandate to fight terrorism and organised crime, would turn our country into an area in which this body would feel particularly free to persecute and monitor people, unconstrained by the national police, the Minister for Home Affairs or by any real democratic control over its actions by the Portuguese Parliament.
These projects are intended to ensure cooperation between police forces, the information services and data filing systems, without any democratic control, under a restrictive and xenophobic immigration policy that infringes individual freedoms. As a matter of fact, if there is no democratic control over the Schengen Information System now, what would be the case with regard to the transmission of information to third countries and bodies, largely sponsored by Europol and the American agencies, on the pretext of fighting terrorism?
Europol' s mandate must not take precedence over national policies or the control of Ministers for Home Affairs. Its activities with regard to each country must be listed in internal security reports. Europol must be subject, in all cases, to the jurisdiction of the European Court of Justice and account for itself, in detailed reports, to the European Parliament. Any extension of Europol' s powers must, of course, be subject to prior debate by the European Parliament and by the national parliaments of the Member States.
. I strongly support this excellent report by Maurizio Turco which calls for the extension of Europol's mandate and the addition of other non-binding arrangements. If Europol's mandate is extended to cover serious forms of international crime, such as kidnapping, illegal immigrant smuggling and racism, this body will become an institution with real biting power and one which can be seen as working in the interests and for the safety of European citizens. Moreover, the Swedish proposal to allow the onward transmission by third countries of personal data received from Europol is particularly important. It is well known that crime in the twenty-first century is borderless, and as such the EU should not and cannot operate Europol in a vacuum. This is why it is essential that Europol works in conjunction with third party states since only then will its full effectiveness be realised.
Kirkhope report (A-0369/2001)
Mr President, I voted for the Council' s framework decision on joint investigation teams. Forgive me, Mr President, for giving rein to my imagination, but while we were discussing European joint investigation teams, I imagined investigation teams which included women, dressed in the same uniform, a common uniform for policewomen. I then wondered when we will vote on the type of uniform these women from the joint investigation teams are going to wear and who will model them so that we can give our opinions? And who will chair the panel which will have to watch the fashion show of policewomen' s uniforms? Might it be you, Mr President? Or Mrs Theorin, who is chairperson of the Committee on Women' s Rights and Equal Opportunities. Anyway, joking aside, what I am trying to say is that I am in favour of joint investigation teams, of European policemen and women.
. I strongly support this excellent report by Timothy Kirkhope which calls for a framework decision on setting up joint investigation teams. This decision opens the way for the full implementation of the EU convention which calls for mutual assistance in criminal matters. Police cooperation at EU level is a relatively new and innovative idea. Without cooperation in these kinds of matters, individual Member States cannot hope to solve and combat the new kinds of crime that presently face all Member State police forces.
In addition, the report calls for joint investigation teams which should be available not only to combat drugs trafficking and human beings, but also to ward off organised crime. Once joint investigations really take off and Member States come to fully realise their effectiveness, their remit could and should widen to include these kinds of issues.
Finally, as the report indicates, there is a real and valid role for the European Parliament in matters pertaining to joint police initiatives. The call for some kind of review mechanism, whereby the Council accounts for and reports to the European Parliament on the effectiveness of joint initiatives, will make this process more open and transparent and therefore more legitimate.
Marinho report (A-0371/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for the Marinho report because it provides for the mutual recognition of court sentences and decisions on the implementation of the Schengen acquis. However, as a representative of the Pensioners' Party, I am not in favour of the mutual recognition of decisions. This is not something which furthers European integration: we need common rules in both civil and criminal law. If we do not achieve this but are content just to implement mutual recognition of decisions, we will be taking a step backwards in the practical integration of Europe. We will only have a Europe which is genuinely fully functional when we move on from the mutual recognition of decisions to common rules which are the same throughout the European Union. Then there will be no need to recognise the decisions of other States because the decisions of each Member State will be the decisions of all the States.
Vander Taelen report (A5-0351/2001)
Mr President, as representative of the Pensioners' Party, whose members include a large number of pensioners and elderly people who, having a lot of free time, watch the films and other products of world film-making either directly in cinemas or sitting comfortably at home in front of the television - a huge number of films are broadcast on television - I support Mr Vander Taelen' s document, which, like the Commission, calls for more support for European film-making. I would stress, Mr President, the importance, as this document points out, of deciding to promote the circulation of European films, not just in Europe as it is today but also in the Europe of the future, in the enlarged Europe which includes the candidate countries. If we really want to create a greater European culture than the one we have today, which, I regret to say, leaves something to be desired, it is vital that we dedicate even more funds to the circulation of European films within Europe.
The author of this report condemns the fact that the European film industry has been gradually stifled by the major Hollywood productions.
We did not vote against this report as we support some of its proposals.
However, we did not approve of the report either, because the root of the problem is that, as in many other industries, in art and literature for example, the film industry is, in the current economic hierarchy, simply a marketable product and that the film industry, as all other industries, has to obey the law of profitability.
Contrary to what the text claims to be nationalist feelings, the problem is not that of the domination of American cinema, but that of the domination of the major corporations, over the cinema market in the United States - where independent film-makers have just as much difficulty in holding out against the production of large companies as European film-makers - and over the global market.
The author of the report, a supporter, surely, of the market economy, is sensitive, however, to the irrational and harmful effect of the law of profitability in the film industry. But the law of profitability is not more rational where consumer products, such as food, clothing, medicines or even jobs are concerned - it is, undoubtedly, more harmful still.
The Vander Taelen report announces the European Parliament's intention to promote the European film industry and reinforce it against the strength in the market of its American competition. This concern also meets with the approval of the Group of Socialist MEPs, who have therefore voted in favour of the report, although they have substantial reservations about the statements made under item 8. This is an attempt, detached from the debate just beginning on revision of the 'television without frontiers' directive, to force the amendment of one point in a particular direction, one highly dubious from the point of view of content and law. Cultural, and therefore broadcasting, sovereignty belongs to the Member States alone. Item 8 would in practice mean massive interference in the programming autonomy of both public-service and private-sector broadcasters. It would, over and above that, offend against the authority of national public-service broadcasting organisations enshrined in the Protocol to the Treaty of Amsterdam. The success, or lack of it, of European audio-visual productions is not determined by extending protectionist measures, but by the marketability and competitiveness of such productions.
There is no doubt that a structural weakness is revealed by the fact that it is exceptional for European audio-visual works to cross the borders of their country of origin. Consideration should therefore be given to systems of incentives for the distribution of non-national European films. The restrictions described in Item 8 are, however, the wrong way to go about it.
The European film industry has problems distributing its films on the scale that we should perhaps wish. The proposals put forward by the report do not however solve these problems. They are based on the erroneous belief that increased State and EU aid can make an industry competitive. They also show a lack of respect for free choice on the part of the consumer. There is also a desire to impose a further item of expenditure on the European Investment Bank, parallel to the Bank' s main responsibilities.
If TV companies were to be forced to adjust their programming in the interests of European cinema, this would constitute an infringement of their freedom. It might also be asked whether it is reasonable for European schools to be required to support the film industry through their teaching.
For these reasons, I have chosen to vote against the report.
Maat report (A5-0347/2001)
Mr President, I would like to say that it was with conviction that I voted for this report, for I hope that it will enable us to respond adequately to the demands of the people, the producers and all the consumers too. I feel that we have erred in the past in that we have failed to implement and monitor the existing directive adequately. In my opinion, the transportation of animals is a major issue and that it is something which almost all of us feel to be important. It is no longer just an economic issue; it has taken on an ethical dimension. Therefore, I welcome the increase both in regionalisation and controls, and I hope that, in the future, the contributions for the export of live animals will be abolished.
Mr President, how could I not vote for this document protecting animals, which, although certainly destined for a cruel fate, should at least be treated as beings that deserve our respect and our protection in matters of transportation, as Mr Ebner has just said. However, I would ask you, Mr President, when we are going to do something for the dogs in Bucharest. While we are on the subject of animals, Mr President, I cannot fail to take this opportunity to tell you about the stray dogs in the city of Bucharest. They have no owners and should be caught and sterilised, but, instead, they are the victims of indiscriminate hunting by the people of the city, who receive a reward for every dog they kill and whose body they take to the mayor as proof. As I see it, the real villain is the mayor of Bucharest, not the poor dogs killed in the city. I hope that we will soon do something to improve this situation as well.
Mr Fatuzzo, don' t forget to tell us what the mayor of Bucharest says when he reads your explanation of vote.
. (NL) Animals are not products. They are living creatures whose well-being we must aim to protect. Given the many cases of abuse during the long-haul transport of animals for slaughter, this transport should be abolished. We have not got there yet, although the Commission measures are heading in the right direction, with the restriction on distance of 500 km and a maximum duration of 8 hours. This will also help reduce the risk of spreading animal diseases. That is why we have approved the report.
To date, the Commission has actually promoted this long-haul transport with its subsidy policy. Similarly, the policy that has led to the disappearance of small slaughterhouses, including in remote areas, has had pernicious effects. This policy should therefore be reviewed as a matter of urgency. A great deal will depend on the policy of the Member States that have so far been very negligent, among other things by inadequately monitoring compliance with the animal welfare directives.
. (NL) Over the years, transport by road has become increasingly cheap, relatively speaking. That is why all kinds of goods are continuously being hauled back and forth to places where the raw materials or labour are cheap, or where the expected profits are the highest. It is even worse if living creatures are involved. For example, discarded work horses from Eastern Europe are transported en masse to Western Europe to be slaughtered there. During this transport, they incur fractures, they do not get any water or feed, and animal diseases are quickly spread across Europe. Since a political majority wishes to protect the interests of the traders and carriers involved, various petitions organised over the years have failed to improve the situation. Nearly a year ago, the European Commission responded to me that the solution is to improve the ventilation of animal trucks. I fear that this non-legislative advice based on experience gathered from applying existing directives will not really solve the problem either. However, the proposals by Mr Maat to limit transport for slaughter or fattening to eight hours or 500 km, to increase the penalties for infringements, to re-open the smaller, regional slaughterhouses that were closed down by EU legislation, and to abolish export subsidies for live animals for slaughter constitute a necessary step forward.
The deficiencies of current agricultural policy are evident. The existing system only serves to promote the transport of animals. This trade is, at least in part, truly absurd. For example, Spain imports sheep for slaughter from the United Kingdom, while at the same time exporting sheep to be slaughtered in Greece.
We must aim to abolish the promotion of the transport of live animals. It is indefensible in the long term that EU funds are used for this purpose.
The only possibility of putting an end to the long-distance transport of livestock lies in the regionalisation of agriculture policy. The watchword must be: production in the market, for the market. This would also make it possible to effectively counteract the spread of diseases.
. I strongly support this excellent report by Mr Maat which reviews the 1995 directive designed to ensure protection for animals enduring long journeys. The report is balanced and fair in that it recognises the possible negative role initially played by EU legislation: this called for the closure of many small slaughterhouses in the first place and made animal transportation more necessary and prevalent. It also exposes the present lamentable situation whereby the provisions of the 1995 directive are often flouted and where some Member States fail to implement existing legislation. The call for increased protection of animals during transit is both necessary and worthwhile; as the report indicates, this should be legally enforceable whereby those countries who fail to comply with the rules will be charged a fine. This would act as a real and concrete disincentive for flouting the law. In addition to the call for increased and harder legislation in this domain, practical measures are suggested, such as promoting the opening of small-scale abattoirs.
Lastly, this report calls for these tougher measures to be also applicable to third party countries. This is both a positive and substantive move since EU Member States import livestock from outside the EU's borders and it would be counter-productive to have these enhanced rules operating exclusively in the EU without any regard for the unfair practices that operate outside its borders.
Langen report (A5-0361/2001)
The Commission' s communication of 20 September 2000 on services of general interest in Europe reviews its position in order to take into account recent developments in the case law of the Court of Justice, and also the will of Heads of State, expressed at various European Councils (at Amsterdam and Nice in particular) to show greater respect for the specific nature of the missions of public service.
This new communication, however, pushes us into a difficult position. Apparently brimming with good intentions, the Commission is proposing to define the limits of public services and competition rules, to grant derogations for State aid to activities of general economic benefit, to put in place systems to evaluate the performance of public services and so on. In fact, the Commission is behaving as if the articles of the treaty on competition were universally applicable, and as if it was up to the Commission to say, out of kindness, the extent to which they will be applied. The Commission is giving itself the role of arbitrator. The treaty, however, does not give it any right to do this.
Although the Treaty of Rome only mentioned public services in passing, this is because those who drafted the treaty thought it went without saying that public services did not fall under European competences. Even Article 16 of the TEC, introduced under the Treaty of Amsterdam, does not amend this position.
We must, however, be very attentive to the Commission' s attempts to wield imperialist powers. We believe, in particular, that the memorandum issued by France on 27 July 2001, despite being full of good intentions, falls into this trap, by proposing to draft a framework directive to set objectives for services of general economic interest and also the freedoms and obligations of Member States with regard to these. This is another example of a European text that can be interpreted in many different ways and is subject to European arbitration.
In reality, all we need is a new article in the treaty to confirm the evidence, in other words, the sovereign right of Member States to define and organise their public services independently, whether these are general services or services of economic interest.
We were unable to support a report that places us in the position of observer. Too many amendments, which could give a sign that a change is underway in tendency and approach, as we expressed in Amendment No 59, were not adopted today.
To leave public services to the mercy of the rules of competition is to seriously threaten the regional development and the social cohesion of our States. This represents a step backwards for users and is being taken with disregard for the principle of subsidiarity, which is, in fact, emphasised in all our texts.
This new move is a lost opportunity for the European Parliament to show that it is listening to its citizens. As far as we are concerned, we will continue to fight so that the Laeken European Council becomes the opportunity to take a step forward for the good of citizens.
At the Lisbon European Council in March 2000, European governments decided to 'increase the pace of liberalisation in sectors such as gas, electricity, postal services and transport' . The Commission and the European Parliament, by means of the Langen report, are supporting this process of 'selling off' the methods we use to meet our citizens' basic social needs, and are thus strengthening the domination of markets over our societies.
We all know, however, that in sectors that have already been liberalised, the expected gains in productivity have not been met; that the erosion of public services has caused standards of quality of service and of safety to fall; that, for employees, the 'gradual and controlled' opening up to market forces has led to staff cuts and greater job insecurity, and has caused inequalities in regional development. Is this the European model of society that the European Union desires?
We believe that we must urgently block the liberalisation process and re-appropriate public services by freeing them from the markets.
Regarding the liberalisation of services of general interest, we are opposed to coordinating public services at European level, and even creating public Euro-services within the framework of common policies of general interest, through state-owned businesses, involving users and employees, over the long term, and making use of the most advanced techniques. We reject the Langen report for this specific reason.
. The ELDR Group voted against in the final vote on the Langen report, because its members are not convinced that a framework directive on services of general interest (SGI) is a good idea. At least we want to wait for the Commission's reflections on the desirability and feasibility of a framework directive on SGIs before we insist on such a proposal.
Another reason for our vote against is the ambiguous wordings on the need to stick to the Lisbon agenda. We found that the text was too watered down (for example in the votes pertaining to par. 33).
Liberals also find that the report, through amendments both in committee and in plenary, had become too long, inconsistent and incoherent and that it therefore, unfortunately, no longer presented any added value to the debate on SGIs.
. (EL) Services of general interest, the purpose of which should be to provide the best possible services to the entire public, are being handed over to private, profit-making companies which trade in social commodities purely on a maximum profit basis within the so-called free market economy. This is the objective of the ÅU, to step up the liberalisation which it started in the transport, electricity, natural gas, postal and water sectors.
The only justification for this anti-grass roots approach is the contention that it will improve the competitiveness of the economy. It completely overlooks the quality of these services and the fact that, once they have been liberalised, one section of the population will be denied access to these services because it will be unable to afford the prices charged by the companies which agree to manage them.
The basic aim of liberalisation is to hand these services over to the private sector for speculative purposes. This will have adverse repercussions on the workers, in the form of the increased prices for the services provided and, more importantly, the waves of redundancies and flexible types of employment which always replace traditional forms of employment in the wake of privatisation.
Our experience of market liberalisation and privatisation in Europe and other countries has shown us that the quality of services falls, prices rise and jobs are cut back drastically, as the Committee on Employment and Social Affairs admits in its opinion.
In Greece, for example, the price per unit for local and long distance calls has risen over tenfold and profits have risen a hundredfold since Greek Telecom and mobile telephony were privatised. And instead of the flourishing of the arts anticipated from the privatisation of radio and television, broadcasting companies are dumbing down and distorting culture, disorientating and misleading the public.
Public utilities are not only economically important to each country; they are also strategically important from the point of view of the security and independence of each country, especially in times of economic or other crisis.
We oppose all forms of privatisation and contend that privatised companies should be returned to the public sector and improved and modernised so that they can provide cheap, high quality services, serve the working classes and act as a driving force behind the grass-roots economy.
That is why we shall be voting against the report.
Passenger transport by rail, road and inland waterway
The next item on the agenda is the Report (A5-0364/2001) by Mr Meijer on behalf of the Committee on Regional Policy, Transport and Tourism on the proposal for a regulation of the European Parliament and of the Council [COM(2000) 7 - C5-0326/2000 - 2000/0212(COD)] on action by Member States concerning public service requirements and the award of public service contracts in passenger transport by rail, road and inland waterway.
Mr President, many private companies have withdrawn from public transport since it became permanently loss-making as a result of the large-scale distribution of the car. Public transport is necessary for access, the environment and for reducing the pressure on public space and cannot survive without extensive government funding. Like education and welfare provisions, public transport is more a core task of the government than it is part of the market. Unfortunately, this Regulation has been preceded for some years now by a rumour in a number of Member States that the EU is committed to privatisation and competition.
When I was appointed rapporteur a year ago, I was put under pressure to have the report ready for first reading in the first half of 2001 during the Swedish Presidency of the Council. Had I succumbed to that pressure, it would have been impossible to have more than one hundred investigative interviews with organisations, including national associations of municipalities, trade unions and different types of transport companies. I gleaned very opposing interests and views from these conversations.
Public transport is regulated very differently in each Member State and in each of its regions. Much community funding has gone into buying up old private companies that failed to offer adequate public transport, particularly in densely populated urban areas and for rail connections. This is in contrast to many small bus companies operating a few bus services in thinly populated areas that have now been bought by large, fast-growing bus companies operating in different States. If the European Commission is of the opinion that the award of contracts for transport areas to such companies should not be based on nepotism or judicial verdicts but rather, on objective standards and openness, then this Parliament shares this point of view, and so does the rapporteur. In this way, the Commission helps those areas where the municipal or regional governments would like to contract out their public transport apply useful rules so as to be able to choose between a few large companies, such Arriva, Vivendi or Deutsche Bahn.
Unfortunately, the Commission proposal applies the same obligation to contract out to areas which, based on practical experience, prefer the sustainable existence of one of the country' s own public companies or the continuation of a long-term contract with a small, private company. Precisely this restriction of freedom of choice makes the Commission proposal extremely controversial. It particularly affects countries such as Belgium, Luxembourg, France, Germany and Austria. But also in the Netherlands, which led the way in privatisation and liberalisation, the disadvantages of a disorganised rail company and of delayed growth in public transport in densely populated areas are now emerging.
The rule that applies to every government is that it is appreciated by the people if it helps solve problems and maligned if it creates unnecessary problems. European legislation can be useful if it makes a vital contribution to solving our joint and cross-border problems. Far-reaching, centralistic intervention in municipal and regional policy certainly forms no part of this. No one will be satisfied if such intervention soon appears to result in fewer public services, higher consumer prices, worse working conditions, fewer new tram lines, the termination of free urban transport, the supremacy of a monopoly and the erosion of democratic participation. The compulsory introduction of competition in this case does not mean the emergence of an ordinary market; instead it means promoting a battle for securing government subsidies for permanently loss-making businesses that want to take over government tasks.
According to many experts, the introduction of an obligation to tender for passenger transport by rail, road and inland waterways goes beyond the powers of the European Union. On account of this obligation, the importance of providing public services and the well being of the user are being subordinated to attempts to cut down on labour costs. If this proposal for a regulation were to be accepted unamended, it would spell doom for small companies, including virtually all public companies. Although the municipal tram company or the local bus company can also take part in the tender, these companies will go under as soon as they lose the tender at some point in the future. Only large, cash-rich companies with many diverse transport areas can survive such a system in a sustainable manner. It is exactly this crucial aspect of the tender obligation pertaining to all public transport that attracts criticism. On 10 October, it appeared that the majority of the Committee on Regional Policy, Transport and Tourism had accepted the gist of what I had proposed or what Mr Piecyk and others had developed by way of alternatives on the back of my proposal. Tram, underground and short bus services remain outside the obligation, while employment and the environment are better protected. If the plenary follows the same line of thinking, we could save ourselves a great deal of upheaval and bother.
Mr President, it is with particular pleasure that I contribute to the debate on a very important report dealing with the opening of the market to competition in key parts of our public sector.
The Committee on Legal Affairs considered that the key elements of the proposals were sound, but differed in its opinion on a number of key issues. Firstly, some of the amendments proposed gave exemptions to what are known as integrated transport systems, yet we all know that transport, and particularly integrated transport, is a matter of organisation and not ownership. This would merely be protectionism by the back door.
Secondly, there was concern that some of the proposals would allow for predatory bidding by exempted sectors for those parts of the transport industry which, in the case of my own country for example, are already liberalised. Thirdly, the de minimis provisions failed to meet realistic levels to allow competition to take place in the open market. Finally, there was concern that the level of public subsidy taken into account in drawing up contracts would not allow the continuation of socially needed routes nor provide adequate recognition of contribution towards fares, for example for the less fortunate, such as the elderly or disabled.
The report which finally emerged goes some way to addressing these issues. However, I fear that some of the amendments included in the final report would also introduce extraneous non-commercial considerations into what should be a completely open and transparent competitive system within the EU. For example, the issues already mentioned relating to environment and social policy are not in themselves relevant to the contract tendering process but should be dealt with under separate legislation. That is why I draw your attention to these matters and why this report should be seen as merely the first step towards the liberalisation of the market in this sector and not as an end in itself.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. (FR) Mr President, I can say that the Committee on Economic and Monetary Affairs, which has been asked for its opinion, widely supported the proposals put forward by the European Commission.
In a series of amendments which were passed on to the Committee on Regional Policy, Transport and Tourism, the Commission was careful to extend the length of contracts, for which operators apply in response to calls for tender.
The Commission also tabled a number of amendments to increase the content of management contracts set out in the Commission regulation, particularly under the social chapter.
Lastly, the Committee on Economic and Monetary Affairs supports the idea that we must ensure that the objectives of sustainable transport are taken into consideration in the management contracts and this is duly taken into account by the competent authorities, particularly with regard to the integration and interoperability between bus transport, which is precisely the subject of our debate, and other types of transport.
Nonetheless, the Committee regrets that this proposal for a regulation was presented before a discussion could be held. With regard to rail issues, the second railway package and also services of general interest, which we discussed this morning, it would clearly have been more logical to first adopt a framework directive on services of general interest before having to discuss the same services of general interest on a sector-by-sector, directive-by-directive basis.
Mr President, ladies and gentlemen, Mr Meijer, I would like to say in advance that I actually want to say a word of thanks to you, as I know with what commitment you have sought to introduce this subject and how many discussions you have had in order to produce some sort of proposal. I must, though, say on this point that I cannot go along with broad areas of your proposal. There is, in principle, nothing new about what we are discussing today.
When, in the summer of 2000, the regulation at last emerged from the Commission, reached Parliament, and then the first discussions were held with trade unions and the representatives of local transport bodies and voluntary organisations, everything was clear: There was to be controlled competition. This had been the aim for years, and now we only had to deal with the questions of how long future contracts should run for and when the regulation was to enter into force, in other words, when would the first tenders actually be invited and the first contracts awarded? There was the additional question of what exceptions there should be to the obligation to put contracts out to tender. All that had its part to play, as did the recurrently raised issue of social dumping, that is, the danger that tenders would lead to the employment of especially cheap labour.
We came to a consensus. We wanted controlled competition without privatisation. The two are always confused with one another. Privatisation is not automatically connected with it. All that is involved is that local transport bodies no longer automatically come into the enjoyment of substantial subsidies from regional, national or local funds without having to compete for them, but contracts will now have to be put out to tender. We all know that local transport bodies, who know this themselves, basically offer their product at too high a price. The cause of this is to be found in the fact that it is in the public sector that trade unions have always been very successful in pay negotiations in recent decades. It is a truism, to give just one example, that the personnel costs of private bus companies are some 35-40% lower than in the public sector. Competition also opens up the possibility of us being in a position, in the future, to buy in transport services more cheaply, without a local authority being able to evade its responsibilities in the process. It is not the case that they are being privatised. There will continue to be a State office with responsibility for ensuring that public transport carries on. I can see the opportunity of using the resources saved by buying-in transport at more favourable rates to buy in more transport in the future, thereby making short-distance transport more attractive and achieving all that was said at the outset, namely making transport so attractive, that more people will use it in the future.
Let me say that, following these lengthy preliminaries, I think there has almost been a catastrophe, because Mr Meijer was evidently unsure which way he should go, and proposed that, in future, the responsible bodies, whether the regional or local government, should be entitled to decide whether or not to invite tenders. I forecast that if this right to choose, which is to be introduced into the bill by means of Amendment No 61 and Article 7a, becomes reality, there will be no competition, because pressure from the transport companies, trade unions, and associations will be so great as to be irresistible, and contracts will continue to be awarded automatically.
Though we can disagree about many details, I therefore beg you, ladies and gentlemen, to seriously reconsider your decision tomorrow and not to vote in favour of Amendment No 61, so that contracts will continue to have to be put out to tender, exceptions being made for rural areas where only small sums are involved, but let us march in the same direction.
Mr President, you will not be surprised to learn that I see things in quite the opposite way to Mr Schmitt. What is true is that we need a European legal framework for public local transport, as there is legal uncertainty and the market has already been opened up. The question is, though, how closely to the citizens Europe's decisions must be taken on a given subject. Local public transport is, in my view, primarily the responsibility of local authorities and that is how it should stay. Towns and parishes should themselves decide whether they want to run their local public transport by their own enterprise, and then whether they are able to do so.
It is also clear that those who say they are going to do it themselves must not be allowed to compete elsewhere. I wish to thank Mr Meijer, the rapporteur, for pursuing this basic idea with, if I may say so, a certain stubbornness, as this issue of community decision-making is an important point.
My second point is that where there is competition in local public transport provision, it can lead to minimal wages and social dumping. My dear Mr Schmitt, a bus driver working on regular services does not earn a fortune - barely DM 200 above the social security rate in Germany. It is for that reason that social minima must be maintained when there is a change of operator.
My third point is that local public transport is run in many Member States' rural areas by small and medium-sized enterprises. These must not be unnecessarily squeezed out of the market, quite the contrary. I believe they must also have a chance in the market when routes or networks are awarded directly. The situation prevails in any case, in many areas of Germany, that up to 90% of local public transport is to and from schools, and here too, the direct awarding of contracts must be given more of a chance. I think we can agree that the Commission's time limits for contracts and handing-over are both too short, and we strove together for their extension. As regards the other things, our opinions simply differ and, unlike Mr Schmitt, I believe that tomorrow will not see a catastrophe, but that we will be very close to the communities in deciding in their favour on public local transport.
Mr President, I wish, first of all, to thank the rapporteur, Mr Meijer, for preparing the report; he has done a great deal of work on this complicated issue. The interests of passengers must be borne in mind in the development of public transport. It must be made into such an attractive alternative that more and more people will be happy to opt for public transportation. This is highlighted particularly in towns where it is necessary to find ways of solving environmental problems and the difficulties caused by traffic jams.
Signing agreements when organising public transport services is the correct procedure in cases where such agreements enjoy public subsidy. With a combination of open and controlled competition it is possible to achieve a higher degree of efficacy and a better level of service. Competition is also really needed in this industry. There should be some room for flexibility in the application to enable Member States to retain any proven procedures that they have applied previously. In my own home country such successful solutions include the fixed route transport licensing system and the town and district ticket systems. This is corroborated by an amendment relating to Article 3, item c. The aim of this is to prevent the formation of local and regional monopolies and to enable competition as far as possible. Another objective is to safeguard public transport systems that function well in countries with sparse populations where distances are great.
Arguments relating to transport safety and to minimising the number of accidents are also in favour of the public transport option. For these objectives to be achieved, legislative flexibility is called for. It should be possible to opt for solutions that are best suited to various conditions and to each operating environment. Such solutions should be practically oriented and they should be implemented in cooperation with local and regional operators.
Mr President, the main problem with the Commission's proposal is that local public transport is subordinated to the objective of 'free competition' alone. Some in this House may well welcome this, but I consider it a fundamental error.
It is the objectives of transport policy that local public transport must primarily serve. It is also a European issue, how can the local public transport service improve the mobility of all citizens, including those who, not being car-owners, have no alternative to it, schoolchildren, large families, pensioners, disabled people, people on limited incomes? Ensuring sustainable basic mobility in accordance with town and country planning is therefore the prime objective for local public transport. Specific local situations mean that this can be achieved in a wide variety of ways. So, to this day, I cannot understand why the Commission chose to do this by means of a regulation without considering the possibilities afforded by a directive, as this is a typical case where the subsidiarity principle applies.
I also wonder how it is that the Commission is also choosing the form of the regulation, at the same time as bringing out the White Paper on European governance. According to this White Paper, it wants to reinforce local autonomy, and here it is interfering. Hence the question as to how such a regulation can make real the principle of reinforced local autonomy in European governance?
Let me finally return to the offering of contracts for tender. Of course contracts must be put out to tender. But the process must highlight firstly transport policy, secondly environmental policy and thirdly social policy, which should lead to optimised mobility for our electorate.
Mr President, my colleague Erik Meijer's report is of the greatest interest, as it touches on a core issue in services of general interest, that is, the guaranteeing of citizens' mobility within their immediate surroundings. This fundamental citizens' right was formerly predominantly guaranteed by local public services and their agents. As local public transport is mainly unprofitable, services are subsidised by the local authorities, which of course makes the local transport market interesting for private-sector service providers. The public local transport market in Germany alone is valued at some DM 30 billion.
The creation of the internal market and the rise of international companies offering public transport services has led to a conflict between the previous practice of awarding transport concessions directly to local service providers on the one hand, and the international firms on the other. The Commission has therefore proposed to give competitive rules the edge over public interest and to create a new and binding obligation to put contracts out to tender. The rapporteur is, in my view quite right to question this procedure. He would give local authorities the right to decide for themselves how contracts are to be awarded. That is democracy; that is the subsidiarity principle. There must be no interference by the European Union in the conditions applied at local and regional level. I see this as a fundamental issue, as it is evidence of real subsidiarity.
I appeal to my fellow Members of this House, although I know that there is little point in doing so, to support this position. We had many meetings and discussions with local, regional, national and international operating companies and interest groups, so of course highly detailed proposals were the result. Now, you do not have to agree with all these suggestions, but the basic line taken by the Meijer report corresponds to the demands of local public transport as seen by local authorities and operators, does not, contrary to what you said, Mr Schmitt, exclude the possibility of introducing competition, and safeguards local and regional transport services accessible to all and which citizens can afford.
Mr President, Commissioner, ladies and gentlemen, I would like to express my serious concern regarding the first reading of this report that we are to debate today, even in spite of the remarkable work that Mr Meijer has done. We also support most of the amendments that he has tabled. However, on the deceptive pretext of seeking to make financial compensation from Member States to service providers compatible with Community legislation and to award public service transport contracts that are already open to private service providers, the Commission is once again attempting to work well outside its area of competence. By encroaching on the Member States' methods of public management, the Commission is making a direct attack on local authorities' freedom of management, and it must be said that, in doing so, it is denouncing the direct rule method of management used in France, which has proved its worth for many years. This shows that the aim is not to achieve better service for the benefit of the user, but to actually create, using liberal dogma, the internal market. In other sectors, such as telecommunications, energy and the postal services, it is freedom of choice that is at stake and, therefore, the very concept of public service.
In addition to the attack on the constitutional principle of freedom of administrative choice for local authorities, this is, more broadly speaking, an attack on the public sovereignty of Member States. Freedom of choice in public services and in its method of management, freedom of choice in terms of provider, partial freedom in sub-contracting, freedom to set prices and freedom of compensation are freedoms of Member States and their local authorities that have been withdrawn. Beyond the State, it is the citizen/user who will be slain on the altar of Community liberalism, because this proposal is a direct attack on local authority, which is the closest to the citizen and therefore is in the best position to manage the difficulties experienced by citizens on the ground. They already have the least power, in the less affluent areas which are even at risk of having no services at all. The social partners made no mistake, when they warned their MEPs at the vote in the Committee on Regional Policy, Transport and Tourism. This illustrates perfectly the danger that everyone has spotted, and we are not dealing with subsidiarity that has been reintroduced here and there, or the odd possibility of derogating from the procedure that has been put in place, which should be enough to stop us seeing the truth. The citizen will see through this.
To sum up, I have reason to doubt this European project that, faced with ignorance and, at times, the distrust of our citizens, responds in a technocratic and dogmatic fashion by trying to wrestle power from the States and from local authorities, which efficiently manage the daily lives of citizens. We cannot accept these proposals and that is why we demand this report is rejected.
Mr President, Madam Vice-President, ladies and gentlemen, we should begin by saying to those watching us, who have found their way here in greater numbers than we MEPs, that we do not differ as regards our objective. We all want the best possible local public transport at the lowest cost to taxpayers and passengers. That is our common objective. We now have to deal with the question of how best to go in that direction. If your proposal is propaganda from the left of this House for the right of communities and regions to exercise free choice, then I can only say that the past fourteen years have demonstrated that free choice is to the citizens' disadvantage. What, then, is the position? In most towns and communities, services by the communities are being reduced and the subsidies are on the up and up. So the reality is that we cannot carry on with the present system if we want a good, efficient, public transport service at local and regional level. So we say we must put them out to tender, so that citizens get the best modern buses at the best price, with the best quality, and arriving as often as possible. That is the objective we have set.
I can tell the gentleman from the Group for a Europe of Democracies and Diversities that, secondly, there is the Community Treaty, the Treaty on the European Community, in which it is stated that everyone shall have the right to provide services. Freedom of services can be restricted only on the basis of a greater good. The free will of a village community is not sufficient to say that one should limit the freedom of services under Community law in village A or village B. You need carefully-controlled legislation to be able to limit the freedom of services by reason of a higher good. That is what we are doing. If, though, you give communities back their free choice, you are suspending the justification for limiting the freedom of services, so, no matter what we agree on, be it journey times or whatever else, we need a proper framework for a controlled competitive order, and the free choice you propose undermines that, as we need sensible Community regulations to limit the freedom of services.
Mr President, I feel that it is perfectly legitimate for the European Union to equip itself with common rules whenever we introduce competition into local public services.
I feel that it is infinitely less legitimate to seek to withdraw a method of management and to introduce competition within the field of transport and to use case law to extend this to all the other fields in the future, through a regulation which is not transposed by the national parliaments. I have several reasons for this view.
The first is that the private sector has not always performed better and I urge my fellow Members to come and see what is happening in France, in the water industry, which has been largely opened up to the private sector. Cartels have sprung up, which are no longer controlled by the local authorities and which currently supply water at higher prices than the local authorities, which remain under direct management. On the other hand, we must not consider direct management to be a better method, but simply that the two methods of management must co-exist.
Secondly, this goes against the principle of subsidiarity. If subsidiarity means anything at all, then it most certainly means the freedom of administrative choice of local authoridies and the constitutional provisions of most Member States, under which decentralisation now gives freedom of choice to the mayors, regional leaders and heads of local authorities. There is therefore a genuine political problem posed by this regulation. I do not think anyone can deny this.
Lastly, we must also be very clear on this question. Whenever a mayor chooses direct management, he cannot turn to external markets. Who knows of a school bus service, in a rural area, managed by the local authority, that has to rely upon external markets? This is not a problem that exists in reality. On the other hand, whenever public services are delegated or an exclusive choice is made by a business, which is, itself, competitive, this company can turn to the external markets. That is why I believe that we must impose the principle of reciprocity. In any case, however, we cannot give up direct rule as a method of management.
Mr President, to get legal clarity on tendering rules in the EU, unfortunately the committee voted to delete most of the specific exemptions in favour of one very wide one, Amendment No 61. But it is open to legal and political challenge to simply cite democratic decision-making as a justification for exemption from EU legal rules for the internal market. I therefore commend the specific amendments from the ELDR Group - Amendments Nos 110 to 112. These would mean that authorities would be justified in not tendering metro and tram services if there were good reasons of cost, safety or risk of creating a permanent private monopoly rather than competition. Any claim for exemption would have to be justified to the European Commission.
In addition, there are provisions for direct award of contracts in the absence of tenders or in emergencies. I appeal in particular to the left of this House. You take a big risk if you rely only on Amendments Nos 61 and 62. They may not survive the course and as an insurance policy we need specific provisions to protect large complex metro systems like London's from being split up for tendering or risking becoming a private monopoly.
Mr President, European transport policy is not really a page of glory in the annals of the European Union. Too little, too late, not really consistent, those are only some of the features criticised as being characteristic of European Union policy to date and justifications for criticising it. The present Commission is investing a lot of commitment in attempting to counteract this.
The proposal for a regulation on local public transport belongs to the legislative package with which some past errors are, admittedly belatedly, to be repaired. Some of the internal market philosophy is also to acquire significance in the transport sector. Controlled competition, not total liberalisation and certainly not privatisation at any cost, was said to be on the way. One unfortunately has to say 'was' as what the competent Parliamentary Committee has produced as a compromise signals a return to the old and unsatisfactory situation.
In order that there may be no misunderstanding between us, let me say that there is consensus on all the points concerned with the quality of the transport offered to the consumer, consensus also on demands for high standards of safety, social provision and environmental protection. All that, though, can be, and is to be, required and put into effect by the conditions on the offering of contracts for tender. So we do not need the continuation of monopolies and quasi-monopolies.
Finally, I will say something about subsidiarity. It is no help to local autonomy to declare local public transport to be a res extra commertium, whose watchword is that everyone is to do what they like in the way they like. It is, unfortunately, no help to the citizens either, for it is they who, at the end of the day, have to pay for all that twice over, as consumers and as taxpayers. So, then, controlled competition and high standards for local public transport as well.
Mr President, I believe that public transport is incredibly important for Europeans in both towns and sparsely populated areas. In this vote, I am therefore going to support the basic ideas behind the committee' s proposal, which I believe points in the direction of better public transport.
However, I oppose many of the simplistic statements made about tendering. Our experience from Sweden shows that tendering can be very good. Account can be taken of the environment and of social considerations, safety regulations can be established and a good relationship can be enjoyed with the social partners. As a prerequisite, politicians must have responsibility for the tendering and establish these criteria openly. That is possible, as is shown by experience from Sweden. We should be able to get rid of many of the simplistic statements about tendering.
As I say, I am prepared to support the basic idea that regions and administrative districts should have freedom of choice. I also believe that it will, in practice, emerge that tendering can be used because it saves money that can be used for other purposes within the framework of public expenditure.
Finally, I want to say that I do not believe that the rule of reciprocity referred to in the committee' s report should operate at European level.
Mr President, Commissioner, ladies and gentlemen, we have as yet been unable to find a simple solution to the problem of liberalising public transport. That does not mean to say that we should not continue with the liberalisation process. Quite the reverse, in fact.
Nevertheless, this liberalisation process should not be forced. It must be carried out in stages. In principle, I am against exceptions to freedom of services, but it is clear, of course, that a very limited list of exceptions should be possible, particularly for less sizeable contracts.
Finally, I should like to say that it should also be made clear that it certainly cannot be the intention to replace the government monopoly by a private monopoly. I therefore think that a compromise solution must be found, particularly in the interest of the user. Many thanks, Mr President.
Mr President, Madam Vice-President, the likely reason for the Commission's proposal being such a centre of attention is that we are dealing here with employment, especially with mobility, and with issues of safety, environmental protection and economic development as well, and the opinions which are still being vigorously discussed today were also the basis for almost 500 proposed amendments.
I would like at this point to again make clear that, for us, it really is not about opening up local transport in such a way that it inevitably ends up in private hands. Nor is it about local transport remaining in public hands unconditionally, and that is the subtle distinction that we want to make clear now.
National, regional and also local government are to be obliged to put local transport out to tender, a process to which conditions must be attached, conditions which we have clearly described in numerous proposed amendments. For us, it is about safety. It is also about certain exceptions, small markets in rural areas, for example. We, of course, view these exceptions with sympathy, as we do the special aspects associated with rail transport. As has just been said, though, our misgiving cannot be dispelled that many are more interested in the service provider than in the service itself, for the word 'voter' was just used rather than 'citizen', something that we find symptomatic of the whole discussion we have been having.
We have brought in numerous amendments and can, I believe, say quite unambiguously that these amendments prevent social dumping and also guarantee social security, safety in general, and, I believe, can give local transport a better future.
One final observation, with which I know the Commission has difficulty. Protected markets make it impossible, in our view, for businesses profiting from them to take part in tendering processes in other markets without, at least, some problematic aspects being created. As we see it, that is, and cannot be other than, unfair competition, which must be combated by all means available.
Mr President, public transport must be developed for environmental reasons and for reasons based on social equality, for example, and as has already been stated here earlier, it must be made attractive. It is difficult to understand that competition is seen as the only way to achieve this goal. Competition is a good servant but a poor master, and one should always consider separately in each individual case whether competition is the only way to increase cost-effectiveness and to improve services and make them more efficient. Just like Mr Meijer who presented the report stated earlier, many municipalities, unfortunately, have already anticipated the EU' s forthcoming resolutions and allowed for competition in this field, and not always with very good consequences. In addition, I am of the opinion that the proven methods that various Member States have used in the past in connection with public transport should be taken into consideration in this context: it must be possible to retain the licensing procedure that has been found to be so good and cost-effective in Finland.
Mr President, Commissioner, ladies and gentlemen, I would like to start by expressing my thanks to the Commission for showing that they have the courage to present, in the past year, a proposal for a regulation on the thorny topic of local public transport. For we are not going to get away from the fact, as we see at this very moment in the case of an airline, that even in local public transport, profitability is making an entrance. We cannot therefore have the situation in which - I am involved in local politics myself - year after year, questions about the losses sustained by local public transport are simply shrugged off without further ado and with the taxpayer being left to foot the bill, without the money actually being able to be invested in making local public transport more attractive.
We have to ask ourselves: why was local public transport created? It was not created in order to employ as many bus drivers as possible; on the contrary, it was created so that attractive facilities can be offered in rural and more densely populated areas to ensure the mobility of all. That is the task that is incumbent on local public transport. I think that Mr Grosch's point that we need a level playing field in a European single market is decisive. We cannot have the situation in which we introduce freedom of choice that makes it possible for certain districts, because they are under financial pressure or because they want to invest their taxpayers' money properly, to invite tenders, and then these are submitted by firms from protected monopolies. It is therefore so important that this Amendment be voted down tomorrow, so that there may be a level playing field.
The Commission has laid down very tight deadlines for the duration of licences and for transitional regulations. I think we, as a committee, reached a fair compromise between the various interested parties. I would, in fact, like us to make a start on introducing time limits and licensing systems throughout Europe. Commissioner, we will be able to talk about this at future stages, in order to make it even more competition-friendly.
However, let us take this first step together. This is for the good of the people of Europe.
Mr President, as one of the previous speakers said, what we are all after is the best possible public transport at the lowest possible cost. As another speaker said, we need appropriate solutions for each particular environment. That is the main reason why the principle that local authorities can be free to decide how best to organise public transport within their own areas is such an important one.
I would like to make a few comments about running metro systems in large urban areas such as London, where there is a real danger that if we do not allow local authorities to make those decisions, the contracting out will lead to the creation of a monopoly and we will not be any further forward in what we are trying to achieve with this report. The other thing that could happen in areas such as London and other large cities is that the system could be broken up, which could lead to quite severe chaos. So I would urge you all to support Amendment No 61.
Mr President, I strongly support the principle that high quality and reasonably priced public transport should be available in all areas. However, this report is particularly important to my constituency, Wales, due to issues relating to concessionary travel.
The Welsh National Assembly has introduced a scheme, which will come into force next spring, whereby local bus travel will be free for all pensioners in all areas of Wales. The scheme would offer free bus passes and free travel on local buses and would theoretically enable pensioners to travel throughout Wales if they wanted to without paying a penny. Whilst I appreciate the importance of ensuring that groups such as disabled people, schoolchildren and trainees are also eligible for reduced cost public transport, it would be ridiculous to undo the good work the National Assembly has done for pensioners in Wales by preventing pensioners enjoying concessionary travel under this regulation.
I am pleased that the Committee on Regional Policy, Transport and Tourism has already voted to abolish the ceiling on concessionary fares that was proposed by the Commission, thereby protecting these pensioners in Wales.
Mr President, ladies and gentlemen, I would firstly like to thank the rapporteur, Mr Meijer, for the work he has done; it has been complex and complicated work on a proposal which has given rise to many amendments and positions. The good work by Mr Meijer, and by all of you, has led to an important debate in Parliament.
In many ways, this debate has helped to generate another broad public debate. The analyses of this subject, both inside and outside the institutions, help the Commission to improve on its own ideas. The debate has demonstrated the controversy surrounding these issues, although there have been times when feelings have obscured the real background to the proposal we are dealing with.
Firstly, at the moment there is legal uncertainty in this sector and our intention through this proposal, ladies and gentlemen - we must make this very clear - is to resolve a situation of legal uncertainty which may create serious problems in public transport. The first intention of this initiative, as Mr Jarzembowski has said, is to promote public transport; we all agree that the European Union must promote high-quality public transport at the best possible price.
The Commission believes that many current contracts and agreements, which grant exclusive rights and financial compensation, may be questionable under the Treaty' s competition rules. This is the risk we are dealing with and which this proposal is intended to resolve.
Secondly, while the problem of legal uncertainty is serious enough in itself, it is also clear that regulated competition in public transport must benefit both users and society in general. The facts have demonstrated that systems open to competition controlled and regulated by the public sector have experienced a quicker increase in the number of passengers, during the 90s, than systems which have not been subject to any type of competitive pressure. The reality is that we do not want private monopolies either.
You will understand that it would take hours to present the Commission' s position on each and every one of the 130 amendments which have been tabled on this subject. I am therefore going to comment on the fundamental issues you have raised and, with regard to the specific amendment numbers, the services are at your disposal.
With regard to what we can accept, firstly we are in favour of the proposals intended to reinforce the quality criteria which the authorities must take into account on assessing transport needs and awarding contracts. When the markets open up, the authorities must deal with all issues relating to employment, the environment and consumers, and possibly even more so if the services remain closed to competitive pressures. We must therefore promote the opening up of the market in order to guarantee these levels and standards in terms of employment, the environment and consumers which we all want to see.
Secondly, the Commission can also accept a longer maximum duration for contracts. The periods proposed in Amendments Nos 15 and 54 seem to us acceptable (8 years for buses and 15 years for railways).
Thirdly, with regard to the exceptions to the principle of competition, we can only accept those amendments which do not contradict our initial proposal, and not those which intend to further limit the scope of the regulation. We can also accept those amendments which increase the de minimis thresholds applicable to direct awarding of contracts.
Having heard the debate, we accept that emergency situations may arise where it is impossible to organise competition on time and in a manner which allows the service to be maintained. The amendments which deal with this issue are therefore acceptable in principle, although they may require some rewording. We believe that they should be combined in a single emergency clause which also covers other similar circumstances.
The Commission could also accept those amendments which contribute to ensuring that the authorities responsible for compensation have greater flexibility with regard to the general rules laid down for all operators, such as those which establish maximum charges, and which, in some cases, must be applied as appropriate.
Lastly, ladies and gentlemen, the Commission can accept the idea of a transitional period which lasts eight years, as proposed in Amendment No 90. However, instead of a 'big bang' on that date, we believe that the regulation should lay down a gradual opening up of the market by the authorities, with a first step after four years. It is also acceptable that existing contracts, awarded in accordance with competition, may continue their natural course, provided that their duration is fixed (that is, that they are not indefinite contracts) and reasonable.
However, ladies and gentlemen, there are things which we cannot accept, because they would undermine the aim of the Commission' s proposal. For example, we cannot support the exclusion of complete sectors from the scope of the regulation; we cannot accept Amendments Nos 23, 28 and 128, which would exclude all long-distance services.
It may be that Parliament is in favour of increasing competition in long-distance passenger rail transport, but I would prefer this issue to be dealt with under the second package of rail measures.
The draft report raises legal problems in certain cases. Amendment No 24 would give priority to the regulation over the directives on public contracts. Ladies and gentlemen, the Commission believes that this could lead to the European Union failing to comply with its commitments contained in the World Trade Organisation agreement on public contracts. We cannot therefore accept this amendment either.
The second legal problem relates to reciprocity. The permanent and structural reciprocity clauses are contrary to the non-discrimination requirements laid down in the Treaties. We cannot therefore accept those amendments which simply propose structural reciprocity clauses. However, we believe that, until certain exceptions are incorporated, it is necessary, in a transitional and exceptional fashion, to accept certain types of clause which limit access to a market.
It is important that transition towards controlled competition be accompanied by adequate safeguards, also in the field of social protection, an issue which some of you have mentioned. We cannot therefore accept amendments which would leave the competent authorities without room for manoeuvre in this respect.
I have presented the Commission' s opinion on the majority of the most important issues dealt with in Mr Meijer' s report, but - I am sure you will have noticed - certain crucial issues still remain. For example, the report includes a group of amendments (Amendments Nos 3, 12, 14, 61, 100, 126 and 129) which intend to safeguard the capacity of public operators to continue to exist without their ability to compete and provide services adequately and to the benefit of the citizens being questioned periodically, by means of public tenders.
In legal terms, there is no fundamental problem in relation to the principle that public authorities should decide to provide the transport service themselves. The initiative states that. The main legal problem arises when the public authority continues to deny all the other companies the opportunity to provide those services in the same area, in a situation of transparent and honest competition. We are talking about a certain level of transport, not small-scale transport between two towns, which is excluded from the scope of this directive as a result of the de minimis stipulations, as is stated clearly. We are talking about significant transport markets. We cannot therefore accept those amendments as they are worded. We do not believe that they benefit the citizens, because they go too far, isolating operators from market pressures to maintain and improve the situation. However, we believe that the option of self-production laid down in those amendments could be maintained, with certain strict and clearly established conditions.
It is clear that this approach should be accompanied by provisions which guarantee that all operators preserve standards of quality and integration, and which ensure that the authorities remain capable of controlling competitions to the benefit of the users of the services.
The final part of Amendment No 112, which proposes the direct allocation of up to 10% of public services to a private sector operator, is also acceptable, provided that the authority cannot invoke this or other exceptions in simultaneous tendering for a single mode of transport.
Lastly, ladies and gentlemen, if Parliament votes for this report in its current form, I fear that the text, the spirit and the objective of the Commission' s proposal will be seriously affected. In this respect, we would have to re-examine the real overall contribution of this modification to Community legislation. The Commission still believes that we must modernise the current regulation (which has existed for several decades), that we must bring things up to date so that public transport may enjoy sufficient legal certainty to guarantee that it is of the highest quality, as competitive as possible, with the best prices and with the legal certainty which will allow public authorities to subsidise and economically support certain routes and certain requirements, such as those of pensioners and other groups, without having to argue this before the courts.
We need efficient public transport, at the service of the citizens, which contributes to rebalancing the transport systems and preventing a future situation of gridlock within the European transport system, which would damage our productive, economic and competitive capacity, job creation and above all the quality of life of our citizens.
Thank you, Commissioner De Palacio.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Market access to port services
The next item on the agenda is the report (A5-0354/2001) by Mr Jarzembowski on behalf of the Committee on Regional Policy, Transport and Tourism on the proposal for a European Parliament and Council decision [COM(2001) 35 - C5-0078/2001 - 2001/0047(COD)] on market access to port services.
Mr President, the Commission proposal for a decision on market access to port services should be considered and appreciated as part of the comprehensive Commission communication on improved quality of services in ports. This communication was to draw conclusions from the positions of Parliament and of the Council on the Commission's 1997 Green Paper. When we consider the past weeks, we must observe that, whilst the European Parliament was in 1999 still able to agree by a large majority on a position on the Green Paper, the present Commission proposal, which is only intended to regulate market access to services in individual ports, has aroused a great deal of controversy in the Committee on Regional Policy, Transport and Tourism, as attested by the result of the vote on the report - 26 in favour, 21 against and 11 abstentions. So I hope that today's debate and tomorrow's vote will produce a clear position from this House, something in which I intend to play my part. For if we cannot work out a clear position at first reading stage, the Council then has the last word. We do not want to trust the Council to that extent, but rather we want to pull our own weight.
In Committee, the majority supported the Commission's desire to adopt only regulations on competition in individual ports and include in this all service providers. The report is, though, ambiguous on one point, that is, on whether pilot services should fall within the scope of the decision. On the one hand, Amendment No 14 in the Committee's report states that pilot services are not to be affected by the provisions, but the application to delete pilot services from the appendix to the opinion, which alone defines the opinion's scope, was not accepted. That being the case, we, as Parliament, must give a clear lead tomorrow.
Among the other amendments in the Committee's report, I would like in particular to highlight the fundamental extension of the scope of the proposal to include port access, be it by sea routes or canals, likewise a more restrictive definition of self-handling and the abandonment of the requirement for at least two service providers per category of cargo handling, likewise the requirement we have incorporated into the opinion, that, when tenders are invited, the new service provider should compensate its predecessor for the investments.
A minority in the Committee tried to highlight, above all, the Commission's failure to comply with Parliament's 1999 demand for conditions for fair competition between ports in the EU, and produce a proposal for a regulation to create them. The Commission has produced neither a transparency study nor guidelines for the monitoring of aid. A minority in the Committee therefore proposed the adoption of new regulations on transparency in financial relations between ports and State offices and also on permissible State aid measures for ports, the intention being to provide legal protection for ports and also to prevent excessive aid provision.
For me personally, this is very much about our need to agree tomorrow on this transparency issue, for the issue of transparency and fair conditions for competition between ports is crucial to the ports' ability to function. All of us have repeatedly emphasised that ports play a central role in European transport policy, with 70% of foreign trade and 30% of trade within the Community passing through them. They are significant junctions, and they must work well. I believe that nobody need fear transparency, which leads to fair conditions for competition. That characteristic and criterion is, I believe, a good basis for a real increase in the efficiency of ports.
In that spirit, I hope we will have a good discussion this afternoon and that this House will vote wisely tomorrow.
Mr President, Madam Vice-President, ladies and gentlemen, all of us who have participated in the work of the committee know that this has been a difficult and controversial debate which has even, at times, caused tension in Parliament.
I would like to make several things clear: firstly, this is a good proposed directive by the Commission. I repeat: I believe that it is a good proposal, and this has been reflected in the vote in committee. I believe that it is a positive regulation and is very important if the European Union is to have efficient maritime and port services.
We must not forget that 80% of the European Union' s trade is carried out by sea. And this liberalisation proposed by the Commission will no doubt benefit short sea shipping. Furthermore, there is clearly a need for Community regulation of these services in accordance with the liberalising approach established at the Lisbon Council and which has already been applied in other sectors of services.
The proposal we are dealing with today includes technical-nautical services (pilotage and mooring) and cargo-handling services. There are no reasons, on the grounds of safety, training or anything else, to justify their exclusion from the scope of the directive. We must clearly take account of the particular nature of ports and the fact that there are services whose provision begins or ends outside the physical area of the port.
Another essential element of the system proposed by the Commission is the concept of self-handling, which is already laid down in Directive 96/67/EC on access to the groundhandling market at Community airports.
I would like to briefly mention certain other elements of the port package. We are talking about public funding of ports and the need for great transparency in the financial relations between public authorities and ports and State aid. I agree with certain amendments which try to describe this aspect. But with regard to State aid, it seems clear that this directive is not the right place to discuss this issue.
Lastly, I would like to thank the rapporteur, although we have disagreed on certain points, for the enormous amount of work he has done and the huge effort he has made to try to reconcile all the proposals.
Mr President, ports, particularly seaports, are normally cosmopolitan systems and they are junctions in the TENs for traffic by ship and sea, which is in principle the most environmentally-friendly mode of transport. The openness of seaports, though, bears no relation whatever to the system by which they are financed. Far from it; I think opacity, very often intentional, is the right word to use for it. To put it in nautical language: when it comes to financing seaports, the bulkheads are closed. The present financial structures could be described as hazy and must be changed. I believe that tomorrow's vote must be about transparency in financial relationships and in State finance, for that is the first requirement for fair competition between seaports.
Granted, that is not exactly easy. Ports are under private, State, joint State and private, and public control, but all of them are enterprises in competition with each other, and so we need fair conditions. Aid is unobjectionable, but it must be aid for all. The problem is, I think, that competition between ports has to be organised. In principle, it occurs within ports or should do so, if all the Community regulations are brought into play.
Pilot services are another issue. We see them as a public duty, serving safety at sea and the safety of man and nature, and the Member States have essentially reasonable regulations on them. I believe it would be possible to extend them in view of the recurrent accidents off the German Baltic coast. One sometimes gets the impression that, when it comes to navigation, many ships use the Shell atlas and nothing else. So, safety at sea with pilot services must not fall victim to the alleged pressure on costs exerted by competition. I extend my warmest thanks to the rapporteur. I know that he has had a difficult job, but his shadow does not always have an easy time of it either.
To start with, I agree with the previous speaker' s last sentence. I do not need to repeat that ports are important. In my view, the Commission proposal helps us to enhance the efficiency of ports. Like a few of my fellow MEPs, however, I have noticed one shortcoming: there are no proposals on state aid and transparency. It would be best, and I have tabled an amendment to that effect, if these new proposals were to come from the Commission and not from the text which we as Parliament are now drafting. Commissioner, I should like to ask you if you would be able to tell us more about possible plans in that direction during this debate. In any event, I hope that my fellow MEPs will support this amendment and that we will therefore ask the Commission to submit new proposals concerning those two points.
For the rest, I back the Commission proposal. We must increase competition at ports. This must also include maritime access, not only for technical-nautical services, but also for the handling of cargo and passengers. We should therefore not dispose of the handling of cargo.
I think that pilotage can also be retained in the directive. As you rightly stated, it forms a significant link in the life of most ports. However, if we prescribe a few requirements, impose a number of conditions in the social field, and give due consideration to economic aspects, the environment and public services, as is the case in the directive and in my amendment, we will have more guarantees than if we simply fall back on the Treaty. For I believe that that is the choice: either we include a special rule for ports in a directive, or we fall back on the Treaty and simply apply to pilotage the general rules of the Treaty which provide for the free movement of services. I think it would be preferable to adopt the Commission proposal in this respect.
In any case, I am of the opinion that we as Parliament need to cooperate with the Commission constructively, possibly allow for a conciliation procedure with the Council, and ensure that we reinforce the operation of ports and competition in and among ports in a constructive manner to encourage the vital aspect of transport by water as much as possible.
Mr President, Commissioner, Mr Jarzembowski, thank you for all your work, but we have not reached our goal yet. Particularly since the Green Paper actually asked for something else on behalf of Parliament and its handling than what we have now received, namely a consideration of the competition among ports instead of in ports.
Why? If we look at the various coastlines in Europe, and I can think of a few, there are two, maybe six, seven or eight major ports located within a few hundred kilometres of each other, where competition is mainly generated from that small distance between the ports. Antwerp, Hamburg, Rotterdam, and so it goes on. The same happens in the Mediterranean in the south. However, this leads to distorted competition which does not really benefit us. So that is the first problem. It also leads to overcapacity and the funding of this overcapacity. That too is a thorn in our side, and we should like to see common guidelines in this respect.
This, in turn, impacts on the environment, it results in an excessive use of space and generates all kinds of additional problems which we as Greens are also being faced with to a considerable extent. In terms of competition among ports, we would therefore actually like to propose more transparency and that a reasonable amount of thought be given to state aid. We would sooner call for coordination among ports, which we would like to add to the objectives of this study along with transparency, and not only the opening of competition in ports, which has been the subject of discussion thus far.
If we turn our attention to competition within ports, as is formulated here, we would particularly like to see the pilotage scrapped for safety and environmental reasons. I believe that we can rely on majority backing for this. We also believe it would be wise to delete the handling of cargo, since it does not in any way benefit competition. Finally, following on from transparency, we call for autonomous research to be carried out. This research should be autonomous vis-à-vis, yet commissioned by, Parliament.
Mr President, Commissioner, ladies and gentlemen, the Commission's proposal for a directive on market access to port services was not acceptable. The removal of constrictions on free movement of services within the Community does not in fact mean only liberalisation and privatisation, but also European harmonisation with due regard being given to Member States' rights to provide public services in defence of the common interest.
It is noticeable that the rapporteur took account of data specific to ports and attempted to include in his report not only requirements for safety, environmental protection and social standards but also the economic needs of ports. The vote in Committee is evidence of the fact that opinion was not divided on group lines but that there were differences of outlook specific to different countries. Removal of pilot services, cargo handling and passenger services from the scope of the directive is something I can go along with, as is the retention of licences granted to previous service providers and the setting of minimum standards for new ones.
The Commission's draft has also undergone radical amendment with regard to financial settlement for investments made and the transparency of the financial relationship between ports and State authorities. Briefly, Mr Jarzembowski's report changes the Commission's document in the right direction. As, though, I thoroughly share the view of many of my fellow Members, namely that port services should generally be left to the Member States, I intend to abstain in the vote.
Mr President, this report has had a rather odd journey. Whereas initially, it was a very logical report which, in my view, contained a reasonably correct interpretation of the facts, we now have before us an incoherent document which spawns many comments.
I shall confine myself to the key points. Firstly, the alleged state aid of Member States for their ports forms the root of the problem. If government funding for ports does not become transparent, other measures can hardly take effect. Closer examination of this funding should therefore be given the highest priority, followed by a clear, financial framework which distinguishes legal from illegal support.
Secondly, the inclusion of cargo handling in the proposal prejudices the port authorities' sovereignty to pursue their own strategic policy. It is reported to lead to the breach of existing, long-term contracts, which will have far-reaching financial implications for the relevant services. Furthermore, the maintenance of existing contracts renders the present legislation superfluous. When these contracts lapse, it is likely that economic insights will have changed yet again.
Thirdly, I am of the opinion that pilotage can also remain excluded from this legislation. I would draw your attention to an amendment which aims to secure surety from governments to render the use of technical-nautical services, in particular, mandatory. Without surety, considerable problems can arise in the smaller ports. That cannot be the intention, if I have understood everyone correctly.
Let it be clear: without a number of essential changes, we will be unable to vote in favour of the present report. Thank you.
Mr President, Mr Vice-President, first I think we should all congratulate Mr Jarzembowski on his excellent work, the time he spent on it and, of course, his patience, because this is an exceptionally tricky issue.
We should also congratulate Commissioner de Palacio on the substance of the proposal which she submitted to us and which is based on the liberalisation of port services, which she wishes to push on with. Not as an end in itself, but as a means of bringing about better, cheaper services and improving the competitiveness of the European economy. And, of course, when we speak of competitiveness and liberalisation and apply them to telecommunications, energy, the railways, we cannot leave out port services. This too is another brick in the wall of the single market.
There can be no doubt that ports are a rule unto themselves, as is every sector. Obviously we need to look at the question of aid and how it can be reconciled with the rules of transparency. We need to look at the specific problem of pilotage, which several Members have already mentioned, and see how pilotage relates to safety. Consequently, we need to look at a whole host of other issues. But this should not lead us into ignoring the material facts and the material facts are that liberalising port services will have a beneficial effect on competitiveness and our objective of providing better, cheaper services to those who use them.
So the message which we need to send out from this debate is clear: a dual message of liberalisation and transparency. Of course there are groups which will be affected by these proposals. Of course there are interests which do not like these proposals. But the greater good is the objective of competitiveness, and the growth and jobs which it creates. And I believe that the philosophy behind the proposal before us serves precisely this objective.
Mr President, Commissioner, this is one of the rare occasions when politics must swallow its pride and take into account geographical requirements. Chairman Hatzidakis is right: we must have the courage to say 'no' to those pressure groups which sometimes attempt to prevent the Commission and the institutions from tackling areas affecting them which Europe has never clearly addressed. I therefore feel this proposal for a directive is appropriate in order to regulate and improve access to the port market and services. The calls for safety, the protection of workers, quality of service and, of course, respect for the environment, are appropriate and vital.
I would like to make two points on this subject: we, like the Commission, believe that it is right and proper to include in the scope of this directive terminal cargo handling services, in particular, that is those services which represent over 90% of the volume of business of ports. In addition, we feel that, if an exception is to be laid down to the application of this directive on grounds of safety or environmental protection, it would thus make no sense to limit it just to pilots and exclude the other technical-nautical services.
Lastly, we do not feel that this directive is the most appropriate instrument to address the issue of the public financing system. There are too many discrepancies between the systems of the 15 countries of the European Union and some extremely grey areas continue to remain. Consider - and we must be quite honest about this - how, in some of the major ports of northern Europe, there is proof of commitment to State financing in the fact that representatives of public authorities sit on the managing bodies of the individual ports. This must be made clear in the name of the transparency rightly advocated by Mr Jarzembowski.
Mr President, Commissioner, ladies and gentlemen, we all agree that this proposal is very significant for port services insofar as it affects one of the most important transport infrastructures of the European maritime regions and because of the process of liberalisation of access to the market in these services. I would like to make several points:
Firstly, the philosophy of liberalisation must include making the process more flexible so that it does not lead to dangerous or inappropriate radicalism.
Secondly, we must take account of the geographical reality of the seaports in the various regions of the European Union.
Thirdly, the jobs of the port workers affected must be guaranteed, as well as their social protection. And on transposing this directive in the various Member States, the principle of subsidiarity must be taken into account.
These are the reasons that have allowed me to support this directive with certain clarifications, and justify certain particular amendments, which are coherent amongst themselves, and which deal with the fact that certain regions of the Member States affected are of an insular or peripheral nature, where the port is paramount and, in many cases, quality services are already provided.
Despite everything, I thank the rapporteur, Mr Jarzembowski.
Mr President, the aim of the directive proposed by the Commission is indeed to open up all port services to competition. In my opinion, these proposals will address the living and working conditions of port staff but I do not feel that they will improve them. We are told that improvements are taking place, but, as is all too often the case, there has been no prior study of the effects of this liberalisation, in particular with regard to such important issues as safety, the environment and employment. Those affected have not been consulted, in particular, trade unions (we can always call them 'lobbies' if you prefer), even though they know the safety needs of people and the environment, and have unrivalled knowledge. Although the amendments made to Mr Jarzembowski' s report take into consideration certain problems that I have just raised, in my opinion they are far from adequate. They do nothing to temper the line taken by the text as a whole. Self-handling in the ports would therefore equate to allowing social dumping. Given the current practices of commercial fleets, this measure will lead to inadequate safety levels and the deterioration of environmental safety, employment and working conditions. I will support the amendments that seek to exclude dockers from the directive. These staff carry out an important economic task under difficult conditions, while still ensuring safety. Nautical services for piloting and mooring are universally recognised as services of general interest. They should, in my opinion, be considered as partners in their own right, with a view to sustainable development. Well then, the proposals of the Committee on Regional Policy, Transport and Tourism, do take account of pilots but not of mooring service providers, which I personally regret. I believe that the European Union should work towards harmonisation at the top end of working and employment conditions for employees in this sector, which is the only way to genuinely guarantee economic and social effectiveness while respecting the environment. The proposals made to date will not, in my opinion, take us any further towards these essential objectives.
Mr President, in my constituency lie the ports of Felixstowe and Harwich, the largest privately owned port complex in Europe and a model of commercial success. The owners tell me that this directive has been prepared without thorough consultation and that, if passed, it will be seriously damaging to the whole UK port industry. They say that it would force many ports to restructure, yet would do nothing to improve efficiency in a cargo handling market characterised by competition between ports, not within ports. Thus, if there are problems of restrictive practices in cargo handling and pilotage in some continental ports, they should be tackled by individual Member States.
As is so often the case, one size does not fit all. I urge the Commission, even at this late stage, to rethink this damaging proposal. Competition is one thing. Destruction of a successful industry is quite another. I ask you to take this directive back and consult properly with those who are affected by it.
Mr President, it is a real pity that the Commission completely ignored Parliament's position on the 1997 Green Paper which stated: "No need for Community legislation on organisational structure and market access for port services". That was our position then and I hope it is going to be our position tomorrow, but so far the Commissioner has failed to explain why she has ignored that.
Secondly, so far the Commission has ignored the question of why there has been no regulatory impact assessment on this proposal. Whether you are for it or against it, it is extraordinary that such a proposal as this is not subject to the assessment that President Prodi assured the House would apply to all new Commission proposals. Why is Mr Prodi not honouring commitments given to this House?
Thirdly and finally, why is this proposal so over-prescriptive? Why is it going to burden a successful industry with more red tape, with no justification whatsoever? Why does it seek to regulate in minute detail every aspect of a port's operation? Why, for example, does it call for cargo handling to be provided by at least two service providers for each type of cargo? How can that make any sense when you are trying to organise the arrangements at ports? Bearing all that in mind and unwelcome as the proposal is, it is even more extraordinary that it does not address the issue of state aids or transparency of accounts. The whole package is unbalanced and unworkable. I hope the House rejects it tomorrow.
Mr President, I come from Sweden where we have quite a high degree of exposure to competition and privatisation of various services. The lesson to be drawn from our experience is that the crucial issue is not really market competition or privatisation, as such, but quality, greater efficiency and good, cleverly designed organisation. These are aspects to which the Commission has given insufficient consideration in its proposal. I want to express my thanks to Mr Jarzembowski who, as rapporteur, has come up with many criticisms of the Commission' s proposal.
I should like to make a number of important exceptions, and I shall point out a couple of these. Quite a few speakers have referred to pilotage. I believe that pilotage is quite clearly a service for the benefit of everyone. Pilotage must not therefore be regarded in terms of the same economic criteria as ordinary production, but from a safety perspective.
Taking responsibility oneself can have very serious consequences when it comes to loading and unloading. That especially applies in view of the fact that flags of convenience are a common phenomenon.
I am in favour of transparency and public scrutiny where ports are concerned. I am in favour of self-financed ports. I want to see quality and efficiency brought about through ports' preparing their own development programmes instead of being subjected to extensive forms of control from Brussels. Such programmes must be carried out in cooperation with staff and clients at the ports.
Mr President, over the next few years the present directive will determine the operation of our ports, which will play an ever more important role in trade traffic on account of ever increasing traffic flows among other things. Unlike in the past, modern port users are uncommitted: they choose their port on the basis of price and quality.
There are important financial channels that run from authorities to port companies. A need for more insight into the investment flows has arisen. In addition, a level playing field is needed for all interested parties. This situation could be improved by setting up a number of basic rules. I should like to highlight a few aspects in this context.
First of all, there is the scope of the directive. It does not simply cover the port itself, but mainly the port users. Deleting cargo handling from the directive will not benefit the quality of the service which ports offer their customers. Freight services, or cargo handling, should simply remain in the directive.
Secondly, ship services, also referred to as pilotage and towage services. Amendments Nos 3, 14 and 51 aim to keep pilotage outside the scope of the directive, based on the outmoded notion that pilotage services are always public services. I will not support these amendments. In my country, pilotage services have not been a public service for a very long time, and that has worked out very well.
A directive which regulates market access to port services therefore covers both ship and port services. Needless to say, we must move towards more transparency of the financial flows with regard to infrastructure, but I should like to leave the powers where they are, and will therefore vote in favour of Mr Sterckx' Amendment No 47 in which the Commission is still being requested to submit proposals in this field.
What matters is that ports facilitate reshipment and receiving companies. Ports and their users deserve solid, well-thought-out legislation. I regret that the way in which this directive has been dealt with in Parliament has created unnecessary tension between northern, southern and western Europe.
Mr President, Commissioner, it was very difficult to assess this text as its focus has shifted slightly. We were supposed to address the issue of competition in ports and we are now being presented with a text on competition between ports. I do not know what will happen tomorrow, but I am sure there will be some confusion.
In passing, I regret that the mooring service providers' lot is not the same as the pilots' . I do not see why we would maintain competition for mooring service providers while excluding pilots. These professions are fairly similar.
With regard to competition between ports, I feel that transparency is a good thing, but I would warn you against going straight from that to decreeing competition between ports without closer analysis, for ports are first and foremost tools for regional development. They do not have the same nautical qualities. Moreover, if we were to increase competition, your entire sustainable mobility policy would fall through. I actually think that, in years to come, we will have to help the southern ports and the ports on the Atlantic coast take over from the over concentrated mass of North Sea ports. Otherwise, we will be going against both the Erika-Maritime Safety package and our desire to remove lorries from the major transit countries.
In my opinion, the Commission will actually have to present us with specific proposals on State aid to ports focusing on regional development rather than just competition between products.
Mr President, as other Members have already said, the full complexity and problematic nature of the work over which Mr Jarzembowski has presided, competently and doggedly, must be recognised, and we all hope that the final result will be positive in terms of providing the necessary safeguards for the different principles. We support the Commission' s proposal, particularly insofar as some of the amendments tabled by Parliament have helped to make opening up the port services market a viable possibility, and, although this does not in itself appear to be the most remarkable result, it is positive in terms of revamping services and of introducing elements of competition, provided, as some of the amendments advocate, that certain social clauses remain untouched, that certain requirements relating to environmental safety, professional standards and continuity of authorisations continue to be met. Parliament' s vote will make it possible to consolidate all this provided that, as far as the internal port services to be opened up to competition are concerned, there are no obscure exemption clauses which would render the scope of the directive meaningless. That applies to cargo handling and terminal services, and we feel that, in due respect not least for the principle of subsidiarity, certain services in which safety and professionalism are of paramount importance, such as pilotage, could be revitalised.
Finally, subjects which do not fall within the scope of the directive must not be allowed to infiltrate it. The Commission will certainly have the opportunity to present a proposal on public financing for ports, and we look forward to it, but we must not now make the mistake of anticipating the proposal and bringing forward its introduction without a legal basis, creating unacceptable areas of discrimination between the port systems of the Member States, which differ too widely in this respect.
Mr President, Mr Jarzembowski has undertaken a very difficult task, but he has carried out a major, carefully considered piece of work affecting crucial areas. Ports are clearly a very important factor when we discuss fulfilment of the Kyoto commitments in as much as they can ease the pressure on land transport and make things easier in a wide range of other areas. It is therefore essential from an environmental point of view to have some of the goods at present conveyed by land transported instead by sea. If this is to happen successfully, ports must be efficient, and we must therefore see liberalisation within those areas proposed by the Commission: loading and unloading, passenger services and whatever else has been mentioned, presumably with some exemptions in special regions. Perhaps outlying districts, in particular, can ask to be accorded special consideration. However, that too has, of course, been mentioned in the report. I hope that, in the light of the many views presented in this House, we shall now be able to agree upon a proposal so that together we are able to support the Commission' s overall goal for the benefit of the whole of the EU.
Mr President, Commissioner, as you know, I come from a small port, but nonetheless one with European credentials as regards the trans-European networks. I will quite happily note in our logbook that it is not about seeing things in black and white when liberalising and creating free and fair competition, simply in order to adhere to a principle. The unedifying dispute about duty free is still in my mind. This discussion about ports is also about jobs, attractive business propositions and public profile, and I want to take part in it, we need to define transparency rules for the calculation of costs and the use of public funds by ports, in order to establish fair competition within ports and between them.
Only transparency about the flow of public funds and services will make it possible to compare the services offered by the various seaports and in that way demonstrate which works more efficiently. Comparability of services creates competition, and transparency is, in consequence, indispensable if we want to have long-term liberalisation of the market in port services. I will say in addition that, at this time, we should not yet liberalise the pilot services. Pilots have, as at present organised, long maintained a high standard of quality and safety on sea routes.
These extraordinarily high standards would be needlessly jeopardised by liberalisation at any cost. Every market structure contains components for which quality rather than competition must come first. Of course, the pilots will one day have to adopt a new approach - one day. Even they will not be able to resist the opening-up of the market forever, but as far as safety at sea is concerned, there are at present more pressing matters such as, for, example, the introduction of a 'black box' for ships. Immediately forcing pilots to be subject to competition would, under certain circumstances, lead to a price war that could compromise the safety of shipping lanes in the long term.
Mr President, while the European economy is having a coughing fit we must decide whether to say a final good-bye to 'Eurosclerosis' and protectionism, whether to allow port monopolies to remain as they are or whether we should give free rein to the dynamics of economy. Sabena is a warning example of the kind of inefficiency that centrally managed industrial policies can produce in the worst possible case.
Should we exclude cargo handling from the directive on ports, all that would be left of it would be an empty shell. This is why Amendment 52 is dangerous. Although I am in favour of the inclusion of all major ports, I can, nevertheless, give my support to Amendment 79 proposed by Mr Atkins. This amendment would restrict the directive to covering public ports only. My British colleagues could then accept the inclusion of cargo handling without any concern. We must not forget that British exporters benefit from reasonably priced port services in continental Europe. The numbers of port operators should not be restricted except for compelling reasons. Should economic efficiency be accepted as a criterion for restricting the numbers, this would leave a great deal of room for speculation as to when operations are efficient and when they are not. This is a reason why Amendments 6, 25 and 44 should not be seconded. On the other hand, Amendment 50 on the definition of the port system is not acceptable because, according to the amendment, a port in Greece and a port in Germany, for example, could be construed as forming a single port. I am sorry but this is an absurd idea. As regards pilotage, we, the members of the committee, concluded that strict national rules should apply. Therefore, safety aspects cannot be used as an excuse for a monopoly.
Is it our intention then to prevent the development of EU ports by diluting the directive that has been awaited for so long? Cargo handling and pilotage, based on national rules, should be included, absolutely. Also, the port system should be defined in a concise manner. My highly honourable colleague Jarzembowski' s ideas on this matter are, unfortunately, a long way away from the actual needs of port users. We cannot change Europe into a giant Hamburg. The committee has reached a good compromise and we should clearly stick to that. 'Eurosclerosis' hits the poor hardest. Now we have a good opportunity to do a favour to European employment and sustainable development. Let us pilot Europe towards competitive ports.
Mr President, as a former member of the Amsterdam City Council Port Committee and as a current inhabitant of Rotterdam, I know what is wrong with competition, expansion and labour relations in ports. The ports along the coast between Hamburg and Le Havre, spanning Germany, the Netherlands, Belgium and France, largely service the same hinterland. They have traditionally competed with each other with low tariffs and large public investments to secure the highest possible cargo levels for their quays. This competition involves taxpayers' money, and there is unnecessary secrecy about the use of taxpayers' money. An orderly and scheduled distribution of tasks among those ports saves public funding and better provides the port workers with sustainable employment without the unnecessary peaks and troughs. That is why I support the remarkable agreement between a large contingent to the Left and rapporteur Jarzembowski, which reminds us of the position which this Parliament has adopted once before, namely the position that transparent competition among ports is far more useful than organising competition in the ports. Competing pilotage and towage services are at the expense of safety, working conditions and job security. That is why we need to avoid the wrong interventionist measures from the powers that be.
Mr President, ladies and gentlemen, I would firstly like to thank Mr Jarzembowski for all the work he has done as rapporteur throughout this debate. It has clearly been difficult work, and we must all be aware of what is at stake here.
I would therefore ask Parliament as a whole to try to give the rapporteur the greatest support possible, with certain slight modifications to what Mr Jarzembowski proposes, since, for once, I do not agree with some of his suggestions.
I would like to remind you that 70% of trade with third countries depends on the efficiency of our ports. It is clear that sea ports play an essential role in relation to the European Union' s trade. But furthermore, if we want to deal with the future of transport within the European Union in a credible fashion, not trade between the European Union and third countries, where we will continue to depend largely on sea transport, but within the European Union, we must move on from words and declarations to actions, once and for all, and make short sea shipping a reality. This requires our ports to be as competitive, as efficient and as well-interconnected with adjacent territories as possible.
As you know, to this end, a few months ago, ports were incorporated into the trans-European networks for the first time, precisely so that they may be fully integrated into the Union' s internal transport system and thereby play a crucial role in making that system sustainable and competitive.
The Commission' s proposal is part of a package which deals with various issues of port policy: the transparency of flows of public funds destined for ports; criteria for what is State aid and what is not. It deals with aspects relating to competition between ports. The proposed directive which you must vote on deals with the issue of competition between service providers within ports, covering all the services that are normally provided to port users and are of commercial value.
In a moment I will mention something which several of you have referred to; competition between ports.
However, now we are going to talk about the proposed directive relating to competition within ports. The proposal is based on two pillars: one relating to content and the other to procedures. With regard to content, we propose bringing ourselves into line with the legislation passed by Parliament and the Council in similar areas, where rules have been established to open up the markets. I am talking about telecommunications, gas, electricity, but especially, in the transport sector, ground services at airports.
Although the Treaty does not in principle allow restrictions to market access, the ports have their own specific characteristics such as possible space limitations and the fundamental importance of safety and environmental issues. Our proposal guarantees a fair balance between these needs.
I am pleased to note that, in its vote, the Committee on Regional Policy, Transport and Tourism expressed its satisfaction with this approach. We must allow self-handling in ports where operators consider that they can obtain better performance from their own personnel and equipment and we must guarantee that, as in the case of all the other sectors, the number of service providers can only be restricted for justifiable reasons, such as space limitations, or the safety of sea traffic in this case.
All competent service providers must have equal opportunities to operate in the ports of their choice. This brings me to the second pillar of our proposal: procedures. The procedural rules must be transparent, non-discriminatory, objective and proportionate. This is not always the case at the moment.
I am convinced that what was possible for ground services at airports must also be possible for ports. And I believe that, although it is going to create certain problems, as is always the case when there is a change to a situation that has remained the same for a long time, perhaps even for centuries, it is certain that this change will be of benefit to the whole system, to the economy and to the quality of life of the citizens of the European Union in general.
Of course, specific local characteristics must be taken into account, above all on issues relating to safety, the environment and social aspects. Our proposal will therefore allow for a high level of flexibility on a national, regional and, above all, local level, so that ports can manage their own affairs in an open and balanced fashion.
Focussing now on the amendments, I would like to say that, having examined them in detail, the Commission can accept most of them. Many amendments improve our proposal substantially with regard to the clarification of the definitions of port services and self-handling and they include compensation rules which are not only implicit, but also explicit, as is the case with Amendments Nos 18, 20, 32 and, in part, Amendment No 46, which we fully accept. I would also like to mention Amendment No 15, which allows Member States to extend the scope of the directive to inland waterways close to ports.
Furthermore, we accept part of Amendments Nos 25 and 44 which limit, for reasons of maritime safety, the number of service providers rather than that of just providers of technical-nautical services. It is a reasonable measure and it is in accordance with the Commission' s general interests in the field of maritime safety.
We also agree with the idea that the time period finally approved in relation to the maximum periods of authorisation should facilitate normal repayment and performance of investments, and we therefore accept an extension of the time limit and also, possibly, compensation where total repayment has not taken place, as certain other amendments suggest.
There are other amendments that, although they do not introduce changes, provide useful clarifications, particularly in relation to the continued application of the rules currently in force with regard to safety, the environment and social issues. All of these amendments can be accepted, though with modifications to their wording.
However, there are issues that we cannot accept, for various different reasons, and you must understand this, ladies and gentlemen. In the case of certain amendments to the recitals of the directive, they do not really correspond to the legislative text itself, for example: Amendments Nos 2, 3 and 12. Neither can the Commission accept amendments that substantially change or reduce the scope of the directive.
Having reached this point, please allow me to point out two problems which have been at the centre of the debates in Parliament' s Committee on Regional Policy, Transport and Tourism: should ground services be included in the scope of the directive? The enormous majority of parties accept that this inclusion is necessary, and we could not accept any amendment, such as No 52, which leads to the exclusion of this sector. If we want modern, high-quality ports, that which is possible and necessary for ground services in airports must also be possible and necessary in ports. Furthermore, this position received majority support in the Committee on Regional Policy, Transport and Tourism.
The same is true with the amendments aimed at excluding self-handling and the right of service providers to employ the personnel of their choice, such as Amendments Nos 69, 70, 71, 72 and 73, which are also rejected. The latter is already included in the legislation. However, if you read our proposal correctly, you will see that service providers cannot employ so-called 'pirate workers' . It is not possible. If these misunderstandings can be overcome by clarifying our text, the Commission is prepared to seek an appropriate wording.
Another problem is the issue of pilotage. The question is once again whether pilotage can be included in the directive or not. Many people believe that certain safety considerations make it difficult to include this particular sector, but there are ways to ensure safety which are different from those which are currently applied. The same is true for other technical-nautical services, which is why the Commission cannot accept those amendments which exclude pilotage from the scope of the directive. In this regard also, Parliament' s relevant committee supported our proposal.
Certain other amendments are also unacceptable for various reasons: specifically, economic considerations concerning the service provider should not be a criterion, as is mentioned in the second part of Amendment No 25. Service providers must accept commercial risks and public authorities must not carry out economic assessments. Having said this, our proposal leaves a door open: when exceptional circumstances arise relating to the volume of cargo, the number of service providers may be restricted.
Furthermore, without going into detail, we cannot accept various amendments for technical reasons and the list is available to you.
Lastly, I would like to refer to Amendment No 26. Our proposal indicates that normally, and I repeat, normally, at least two service providers will have to be authorised for each category of cargo. If we were to remove this article, we would have to apply the rule established in another paragraph, which would authorise the greatest possible number of service providers, a consequence which I do not believe was intended on presenting this amendment.
Certain amendments express the desire to put more stress on competition between ports than the Commission' s package on ports does. Please allow me to deal with this issue by saying that I agree with the need to consider competition between ports as well, but I think that we need to find a more appropriate way of doing so.
For example, the increase in transparency: Amendments Nos 9 and 48. The Commission accepts this principle and I am counting on your support so that we can jointly find the best way to apply this principle.
Another example is the State aid mentioned in Amendment No 49. We all agree that this State aid should not exist, but we must first provide a clear definition of the dividing line between what is State aid and what is not. The Treaty lays down that the Commission and only the Commission applies the Treaty' s rules in the field of State aid.
The current legislative process will focus on this issue and I hope that we can sit down together to find a viable solution, within the framework of the Treaty, which clarifies such a thorny issue. And if it is necessary to go further - and I have the impression from what you have said, and I share many of your concerns, that this is the case - I must say that I am prepared to go further than the provisions of the current proposal in the fields of State aid to ports and competition between ports.
Lastly, a few words on Amendment No 79, which proposes excluding private ports, many of which do not apply access restrictions. During the legislative process, we will have to study ways of suitably dealing with this issue.
Of course, this is only the beginning of the legislative process. During this long process, the Commission will be open to finding constructive solutions with the European Parliament which will allow us to be able to count upon the broadest possible support for this proposal, which is aimed at ensuring that a mature industry, an industry which has much to gain from the restructuring of the European transport industry, can meet the challenges before us and make a crucial contribution to our creating a sustainable transport system at the service of economic development, the creation of jobs, respect for the environment and the quality of life of our citizens.
Enlargement
The next item is the Commission communication on enlargement.
The President of the Commission, Mr Prodi, now has the floor.
Madam President, ladies and gentlemen, enlargement has been a top priority for this Commission from the very beginning of its mandate. From the point of view of Europe' s powers and responsibilities, its potential and goals, enlargement is the real acid test. It is also Europe' s historic duty.
Enlargement - the unification of this continent - brings to a close a chapter in Europe' s history and lays the foundations for the future. Through this process, the Union is preparing to shoulder responsibilities as a continent and we therefore need to take a closer look at our resources, policies and goals, at global level. Our commitment and courage must match the commitment and courage which the candidate countries are showing as they prepare to join the Union.
Since the beginning of my mandate as President of the Commission, nothing has made a deeper impression on me than my trips to the candidate countries, my meetings with their citizens and the representatives of their governments, or my contact with their parliaments, bravely working day and night on the arduous task of bringing their societies safely through the transition consisting mainly of preparations for enlargement. In recognition of their efforts, I would like to send them a message of thanks and good wishes from the European Parliament here in Strasbourg.
There you are: these are countries which, barely ten years ago, were literally cut off from the Europe in which we live. Since then, they have been restoring contact with our shared values. Even before being formally admitted as new Member States, the candidate countries are starting to reap the benefits of their integration. In practice, they are already part of our area of stability and development, as is shown by the ever-increasing presence in the candidate countries of companies from the Member States.
We have already seen extraordinary progress along the road to accession. The reports we are presenting to you today analyse as precisely as possible the countries' preparation efforts. Here, I would like to express my heartfelt thanks to Commissioner Verheugen and his colleagues for their huge, unprecedented efforts, in terms of both quality and quantity, in instigating and experimenting with a truly remarkable methodology, and if we should prove to have failed at any time, it is because we really were stepping out in the dark.
In short, our reports show that this historic moment really is possible and just around the corner, but only if we are able to keep up this sustained pace.
Without going into the details of the reports, which Commissioner Verheugen will be describing in a few moments, I can tell you that progress has been made in virtually all the chapters making up the accession process.
I think I can safely say that this remarkable progress has been greatly inspired by Nice, where, a year ago, we set out the practical stages and the 'roadmap' , as we termed it, for the final stage of this path to enlargement.
One year from now, we will evaluate, together with Parliament, the ability of each of the candidate countries to assume the rights and responsibilities which are part and parcel of its integration into the Union. We realise that, when that time comes, we will have to have concluded, or, at least, very nearly concluded the negotiations with the countries which have met the criteria laid down.
Once the conditions set by Parliament and the European Council have been complied with, and once the necessary ratification procedures are complete, these countries will be in a position to join the European Union before the June 2004 elections and thus elect representatives to this House for the next Parliamentary term. Therefore, next year will be decisive for the enlargement process and for the future of Europe. Negotiations will be tackling sensitive issues like agriculture, the Structural Funds and the budget and, in these negotiations, we will show the same determination to find constructive answers that we have shown in the past. From the beginning of the year onwards, the Commission will be putting forward proposals based on the current acquis and on the principles adopted at the Berlin European Council.
Much will depend on the continued efforts of the candidate countries to adopt and implement the acquis. As the Commission stresses in its Regular Reports this year, the candidate countries will also need to develop the necessary administrative capacity to be able to apply the Union' s rules and policies properly.
However, sustained efforts on behalf of the candidate countries are only one side of the coin. In order for enlargement to be a success, it will be important to strengthen the Community method and sustain the necessary cooperation between the Council, Parliament and the Commission. 2002 will be a year of intense reviewing and monitoring and I know I can count on Parliament to scrutinise this work closely.
I would also urge the Member States to continue to respect their existing commitments regarding enlargement, particularly those contained in Agenda 2000 and the Financial Perspective for up to 2006, as agreed by the Berlin European Council in 1999.
We cannot make further reforms a pre-condition for enlargement, although the responsibilities which we are taking on with enlargement must prompt us to begin preparing, with considerable momentum and political vision, the new institutional process due to be launched at the Laeken European Council. Similarly, the current negotiations should not be linked to the issue of the Union' s finances after 2006, these are separate issues. Any attempt to relate them would mean changing the rules and would inevitably ultimately disrupt our carefully balanced negotiation process.
The reports we are presenting to you also look at the implications of enlargement for the candidate countries' neighbours, that is other European countries, and for the Mediterranean.
The terrorist attacks of 11 September against the US have completely changed the international situation. It is now less stable, less predictable and more frightening. Now, more than ever, the world needs a strong Europe which is sure of its values, which sows stability, predictability, security and prosperity around it, and which is, at last, a leading power on the international stage.
With enlargement, Europe' s position as the world' s leading economy and trading power, with an internal market of 500 million consumers, will be confirmed. With this situation established, we will be in a position to extend the area of stability and prosperity which we so need beyond the Union and the candidate countries. If we are to achieve this, we will need a new 'neighbourhood policy' , and this is one of this Commission' s strategic goals.
As I have long maintained, and as I confirmed yesterday at the College of Europe in Bruges, we need to move beyond and expand the range of instruments available to the Euro-Mediterranean Partnership, the partnerships with Russia and Ukraine, and our stability efforts in the Balkans. The fundamental intention is to extend liberalisation of trade, the technical standards and the laws governing our internal market to all our neighbours. The form that the appropriate agreements should take - free-trade agreements or agreements modelled on the European Economic Area agreement - will have to be determined through negotiations, but the essential objective will be to consolidate mutual economic presence.
Our central aim is to build a partnership with our neighbours that is as close as possible and which can become an anchor for stability and security. Basically, what we need to do is 'export' stability, and lay the foundations for balanced development in all areas bordering on the Union, drawing on the main strengths of European integration. This will make integration of our closest neighbours, the countries of the Western Balkans, easier when the time comes.
In our efforts, we must not, of course, neglect the importance of the cultural dimension of our partnership. This is why we are working on a new initiative to encourage dialogue and mutual understanding between the northern and southern shores of the Mediterranean.
I am grateful for Parliament' s past and present support and constructive attitude towards the enlargement process. I am counting on Parliament' s continued support during this sensitive, final phase of the negotiations. The work of the Members of this House will be crucial, not just in terms of ratification as such, but also, more generally, in terms of encouraging support for enlargement among Europe' s citizens. Opinion polls indicate that, in many parts of the Union, many citizens still need to be convinced of the overall benefits of enlargement. The Commission will, of course, continue and intensify its information strategy, but it is Parliament and its Members that can make the greatest, most effective contribution to building up the necessary democratic support for enlargement.
Madam President, ladies and gentlemen, the continuous involvement of this House in the enlargement process remains crucial, and not least in terms of the debate on Europe' s future, a debate to which the candidate countries and future Member States are expected to make a substantial contribution.
The report presented by the Commission today shows that the beginning of a new European era is just a few steps away. Let us take these steps together and continue and intensify our cooperation in the months to come, and thus lay the foundations for a larger, stronger, completely democratic Union.
(Loud applause)
Madam President, ladies and gentlemen, I will add to what President Prodi has already said by informing you of a number of things. The Commission's essential political message for today is that the desire of Parliament and of the Council to achieve the first accessions before the 2004 European elections may well be ambitious, but it is realistic and feasible. Why is this so?
Firstly, because the candidate countries continue to meet the political criteria, with the exception of Turkey with which we cannot, for this reason, begin negotiations this year. Among the political criteria there are areas which still require our attention: good governance in the broadest sense of the word, international criminality, the functioning of the constitutional state - but I must repeat that the criteria have been met.
The progress made in fulfilling the economic criteria means that ten of the candidate countries are functioning market economies and are also either now, or will be in the near future, in a position to cope with the competitive pressure in the internal market. These are all countries with which we have opened negotiations, with the exception of Bulgaria and Romania, where though, I must openly say, there has also been significant progress. Particularly in Romania's case, the Commission considers it important to note that, for the first time, there is real progress in terms of political, economic and social reform, something which will be shown clearly only in the next progress report.
As regards the adoption of the acquis, this is reflected, above all, in the progress made in the negotiations, of which you are all well aware. So far, we have achieved all that was envisaged in the framework of the negotiating timetable, and therefore the negotiating timetable fixed at Nice will continue to be the keynote of our actions.
What is actually new about this year's report is that we are now concentrating very intently on the last remaining, and very substantial, problem, namely how to ensure that the future Member countries, at the time of accession, will have the administrative capacity to meet all the obligations of a Member of the European Union. For the avoidance of doubt, let me say that as yet they do not. Not one of the candidate countries at present fully meets all three criteria. The Commission therefore proposes the realisation of a special action plan to improve the candidate countries' implementation capacity. We are therefore also making extensive additional resources available. We will inform Parliament and the Council of the outcome as early as the middle of next year.
I do not want there to be any misapprehensions here. If the progress reports focus heavily on the shortfalls that we still have today, this is simply because we cannot repeat every year what has already been done, but the nearer we come to the objective of the negotiations, all the more clearly do we see the problems that still remain. In order to have the full picture, though, we must see the remaining problems against the background of the enormous progress that has been made over the past few years. Only then do we get things in the right perspective.
We believe that it is possible to reduce the existing administrative and legal shortcomings in due time for the candidate countries to have adequate implementation capacity when they accede. To put it very plainly: the Commission will no doubt have to give final opinions next year, and by that point there must be no more deficits.
Let me say in addition, that the accession negotiations with Cyprus are well advanced. It is our strategic goal to take in a united Cyprus as a new member. This requires constructive and substantial progress towards a lasting peace solution. I therefore reiterate my appeal to all concerned to make use of the 'window of opportunity' to achieve this goal.
The pre-accession strategy for Turkey is showing the first positive results. The constitutional reform recently adopted by the Turkish Parliament is a step in the right direction, but further reforms are necessary, especially in regard to effective protection of human rights and the implementation of economic reforms. The Commission considers that it is now time to intensify the pre-accession strategy. A more detailed scrutiny of Turkish legislation and its approximation to the acquis will be in the forefront. We have, though, not yet progressed to the point where we can propose starting on Turkey's screening.
Next year we will be embarking on the most politically sensitive stage of the accession negotiations. We will lay down a general framework for the negotiation of the financial chapter which ensures that it can be dealt with in a common framework, and we will be doing this very early in 2002, so that the Spanish Presidency will have the chance to keep to the timetable.
We are confident that the enlargement negotiations can be successfully completely on the basis of the current acquis. In our proposal, we will strictly observe the expenditure limits of Agenda 2000. We will thus make no proposals going beyond them, nor will we make proposals binding the European Union beyond 2006, so that it is perfectly clear that the Commission's strategy involves no financial risks.
Finally, let me add that negotiations are currently concerned with issues, the resolution of which will have direct impact on the living conditions of citizens in the accession countries. The decisions made now will influence either positively or negatively the acceptance of the accessions in the candidate countries.
We must therefore make every effort to give the citizens in today's and tomorrow's Member States all the information about enlargement. No partner should be subjected to excessive demands in the accession process. It is therefore essential that negotiations be both flexible and result-oriented.
The Commission will, then, on the basis of next year's progress reports, submit recommendations on the readiness for accession of those countries that are adequately prepared. It will make every effort to ensure that negotiations with these countries can be concluded successfully.
It will also produce a revised pre-accession strategy for those countries which are unable or unwilling to conclude negotiations by the end of 2002. These countries must not be made to feel that they are being left behind. They therefore require special attention and special instruments, which we will be proposing in the 2002 Strategy Paper.
Thank you, Commissioner Verheugen.
I would remind the House that this debate consists of an exchange of short questions and answers.
Madam President, Mr President of the Commission, Commissioner, I have, of course, some questions, but a few statements are in order. Let me say first, Mr President of the Commission, that we are glad to see you here. We were, though, somewhat astonished to see your name appear on the monitor during our bureau meeting. It took us by surprise, which may have been a mistake by our group. We do, of course, make mistakes, but in general, according to what I hear around the place, it was not known that the President of the Commission was going to be here this afternoon. We are glad that you are here, even though we would have liked prior notice.
A second point, to which I would also like an answer, is that I was told this morning while the Group Chairmen were holding press conferences, that Mr Verheugen had also held a press conference. I would be very interested to know, Commissioner, whether it was on the subject to which you have just been speaking. If you can shed some light on that, then so much the better.
Now for my questions. First, let me inform you that our group's leaders had a meeting in Hungary last week. There was grave concern in Hungary that the enlargement could, for them, be delayed if in another country, namely Poland, developments were not proceeding as quickly as might be wished. Of course, we all want Poland to be in the first round of enlargement, but a consequence of that must not be that, if a Member country is not yet ready, the others have to wait and we cannot keep to the 2004 deadline. Each country must be assessed on its own merits if enlargement is to be able to take place at all. I would be obliged if you could say something about this.
I then have a very specific question. There was also disquiet in Hungary about the critical judgment passed on the 'status law' on Hungarians in other countries. This law was adopted by 95% of the Hungarian Parliament, and a commission of the European Council, the so-called Venice Commission, explicitly stated that this law was acceptable.
One last question: How do you see the overcoming of the past with reference to some EU countries today? I am thinking of the Benes decrees and of the acquisition of land in Poland, for example. Can you say something more about that? Can we take as our starting point statements which, if these countries join the European Union, will make it possible for them to have a future with a clear record, which we of course very much want? We want the 2004 deadline to be adhered to, so that these peoples can take part in the next European elections.
Mr President, I would like to clarify the issue of Poland, at last, because the situation is incredible: in Poland they are saying that we favour the smaller States while the smaller States say we favour Poland. Well then, we need to make it clear once and for all that good progress is being made, and by 'good progress' we mean good progress for Poland as well. This country has made excellent progress, and so there is no need to put Poland in a different category from the others.
I feel, or rather I must express my utmost satisfaction at the fact that, looking back at the rate of progress, it is apparent that Poland has displayed remarkable energy and ability in this race, on this journey towards enlargement, towards accession. I can therefore find no reason to differentiate between Poland and Hungary or between Hungary and Poland.
Sir, neither the President of the Commission nor I myself have held any press conference. We abide fully by what we agreed. It is for that reason that the press conference is to take place at 6 p.m., after Parliament has been informed. I regularly talk to journalists, as you well know. There was, though, no press conference, and that is an important distinction.
As far as the Hungarian law on status is concerned, we notified the Hungarian government of problems with this law from the point of view of the acquis communautaire even before the law was enacted. These problems were then taken into legislative account, so that we have no problems with Community law.
My estimation of the Venice Commission differs from your own. The Venice Commission ruled that whether the Hungarian Status Law is contrary to international law or not is dependent on the way it is implemented. We have therefore had discussions for some time with the Hungarian government and with the governments of neighbouring countries in order to ensure that Hungary's neighbours are involved in finding a way of implementing it on which they can all agree. The Hungarian government is thankfully endeavouring to bring this about, and the Romanian and Slovak governments are also ready to play their part.
The Benes decrees have not to date been the subject of negotiations, since property issues, as you well know, are not covered by Community law. As regards the acquisition of land, I expect something to happen very quickly in the relevant negotiations with Poland. During my visit to Warsaw last week, the Polish government announced that it would be taking a flexible approach to this issue.
Mr Verheugen, no press conference has been held but the press already has your text. I think that is the cause of this confusion.
Madam President, I would like to put three short questions. The first is to Mr Verheugen: You have announced that there will be additional resources or an additional programme for modernising and adapting administration. I would be interested to know whether these are financial resources deducted from other programmes for these countries on an anticipatory basis. Perhaps you could define that a bit more exactly.
My second is this: Commissioner, the Court of Auditors' report that we discussed today criticises the Commission for the absence of definite criteria in its programmes to reinforce atomic power stations, that is, to increase the safety of their reactors. Are you prepared to consider the possibility that the Commission is not drawing up any criteria, that is to say, any general criteria, but only criteria for checking reactor safety improvement measures, carried out with the support of Commission resources?
My third question, concerning Cyprus and Turkey, has already been briefly alluded to. The Turkish Prime Minister has just made statements in what may be a new form, to the effect that, if it came to it, the northern part of Cyprus might be annexed. Does the Commission have a clear, official and unambiguous answer to this?
Madam President, I will answer the honourable gentleman's questions as follows. Firstly, resources for the additional measures to improve implementation are being taken from the Phare budget, so additional resources are not being drawn on, nor are resources being transferred. This is, rather, a change of priorities in Phare's programming, something of which, by the way, I informed Parliament some time ago. We had also said that we were ready to adjust priorities in view of the fallout from 11 September, if it were a question of meeting stricter conditions in internal and legal policy, police cooperation and the securing of our external frontiers.
As you know, the Commission has no authority in matters of reactor safety. I do not know what the Court of Auditors is referring to in this instance; it may be to the work of the Council working party on nuclear energy issues, which, however, is not a Commission office. The Commission is in no way responsible and is not involved in any steps to improve nuclear safety in candidate countries. All the Commission does is to negotiate the required decommissioning of the reactors, regarded by the Member States as incapable of being retrofitted, with the relevant countries such as Lithuania, Bulgaria and Slovakia and then go on to implement such decommissioning. This has to a large degree been completed, as you know. We still await a final closure date for Ignalina II in Lithuania and an offer of finance for this, still outstanding, is expected in the near future.
Apart from that, we in the Commission have nothing to do with the construction of further nuclear power stations in Central and Eastern European countries. I must say quite frankly that this is the first time I have heard of this criticism by the Court of Auditors. I would myself be very grateful, and I imagine the President would be too, if the Commission were to have responsibility for nuclear safety standards. I must, though, tell you that the Member States, and you as an Austrian Member will know how watchful the Member States are in the Melk process in which the Commission is mediating between Austria and the Czech Republic, determinedly refuse to let the Commission create conditions that would lead to the rise of European Community law on reactor safety standards. I am, though, quite happy to come back to this subject when I have been informed about this report by the Court of Auditors.
As regards the Turkish Prime Minister's statement, what Mr Ecevit has said is nothing new to me; I have heard it in many conversations with him and read it in articles by him for over a year. Our response is quite clear. If, first condition, no political reunification of Cyprus is achieved; if, second presupposition, the Member States decide, and Parliament agrees, that Cyprus should be admitted in any case; and if, thirdly, Turkey were then to react in that way - all hypothetical questions at present - if, though, that were to happen, it would result in probably the worst crisis ever in relations between Turkey and the European Union. I do not at present see how we could quickly extricate ourselves from such a crisis.
Madam President, I should like to return to the question of what used to be called the Madrid criterion, the question of implementation capacity. How will the institutions in general, in particular the Member States, judge, and by what criteria will they judge, whether the applicants have arrived at the happy state of having an implementation capacity? I share and salute the headline goal, but I wonder what is its measurable content?
The problem is that in Parliament we have not had the opportunity yet to read all these contrary reports which have been adopted. But given the comments that the Commissioner has just made about Turkey, could he characterise - because we have not yet had the chance to study it - the political mood of the Turkey report? I hope it is a report which gives sufficient and due recognition to serious attempts at change. There are serious deficiencies which remain, but engagement with Turkey in the light of the earlier comments is an even more profound necessity in the near future than it has been in the recent past.
I am obliged to the honourable Member. The monitoring of progress in the capacity to implement is a standard procedure that we have developed over a considerable time. We simply observe what legislation was taken over, and whether adequate material and human resources were available to make this legislation a reality. It goes without saying that we also observe whether it actually works in practice. This monitoring is going on constantly. The information required for it comes to us from the most diverse sources, not only from our own, but also, for example, information is used which comes to us from Parliament. We have a system that puts us in a position to say at any time to any given country how far we have got with their capacity to implement. This procedure has been well established and has proved its worth.
As regards Turkey, I can tell the honourable gentleman that the current picture presents varied aspects. There are positive things in it. One is no doubt that the Accession Partnership is now working in all its aspects. All its elements are present and are being kept to. In this respect, relations between us and Turkey were never before as close as they are now. Another positive element is no doubt the remarkable progress being made in constitutional reform and also in legislative matters, towards democratisation and respect for human rights. This is surely still dependent on the extent to which these constitutional changes and legislation are actually experienced in the country's day-to-day reality.
There has been no progress in the economic sphere. So much is well known. There has been remarkable progress in conforming to the acquis. That is the good I have to report.
On the negative side, I have to say that, as already stated, the human rights situation is still unsatisfactory. I must say that I had expected more from Turkey by way of cooperation in resolving the Cyprus issue. We have already discussed this in another context. I am also disappointed by Turkey's conduct as regards the issue of European security and defence policy. I do not find it appropriate for a country desirous of being a member of the European Union to hinder the European Union from making progress with a significant aspect of integration. This is, in my view, not the sort of behaviour that we should expect of a candidate country.
Commissioner, there are agreements between some of the candidate countries, such as the customs union agreement between the Czech Republic and Slovakia, rather than the Visegrad agreement, which could render the situation rather more complex should only one of the two countries join the Union, for example, if the Czech Republic were to join but not Slovakia or vice versa. Now, as has rightly been said, all the countries have to respect all the necessary parameters and criteria. Should this situation arise, what line should we take?
Secondly, with regard to countries such as Croatia, countries which are not yet candidates, that is, although they have made considerable progress towards applying for and achieving the status of candidate countries, what is the current situation?
Lastly, we have touched on the issue of Cyprus, with regard to which you said that were we to be faced with a reaction such as that threatened by the Turkish Prime Minister, there would be a very serious crisis. My feeling is that, in this regard, we are proceeding almost without any safety net at all, for such a reaction would involve the annexing of part of the territory of the European Union. It may be that we should safeguard ourselves against such an eventuality and allow ourselves a moment' s reflection before coming up against this situation, which I feel is so very sensitive.
Madam President, I would like to say, in response to the honourable gentleman's first question, that free trade agreements between candidate countries and third countries should of course cease before accession, but it goes without saying that they cannot continue to be valid after it. Free trade agreements between two candidate countries would in fact create problems if these countries were then to accede at different times. I must say, though, that the problem is a very limited one, as the countries you have mentioned are covered by the Europe Agreements, which already provide for quite wide-ranging liberalisation of trade in goods, and also of the traffic in services and other economic relations, so that a European solution can be found for this problem should it eventually arise. I do not, though, think it likely that it will.
The question about Croatia is outside my remit; I would have to ask the President to say something about it.
I would add, speaking of Cyprus, that I clearly stated that you were putting hypothetical questions. I do not as a rule like answering hypothetical questions, but you were entitled to an assessment of the situation. I did also say, though, that the Commission has not changed the clear line it has taken, that we must do everything, yes everything, to achieve a political solution to the conflict before accession negotiations are completed. I have repeatedly appealed to all parties and must again say clearly that it is in the particular interest of the Turkish Cypriot community that a political solution be found before the accessions take place, as nobody will profit as much as the Turkish Cypriot community from Cyprus' membership of the European Union. For that reason, any policy that bars access to the European Union to the Turkish Cypriot community in Cyprus is a policy which directly, clearly and unambiguously works against the interests of the people there.
As you will remember, Mr Podestà, the very week after the political changeover and the establishment of a situation of recognised democracy in the country, I lost no time in going to Croatia to instigate relations of cooperation, which are currently progressing very well. In recent weeks, we have had an official meeting with the Croatian Prime Minister and we have continued along that path: we are genuinely encouraging Croatia in all its efforts to establish a closer relationship with the European Union. Clearly, the tragedy of war and its repercussions on the country' s economy are still very deeply felt and mean that things will take time, but we are actively doing everything we can to speed up the process.
Madam President, I have three questions. I would first like to say that I find it a very good thing that the Commission is at last turning its mind to supporting the strengthening of administration. But my question is whether it is also going to look at the need for administration to really involve the citizens, so that things that go without saying, here in the European Union, are also put into practice there?
My second question concerns the action plan and finance. If you are allocating more resources from the Phare programme for the support of the institutions, does that then mean that resources are being removed from the other important area of social and economic cohesion, in other words that we are no longer supporting the halting of increasing social decay, which is a core problem in these countries, even though it is urgently necessary?
My last question concerns a point which the report does not mention at all. Does the Commission intend to encourage the Council to publish a European programme for the Roma people, something which is in my view urgently required? In almost all countries at present, the Roma minority's human and democratic rights are being violated as much as they have been in the past. This can clearly not be resolved by these accession candidates on an individual basis; it is a European issue that must be dealt with by a European programme.
Madam, it goes without saying that the degree of citizen participation that is normative in the European Union is also required of the candidate countries, and is a component factor both in the monitoring they receive and in the support they are given. Secondly, the resources about which Mr Swoboda has already asked are not taken from the country-specific programmes, but are multi-country programmes, which relate to all countries and which, if you want to put it that way, are kept in the central reserve. No one country therefore receives one single euro less from the projects which have been discussed up to now. The burden is not therefore borne by other projects.
On the subject of a European Roma project: this has not yet in fact been included in the Commission's proposals. Discussion of the subject is already in progress in some of the candidate countries, which are saying that this is a European problem and must therefore be dealt with by a European Community programme. As far as I am aware, this approach is not shared by most of the Member countries. In any case, a specific European Roma programme would require significant material resources.
I have to answer your question by saying that the Commission has not as yet made such a proposal, but is concentrating on helping the candidate countries with the implementation of their national strategies to integrate the Roma. Perhaps I should point out that we have very strict requirements on this point and demand of all the candidate countries with a Roma population that they present and implement a medium-term strategy towards the social integration of the Roma and the removal of social discrimination. As you know, we are giving these programmes very substantial support by means of pre-accession instruments.
Madam President, Commissioner, you said that you had not held a press conference. That appears to be the case, but can you confirm that you held a press briefing this morning, while the groups' press conferences were going on?
Secondly, should this question be answered in the affirmative, I would very much like to ask the President of the Commission whether he thinks that press briefings of this sort are conducive to cooperation between Parliament and the Commission, when we should be the first to be informed.
Madam President, I can tell the honourable gentleman that there was no briefing either; on the contrary, I have conversations with the press every day, background discussions with many different journalists. Such a conversation took place today, but it was not a briefing. It was a background discussion, which was not intended for publication.
I think you will agree that it is a fairly subtle distinction, Mr Verheugen.
Madam President, Mr Swoboda's question on reactor safety raised the question in my mind of whether the Commission can make it clear not only to its own bureaux, but also to the Member States and their governments, and certainly also to the European Parliament, that we cannot, in negotiations, demand more from the candidates for accession that we ourselves comply with as Member States of the European Union. I believe that this is not quite clear to all areas of all our institutions. Perhaps it should again be highlighted in the coming year.
The second question I would like to put is this. In your report, you are very optimistic that ten countries will have the chance to sign the Accession Treaty at the end of next year. As you have expressed it, but I believe it needs to be expressed even more clearly: that is the assessment of today. This means that, if countries fall behind next year because of poor performance on the political front, the list could well comprise fewer than ten, so that great individual efforts will be necessary and today's judgment will offer no security. To this will, of course, be added the issues of implementation and of administrative capacity. Your paper points out that work will be being done on implementation even after the Treaty is signed. What certainty will there be, though, on the day the Treaty is signed, that administrative capacity will actually be in place when accession becomes effective?
Madam President, the honourable gentleman's first question can be answered only with great difficulty. I sometimes feel that at one point or another we are demanding of the candidate countries something that the Member States are not doing themselves. This, though, has to do with the criteria we have and our obligation to report very precisely on the extent to which they are complied with - or not, as the case may be. Today, I said to the Commission, and on the same subject, that we must always imagine what progress reports would look like if the same criteria were applied to the Member States. The Member States would never allow us to do any such thing, but so much of what we criticise in candidate countries or describe as incompatible with the Copenhagen criteria, could, perhaps, also be found in one Member State or another. So, at this point, I recommend modesty to our Member States.
Nothing more can, of course, be demanded in the negotiations themselves than is required of the Member States. The negotiations are very precisely attuned to the acquis and to nothing else. They touch on nothing else. The problem you have described can therefore only arise when considering the question of whether candidate countries comply with the indeed very vaguely formulated political or economic accession criteria. My answer is that it may be that we are sometimes asking for more.
As regards the other question of the ten countries, the Commission said today in fact, that we must prepare for the accession of all those which have complied with the conditions and completed negotiations by the end of 2002. This represents rejection of the idea of forming what might be termed political groups, and is, in the Commission's judgment, the correct interpretation of the Helsinki and Gothenburg Decisions. It was stated in Helsinki that all countries that had been invited to negotiate should have a chance to conclude, which can only mean that it was considered that their accessions could be simultaneous with those of the countries which had been negotiating since Luxembourg, and Gothenburg envisaged the first accessions taking place before 2004. It necessarily follows from this that we must prepare for the accession of up to ten countries, I will not say ten, but up to ten, because ten countries have set themselves the goal of completing negotiations by 2002. Whether it will actually come to that, I do not know.
The Commission will produce its concluding opinion next year, and will do so in strict accordance with the principles and rules that it itself has proposed. As I said here in Parliament during the most recent discussion on enlargement, it is a subject on which we cannot let ourselves make political decisions as it were in the worst or narrowest sense of the word, that is, saying on the basis of purely political considerations that one country is coming in and another is not. Such a decision must much rather be founded on compliance with the criteria and on the outcome of the negotiations. The Commission's proposal will be couched in those terms.
None of the ten countries that currently believe they will manage it can evade the possibility of us saying at the end of the day: this country is not ready. Let me say it clearly: none of them.
Madam President, Commissioner, I have just been listening to what you have been saying about the enlargement of the EU. I have heard a lot about the shortcomings of Turkey, about constitutional changes, the democratisation process and human rights. My question is, what is there in the accession partnership document about the rights of the Kurds? What is the situation with regard to the rights of 25 million people who have not been mentioned in this discussion? I ask you, Commissioner, to tell us how the rights of the Kurds are affected and how you assess the political situation in Turkey as regards constitutional changes and the Kurdish question.
Madam, I regret to have to tell you that the accession partnership with Turkey was not the subject of today's discussions. Today we in fact discussed and adopted twelve accession partnerships, but not the accession partnership with Turkey, and that because it entered into force only in the early part of this year, and updating it after only a few months would make no sense. We will therefore be proposing the updating of the accession partnership with Turkey only next year and will produce the assessment you have asked for in that context.
Madam President, I actually have one question for Commissioner Verheugen. Not so long ago, he announced, with our blessing, the launch of a large information campaign both within the European Union and in the candidate countries, highlighting the advantages of the EU' s enlargement. How does he explain in that light and in the context of the activities carried out, that the support for enlargement, both in the EU and in the candidate countries, is declining despite this effort? What does the Commission intend to do about this?
Sir, for a start I cannot see that support for enlargement is decreasing either in candidate countries or in Member States. The figures with which I am acquainted indicate the precise opposite. Quite apart from that, public opinion on the subject is, if I may say so, extraordinarily fickle. It evidently very much depends on who is asking, what is being asked, and when. In this way, you can obtain quite different results in the same country at the same time. I know all the surveys that are being done, and my analysis is that we must not work on the assumption that we are dealing with dwindling support.
Secondly, as regards communications strategy, the European Parliament, and you as a Member of it will be aware of this, has considered it right, for reasons it has made known to us, to make the funds available relatively late in the day, only, in fact, in the course of this year. The truth is that all the measures could be put in motion only after the summer recess. You cannot expect that I should be able to supply you with some sort of report on the results of a campaign that started only eight weeks ago.
I must make it clear that this is outside the Commission's remit. The Commission made its proposal on the implementation of a communication strategy in April 2000, therefore only a few months after we took office. That it took so long for this strategy to become reality in the European institutions is in this instance regrettable. I do not believe, though, that it is too late, because only now that the results of negotiations are becoming evident is it right and necessary to fully apply this strategy. This strategy is in no way about indoctrinating people or, as you have suggested, convincing them of advantages, but about giving them an objective basis on which to form their own opinions and judgments. The Commission would indeed not be permitted to do more.
That concludes this item of the agenda. I would like to thank Commissioner Verheugen and President Prodi.
Madam President, on a point of order. This was advertised as a "catch the eye of the President" session, open to all Members of Parliament. In fact it has been nothing more than a private meeting of Parliament's Bureau. Group leaders have been invited to speak, Mr Poettering was invited to speak twice and the groups have been asked to put forward speakers. It has not been an open debate and I really do not know why the rest of us turn up if you are going to conduct business this way. This is not in the interests of Parliament. I must protest at the way in which you have conducted this matter.
Mr Titley, I quite understand that Members whose names have not been called feel somewhat frustrated.
Having said this, I would remind you that this was a question and answer session. It is true that some Members far exceeded their allotted speaking time. Should I have cut them off because of that? You are well aware that that is not my way of doing things. I am sure you will also understand that I naturally had to give precedence to the rapporteurs, to those who have worked as rapporteurs on this subject. I would also point out, for your information, that a number of rapporteurs were unfortunately unable to take the floor, including three from the European People' s Party: Mrs Carlsson, Mrs Stenzel and Mr Van Orden, not to mention Mr Haarder and Mr Beazley.
So you see, Mr Titley, how difficult this was to manage. I think that Parliament should make a decision, but it should be aware that if the question and answer session overruns, and I would gladly have extended it by a good half-hour, as I think the subject deserved it, the time devoted to questions to the Commission may have to be reduced. You can imagine the reaction of your fellow Members who, as you know, are extremely anxious that the time allocated to questions to the Commission be scrupulously observed. You know that, when this is not the case, those Members call us to task and they are quite right to do so. I have tried to act for the best. If I was wrong, I apologise.
Mr President, on a point of order. Following Mr Titley's observation, I would simply say that this is a most important question. I am sure those who were not able to speak were very pleased to hear the Commissioner's comments. I will submit my questions to him in writing.
I should like to point out that four of our colleagues here today asked three questions. If the President, and indeed colleagues, would limit themselves to one question, by my mathematics nine further speakers might have been called.
We take note of these comments, which are inevitable, furthermore, given the lack of time.
Question Time (Commission)
The next item is Questions to the Commission (B5-0338/2001).
Part I
Question No 28 by (H-0857/01):
Subject: Afghanistan and drugs According to the latest annual report of the United Nations International Drug Control Programme, opium production in Afghanistan has fallen strikingly as a result of the Taliban's prohibition policy. From being the world's leading exporter, the country now accounts for only 10% of world trade in opium. The events of 11 September have also contributed to the disruption of farming, including the cultivation of opium.
In the light of this situation and the desperate plight of the population, what practical initiatives can the Commission take, particularly through its participation in the UN anti-drug programme, to provide relief and aid to the communities affected, and to dissuade producers from reverting to opium growing or selling the stocks that they still have?
Mr President, the Commission shares the honourable Member' s desire to provide adequate support for the Afghan people, of whose difficult situation we are all well aware. The significant assistance which the Community had been giving to the Afghan population has increased recently.
The Community finances actions in the following areas: emergency aid, aid to displaced persons, aid for food safety, human rights and landmines. The assistance is implemented speedily through a wide network of non-governmental organisations. In this way, we contribute to reducing the dependence on poppy cultivation of the people who receive this aid. The food safety programme is of particular importance, since it provides seeds, tools and all the necessary elements for alternative crops.
Obviously, no donor has been able to offer assistance in the field of compliance with the law in order to combat drug trafficking in Afghanistan, owing to the government of that country. However, the Commission has supported programmes in this sector, in countries which play an essential role in the heroin trafficking routes towards the European Union, such as the States of Central Asia: Iran, Armenia, Georgia, Azerbaijan, Russia, the Ukraine, Moldavia, Belarus, Bulgaria and Rumania.
It is still unknown whether, given the current changing situation, the significant reduction in poppy cultivation observed by the UNIDCP 2000/2001 will continue and, furthermore, according to the United Nations, the trafficking in refined heroin from Afghanistan does not appear to be diminishing. According to the estimates of this United Nations body, the stocks accumulated before the crisis would keep the European market supplied for the next three to four years.
Thank you, Commissioner, for the information which you have given us. However, I should like to ask if the immediate intention is for the European Commission programme to deal with this problem, on its own or through UN programmes, within the framework of the reconstruction of Afghanistan and assistance to neighbouring countries.
As you know, Commissioner, the European Commission is spending a great deal of money on public awareness campaigns and the European Drugs Monitoring Centre. If we want to be sincere and efficient, we need to take more direct and effective action at the root of the evil, such as in Afghanistan.
I share the honourable Member' s concern but, as I have said, the reality is that the United Nations' Cooperation and Development Plan for Afghanistan has not been able to deal with ensuring compliance with the law, owing to the Taliban government which is still in Afghanistan.
I hope that, once things have changed in Afghanistan, as we all wish, and a government is in place which fulfils the minimum requirements in terms of respect for human rights, combating drug trafficking and other similar issues, we will be able to deal with issues such as the real application and the real effectiveness of this aid, which, I insist, currently has to be channelled through non-governmental organisations such as the UNHCR or the Red Cross, which are the usual channels of aid in these cases. Because it is clear that the aid, which has been interrupted since 11 September for obvious reasons, is going to be renewed as soon as possible. And I hope that on this occasion it is not restricted solely to funding and supported activity in the rural field, in the alternative crop sector, but that it also allows us to cooperate and maintain greater supervision of the real effectiveness of the authorities in their fight against this type of crop.
Question No 29 by (H-0849/01):
Subject: Threat to nuclear facilities in the aftermath of 11 September Will the Commission establish the appropriate institutional instruments to prepare, within six months, a thorough analysis of a range of options for reducing the threat posed by deliberately crashing aircraft and other acts of malice at nuclear facilities, including the prospective benefits of transferring spent fuel to dry storage facilities that are robust against acts of malice, and suspending reprocessing until stocks of liquid high-level radioactive waste have been vitrified or otherwise used as part of an immobilisation programme for surplus plutonium?
Mr President, ladies and gentlemen, the physical and operative security of nuclear installations falls within national competence, provided that compliance with the provisions of the Euratom Treaty is guaranteed.
Each State of the Union is carrying out its own analysis of the situation in the light of the terrorist attacks of 11 September and, in this regard, they will adopt the necessary additional measures to increase the physical protection of nuclear installations and the materials which are used or stored in them.
We hope that all the existing options are analysed in detail. For obvious security reasons, many of the details relating to these additional measures cannot be made public. On the other hand, it is clear that the best way to reduce the threat posed to nuclear installations, or any other installation, by the possibility of terrorists deliberately crashing an aircraft into them, is to make it impossible, or extremely improbable, that they may hijack a large commercial aircraft in the first place.
In this regard, the Commission would like to remind you of the measures it proposed on 10 October for the adoption and application of common European Union rules in the field of civil aviation security, and which was first presented at the last Council of Transport Ministers. These measures are intended to deal with this point.
Commissioner, I find that answer extraordinarily complacent. We all know that nuclear power plants were not designed to withstand collisions with large aircraft, particularly jumbo jets. You say that it is not that easy to hi-jack an airplane. Only yesterday there was another terrible accident in New York. I hope it was an accident and not an act of terror: at this point in time it is not entirely clear. Let us all pray that it was merely an accident and not something that was designed to kill all the people on board. I am sure we all sympathise with the families.
This is a very serious matter. All I am asking is, will the Commission prepare an analysis? Surely you can say "yes" to that and not just pass it off as the responsibility of the Member States. You have powers under Articles 34 and 35 of the Euratom Treaty. According to a recent European Parliament study you are not exercising your powers under those articles. Could you please comment on that aspect of my question. Have you looked at that study? Have you looked at your powers, and can you at least prepare some kind of an analysis? I am not asking you to disclose the discussions you are having with the Member States. Clearly, that may be inappropriate. But can you not do something?
Mr President, the first thing the Commission must do is act within the limits of the Treaties.
I would like to say that nuclear power stations are not designed to endure the impact of a large commercial aircraft.
It is true that not all the nuclear power stations in the European Union are the same; those which have a second layer of protection and, specifically, the most recent ones built in Germany, perhaps have a greater capacity for resistance and better security in the face of this type of situation than others.
However, I would insist that security, in both its forms - security against terrorist attacks, external agents or sabotage and security against possible accidents - is a national responsibility. Having said all this, the honourable Member is right and we are concerned about these issues, especially in view of enlargement and the achievement of security levels in the nuclear power stations in the countries which are going to join the European Union in the future.
We are studying how far we can go within the Euratom Treaty, in order to incorporate and seek equivalent levels of security within the nuclear installations in the current Member States, but, I would insist, within the margins laid down in the Treaties. Like you, I believe it is necessary to guarantee the greatest possible level of security.
Finally, we must not only talk about nuclear power stations. The great petro-chemical plants, the great chemical industries, the great dams, are other installations which are at considerable risk and unfortunately may cause significant disasters in the case of a certain type of attack or sabotage. Various countries are working on this, not just those of the European Union.
Mr President, Commissioner, the safety of nuclear installations is a problem for the whole of Europe and primarily an environmental issue. Safety is, in the final analysis, a European added value. Could you consider encouraging the preparation of a Green Paper on the safety of reactors or nuclear installations, so that in future a relatively objective assessment of the subject may be guaranteed?
Mr President, according to the Euratom Treaty, security is the national competence of each Member State. However, at the moment the WENRA, where all the regulators of the different Member States of the European Union meet, is working to find equivalent security standards which, in my opinion (which is shared by the services, although it is not an official position of the Commission, and I am therefore speaking personally), are necessary and beneficial for all: for the States which have chosen the non-nuclear option, but also for everyone else, since I believe, like you, that if there is an accident in a nuclear power station, the repercussions will transcend administrative borders and the problem is pan-European or even global. We must therefore support the Vienna Commission, which depends on the United Nations.
These equivalent security standards should therefore be established, with a degree of obligation which is similar to that demanded in the Community, which would offer greater safeguards for the whole world. Our analyses are based on the situation and, if it is necessary to propose a modification to the Treaty, we would have to consider doing so.
I have a supplementary question to Mrs Ahern's question. Is the recent decision giving the go-ahead to the MOX plant at Sellafield not unacceptable? Is this not a violation of the UN Convention on the Law of the Sea? We have been raising the Sellafield issue here for many years. I would like to ask what your position is with regard to the UN conventions? Do you believe in upholding them? Do you consider that the authorities responsible for Sellafield have a duty to consult Ireland in this decision? Do you consider that even at this stage a full European-backed environmental impact assessment should be carried out?
Mr Fitzsimons, I feel obliged to tell you that you have taken it upon yourself to bring forward Question No 62. I frankly do not believe that this obeys the Rules of Procedure.
We had said goodbye to the Vice-President for today. Thank you for your attention.
Question No 30 by (H-0839/01):
Subject: Serious unwanted side effects following the consumption of energy drinks in the European Union In several Member States of the European Union (including Ireland and Sweden) a number of serious cases have been recorded in which the consumption of energy drinks such as Red Bull has led to unwanted side effects and, in a number of cases, proved fatal. These drinks, when consumed in combination with alcohol or coffee or after vigorous physical exercise, cause complications chiefly manifested in the central nervous system. Moreover, such beverages are freely available in places such as schools, gymnasiums and discotheques.
What steps will be taken following the deliberations of the 84th meeting of the Standing Committee on Food at which the Member State representatives expressed deep concern? Is it acceptable to treat as a normal beverage a product whose consumption is restricted in respect of so many sectors of the population (including children, pregnant women, mothers who are breast feeding, the elderly and those suffering from high blood pressure) and which is subject to general restrictions to the effect that it should not be mixed with alcohol or coffee or taken after intense physical exercise? What procedures are followed for the approval of such products? Does the Commission not consider that the above factors are sufficient to justify withdrawal of this product from the market as a precautionary measure until it has been proven that it is not harmful to health?
Part II
Energy drinks were discussed at the 84th meeting of the Standing Committee on Foodstuffs on 19 September 2001.
As noted, two Member States have reported deaths in their countries associated with the consumption of those products. In neither case, however, was there any evidence that the consumption of energy drinks was the cause of death. Both Member States have commissioned their own research, investigating the available data on the effect of these drinks on health. Recently another Member State produced a list of incidents linked to the consumption of such products, but without any substantiating evidence. None of the Member States concerned took any steps to restrict or prohibit energy drinks in their own territory.
The Standing Committee noted a need for further information on the potential effects on health of ingredients in the products and the Scientific Committee for Food is examining data submitted by a manufacturer of such products regarding the safety of one of the products in question.
According to information, further studies are nearing completion. At the above mentioned meeting of the Standing Committee on Foodstuffs, the Commission repeated its request to Member States to submit information on the safety of products on their markets.
The Commission understands the concerns that have been expressed and it therefore intends to work with Member States to look at the issue in depth and identify the appropriate course of action to ensure a high level of protection for consumers.
So-called energy drinks are not covered by any specific legislation and are not subject to an approval procedure at Community level. In the absence of Community legislation, Member States may apply national rules without prejudice, of course, to the provisions of the Treaty. Overall, Member States should ensure that products placed on their markets are safe.
Thank you for your reply, Commissioner. However, you must allow me to couple my thanks with my disappointment at the tenet of your reply.
Commissioner, as you know full well, we are talking about a public health issue here and I should like to remind you that, in cases such as these, we do not need proof, we just need an indication, especially when we are talking about the public health of young people, and it is young people who are consuming these energy drinks. To give you a specific example, in Greece there have been five cases in which people presented symptoms which related directly to the three active ingredients in these drinks.
I should like to ask you to repeat, because this has happened in the past and Community legislation subsequently prohibited Greece from banning this substance, if these drinks could in fact be banned at national level, because the committee responsible in my country has objected to my initiative on the basis of the principles of internal trade.
It is the responsibility of Member States to initiate action if they have evidence of harm due to the consumption of a particular foodstuff. The Commission can take temporary safeguard measures if it becomes aware of a serious risk from a product to the health and safety of consumers. Once the Commission is informed of action by a Member State, then the need for action on a Community-wide basis can be assessed.
However, the Commission is not aware of action being initiated by any Member State. In fact the two Member States that have reported deaths associated with consumption of energy drinks have stated that there is no evidence of the association and they have instigated their own investigations into the effect of such products on health. The Commission has sought the cooperation of Member States in looking at this issue in depth and identifying the appropriate course of action.
I should like to thank Mrs Malliori for raising this issue and add to what she has said. May I ask the Commissioner specifically about how these energy drinks are marketed in combination with alcoholic products. For example, a growing trend, certainly in Scotland, has been the combination of the product Red Bull with vodka, which is exceedingly dangerous. This is of great concern to me, since Scotland has one of the highest rates of under-age drinking, that is to say drinking by 15 year olds and under, in the European Union. Could the Commissioner tell me whether the Standing Committee on Foodstuffs discussed the combination of energy drinks with alcoholic products and, if so, what research did it propose and what information did it think was needed?
I understand the concerns of the honourable Member. I also have three children. I know what is being consumed, mostly by young boys, so I understand her concern. The Scientific Committee is also concerned. It has noted that the possible interaction of the constituents of energy drinks has not been well studied, and considers that the possible interactions between caffeine, taurine and alcohol in humans may warrant investigation, particularly under conditions of exercise and consequent dehydration through sweating. In the light of the advice from the Scientific Committee the Commission is holding discussions with Member States, with a view to ensuring that a draft Commission directive that includes specific labelling rules on caffeine in ready-to-eat foods is put into place.
Questions to Commissioner Reding
Question No 31 by (H-0772/01):
Subject: Ban on advertising directed at children In my question H-0663/01to the Council, I asked whether the Belgian Presidency intended to make the rules protecting children from television advertising more stringent and to support the position of the Swedish Presidency for a full ban. The Council, however, replied that, in the absence of any proposal from the Commission, whether in the form of a specific proposal or of a point for inclusion in the revision of the 'Television without frontiers' directive scheduled for 2002, it was unable to consider the matter. Will the Commission say what stage has been reached in its deliberations on this subject?
Mr President, as you are aware, the 'Television without frontiers' directive lays down the legal framework for television broadcasting in the European Union. This directive contains provisions on the protection of minors, in particular Article 16, which lays down a number of rules with regard to advertising and minors.
The Commission undertook to carry out a study on the impact of television advertising and teleshopping on minors; this study was conducted by an independent advisor and has been published on the Commission website.
Moreover, the Commission will supplement its assessment of the chapter on advertising within the framework of its re-examination of the 2002 directive. As Mr Papayannakis is doubtless aware, the consultation of professionals with regard to the revision of this directive began in 2001. Their conclusions will be published at the beginning of 2002, after which the political discussion will commence.
We have also begun three studies, one of which will specifically examine the development of new advertising techniques. If we intend to revise the directive, we should look to the future, and not restrict ourselves to analysing the past or the present. Therefore, as you can see, Mr President, the Commission is approaching this issue with a completely open mind, taking extensive advice, and only after listening, analysing and discussing the issue with Parliament, of course, as well as others, will the Commission submit any proposals with a view to revising the directive.
My question was slightly more coercive, he said jokingly. I asked you to tell me what your current thinking is in the Commission. Whenever I ask the Council of Ministers, they tell me they are waiting to see what the Commission has to say. Someone needs to tell us exactly what stage we have reached so that we can prepare our response to your future plans.
I would remind the Commissioner that the Swedish Presidency, and perhaps you can confirm this, was in favour of a complete ban on advertising directed at children. This provoked me, if you like, into tabling a supplementary question and it is on this that I should like you to comment, as the Commissioner at the present stage.
Unfortunately, I cannot say any more for the moment about the state of progress. I am currently organising consultations with professionals, which will come to an end this year. I shall then consult the politicians, and at the end of this series of consultations I shall make specific proposals. I refuse to put the cart before the horse by making proposals first and only then taking advice. No. First of all, I want to take advice, listen, and then make proposals. I can tell you my own personal opinion: I have made it quite clear that I do not think a total ban on certain types of advertising would be effective unless the experience of other countries, in particular, shows that such a ban is indispensable for the achievement of an objective of legitimate general interest. I asked the Swedish Presidency very clearly not to attempt to adopt this approach, as I knew that, at this stage, I would have to say no. I have said no, I am taking advice, listening. I know that the Swedish government, which, for its own reasons, has banned advertising on its territory, is moving in that direction. I also know that the majority of Member States are not moving in that direction.
I would like to ask the Commissioner whether she shares with me a concern that, in Sweden, because television advertising aimed at children is not allowed, there is a noticeable lack of programmes being produced specifically for children in Sweden. Can she assure me that, in the study which she talked about - and I am delighted that she said it was going to be an open-minded study - this aspect will be fully considered and that, as there will be an explosion of television channels and television choice in future, she will look thoroughly at the possible impact of advertising on the generation of funds to produce high-quality programmes for children?
Mr President, my work has always had a dual nature.
My first task concerns the application of the decisions made by the 'Television without frontiers' directive. For example, Article 16 restricts advertising aimed at children, as minors must be protected. Obviously, we cannot do just anything in programmes intended for children. However, I would like Parliament to help me out a bit, for example with regard to this point. Can we make just any old film for children? What sometimes shocks me just as much as certain adverts is the violence in films specifically intended for children. We are analysing all that in order to find, together, the most effective way of making progress in this matter.
From the point of view of digital television, which will enable hundreds of programmes, including children' s programmes, to be broadcast, I would like us, in Europe, to have a high enough budget, sufficient investments to produce good children' s programmes. This is my second task: ensuring that, in future, we have enough children' s films suitable for that age, films that are positive and are both educational and imaginative.
This question interests me very much and is quite appropriate in the middle of November, in the run-up to Christmas. Many parents would be very supportive of Mr Papayannakis' question.
I would like to ask the Commissioner what comparisons have been made of the different advertising used in different countries at this time of year? I would like to hear her opinion on the fact that, certainly in my own country, this advertising begins just after August, well before the immediate run-up to Christmas and can be very aggressive. What kind of measures can you suggest be put in place to protect minors from this aggressive advertising?
It should be pointed out that the regulations applicable to television are completely different from those concerning the other media. Television, therefore, is often subject to far more stringent regulations than those applicable to the other media, which are not always subject to specific rules concerning minors. Thus, if you go into a supermarket with a child, for example, the child is swamped by unchannelled, uncontrolled advertising that is very different from televised advertising, which is actually regulated.
Many differences may be noted at Member State level as well, ranging from the age limits set, which differ significantly from one country to another, to the specific provisions governing certain sectors, such as financial activities and drinks advertising. This proves that the approach adopted by the directive is the most appropriate as it provides a flexible framework within which the Member States have legislated according to their respective culture and traditions.
If Parliament considers that this framework should be changed, it will have the opportunity to say so loud and clear next year, as it will be given the opportunity to voice its opinion during the revision of the directive. Whatever the case, if we amend the current measures, the amendments must be made within the limits of this directive.
Question No 32 by (H-0776/01):
Subject: World Anti-Doping Agency On 21 August 2001, the EU was represented by Commissioner Reding at the meeting held in Tallinn, to decide on the location of the headquarters of the World Anti-Doping Agency (WADA).
Does the Commission think that it might have been possible to avoid what happened in Tallinn? Was the choice of Montreal the result of the failure of the European candidates to present a united front?
In 1999 the Commission submitted its support plan to combat doping. Why not transform this plan into a full-blown programme and provide it with the appropriate funding?
As the honourable Member will be aware, the World Anti-Doping Agency decided, on 21 August 2001, to establish its future headquarters in Montreal. This is a perfectly worthy city, which also offers many advantages. It must be said that, amongst the candidate cities, there were also perfectly worthy European cities that also offered numerous advantages for hosting the headquarters of this agency. What happened was that the European countries did not show sufficient coordination and the fact that so many European cities were put forward certainly favoured the choice of Montreal. I wish to make it quite clear that the Belgian presidency cannot be held responsible for this failure. It did make considerable efforts to overcome the problems, unfortunately, however, without success. Europe put forward several candidates, whereas other countries put forward only one, and it was this approach that won the day over the plethora of European candidates. I must repeat the fact that this issue does not fall within the competence of the Community, but rather within that of the Member States.
We must now apply to the future the lessons we have learned from the Tallinn meeting. The first lesson should be that of the European Union' s cohesion. Furthermore, yesterday, the Fifteen' s Ministers for Sport met in Brussels for an informal Council, and cohesion was one of the main items discussed there. The ministers agreed to join forces and adopt the same approach to combat the scourge that is doping, firstly at world level, in other words, to step up their action within the World Anti-Doping Agency and, secondly, at European level, where there are good grounds for putting a concerted anti-doping programme into action. There are good grounds because Europe is the most advanced continent in the fight against doping, the greatest number of world-class sporting events takes place here and because Europe has the greatest number of competitions between clubs of different sporting disciplines. Furthermore, we have the greatest number of accredited laboratories and we must continue to bring our knowledge to bear in the fight against doping at world level. Yesterday, I informed the ministers that a Community plan is being drafted and they gave me the green light to put this into action. I shall now begin consultations on the aspects to be included in this action plan and in 2002, we shall have the opportunity to discuss it properly. I should also like to say that, in order to improve this European cohesion, which must apply not only to the fifteen governments, but must also exist between governments and sports federations, at the beginning of the Spanish presidency, a meeting will be held between the fifteen Ministers for Sports and the European sports federations to decide on the best approach to adopt in order to combat doping.
I would like to thank you, Commissioner, for your reply and your efforts with regard to the funding of the World Anti-Doping Agency.
In recent days, the sports press in our country has reported that there were problems with the funding from the European Commission. I would like you to clarify whether these problems have been resolved after the meeting of Sports Ministers yesterday in Brussels and whether, if this is not the case, the Commission intends to channel this money towards other means of fighting doping or to stay with the World Anti-Doping Agency.
Mr President, the World Anti-Doping Agency is currently 100% funded, for the duration of a transitional period, by the International Olympic Committee and it has been decided that following this transitional period, 50% of the funds will be provided by the international sports federations and 50% by the governments of the various countries involved.
We have accepted this division. It appears that of the part falling to national governments, 47.5% will be covered by the European Union. This is a considerable proportion, but it is also proof of our sporting prowess on this continent.
Having said that, I am sure you are fully aware, Mrs Zabell, that we have interinstitutional rules governing payments made from the budget. These interinstitutional rules force us to adhere to certain procedures, in order to ensure that taxpayers' money is used scrupulously.
The rules of the World Anti-Doping Agency do not currently match the very strict rules that apply in the European Union. This is why Europe has asked the WADA to change its internal rules so that there is, first of all, a serious budget, a budget that is forecast over several years. Secondly, there would need to be an internal rule ensuring that the other continents cannot impose a budget on the European Union but instead that we have a right of veto, and a right to examine proposals. Thirdly, this 47.5% funding must also be matched by appropriate representation on the WADA' s board of management. Once these three conditions are met, they will enable us to launch the process of the Council and the European Parliament taking a decision on funding the WADA.
For the moment, and until 3 December, when the World Anti-Doping Agency meets, the ball is in the Agency' s court. Once the Agency has met the basic conditions enabling us to set the budgetary process in motion, however, the Commission will submit a proposal and the ball will then be in the court of the Member States and Parliament to implement this decision.
In the meantime, with regard to the year 2002 which is rapidly approaching, I would ask governments to shoulder their responsibilities. They stated very clearly yesterday, in Brussels, that they are willing to do so. It is therefore, up to the Council of Ministers to arrange these payments for 2002.
We are running a little late. I would like to remind Members that the more supplementary questions there are, the fewer questions on the list will naturally be asked.
I would like you to bear this in mind. Mrs Malliori has the floor for a supplementary question.
As you perhaps know, doping substances are traded on the free market so quickly that often, when one substance is detected and banned, a new one has already appeared. The reasons for this are purely bureaucratic, for the simple reason that there are not enough laboratories.
Does the Commission intend to help so that substances can be recognised and banned immediately, thereby reducing the time available for new substances to reach the free market?
The World Anti-doping Agency was created precisely to answer such questions. This is the body that has the task of drawing up the list of substances that should be banned and the body which governments and sporting bodies must then deal with. Another point is research. The Commissioner responsible, Philippe Busquin, and I have decided to open up European research and to put it at the service of the fight against doping, because we know that the inventors of new chemical formulae are often steps ahead of us. We will, therefore, be making Europe' s research capabilities available to this fight.
Although we are right at the end of Mrs Reding' s time, we are going to ask the following question by Mr Collins. It is a very important question, but I would request, if possible, that only Mr Collins should ask questions. And, if there are supplementary questions, they should be very brief, since it is a very broad question and it could take a long time, which would prevent us from moving on to questions to other Commissioners.
Question No 33 by (H-0805/01):
Subject: European Year of Languages The European Year of Languages 2001 is now coming to an end. The Commission has co-funded 185 projects aimed at promoting the European Year.
Does the Commission consider that the objectives for the European Year are being met, and will it make a statement on how it considers the European Union can further develop the learning of languages in the EU, including the 60 plus European languages which are not official languages of the EU, and what measures it considers need to be introduced to help to further promote interest in and learning of languages among young people in the Member States?
As the honourable Member is well aware, the linguistic issue is one that is close to my heart, since I am a Luxembourger. It is, moreover, one of the reasons why I have been so committed to the European Year of Languages 2001. Something I did not realise at the beginning, when I launched this plan, was that there would be such enthusiasm, in all our Member States, about the linguistic phenomenon. All sorts of organisations have lobbied, local councils have discussed language education, in short, there has been huge enthusiasm in all our Member States and this enthusiasm has also made itself felt at government level. Some governments have adopted measures to give language learning greater priority in their curricula with effect from the 2001-2002 school year. I shall be attending the Education Council on 29 November, and on that occasion we will be discussing the best way to follow up the European Year of Languages, because it is not enough to have launched an action and for that action to have been received with great enthusiasm on the part of the public; this action also needs to be followed up. Let me reassure you that I shall be pursuing this course of action most conscientiously. In concert with the Ministers for Education, I shall be making the frameworks of the Socrates and Leonardo da Vinci programmes more open to language teaching than has been the case in the past, and then I shall be presenting a report on the very practical way we have been implementing on the ground, and that is not all, because the year is not yet over and many projects are still underway, the lessons we have learned from the public. In this sense, when I talk about lessons that we have learned from the public, I am thinking of the entire linguistic panoply that we have in Europe, not only the 11 official languages, but also the sixty-odd languages spoken by Europe' s citizens.
Mr President, in deference to you and following the very comprehensive and satisfactory reply given to me by Commissioner Reding, I waive my right to a supplementary question.
We are going to ask the two supplementary questions, but we must try to be very specific.
May I frame a question which I hope the Commission will feel free to answer simply yes or no. Wittgenstein told us that to choose a language is to choose a form of life. I think, therefore, that if we lose languages we lose forms of life. Does the Commissioner agree with me that it would be a tragedy for Europe if it loses languages such as Scots Gaelic, and Lowland Scots through neglect and that the lesser-used languages deserve greater encouragement than they get now?
- I fully agree with what the honourable Member has said.
Mr President, I was speaking in Luxembourgish and I would say that I have answered the question, having chosen to answer in Luxembourgish.
Very good, I believe that Mr MacCormick has received the reply he wanted.
Many months ago, in the run up to the European Year of Languages, plenary unanimously adopted a report by Mr Graça Moura which proposed that ancient Greek and Latin, as the root languages of today's languages, should be taught in secondary schools throughout the European Union, so that contemporary languages could be taught properly and in greater depth.
I should like to ask, first, if you passed this recommendation on to the governments of the fifteen Member States and if you have any information as to whether or not this matter is being pursued.
The Commission has funded some 200 projects in the course of the Year of Languages. Some of these projects involved Greek and Latin. The Commission has never, therefore, sidelined these languages. It must, however, be pointed out, Mr President, that the Commission cannot set school curricula. This is in the sphere of subsidiarity and, therefore, falls within the remit of the Ministers for Education. This is why I conveyed to the Education Ministers all the discussions that took place in all the institutional frameworks, of which there were many, in order to tell them: 'Here you are, Europe' s citizens and their representatives want the linguistic element to become an important part of the education system' . On the basis of all the reports available, at the end of November, the Ministers will have to decide and adopt a resolution, and then I shall ensure that this resolution is followed up with deeds, in other words that these ministers will make sure that their national or regional education systems, depending on the country, will provide the greatest possible range of languages, and from as early an age as possible. I cannot, however, force a minister to put a particular language on his or her agenda. I can only encourage him or her to do so. Let me assure you that I am quite convinced that multilingualism represents Europe' s future, because it reflects cultural diversity, which is our true wealth.
Thank you very much, Mrs Reding.
We now come to questions to Mr Liikanen, and I would invite him to take his place.
We now have no choice but to strictly obey our time limits.
Questions to Mr Liikanen
As they deal with the same subject, Questions No 34, 35 and 36 will be taken together.
Question No 34 by (H-0786/01):
Subject: EU safety markings on instruments useable for torture I am concerned that EU Member States may be effectively allowing manufacturers of stun weapons (which are readily useable as instruments of torture) to use the European Commission CE 'safety' markings on their stun batons as a quality 'selling point'. Can the Commission please indicate its position on the following points:
What is the process by which European CE standard marks are awarded and which Commissioner is responsible?
Can the Commission estimate how many stun weapon manufacturers are using the CE markings on their products?
Will the Commission take action to prevent stun weapon manufacturers using CE markings to promote the sales of their products?
Question No 35 by (H-0790/01):
Subject: Electric-shock devices The recent Amnesty International Report, Stopping the Torture Trade (2001), found that electric-shock devices have been used to torture or ill-treat people in prisons, detention centres and police stations in no less than 76 countries around the world. The report also found that stun gun weapon manufacturers are advertising that these products have been 'awarded' the European CE standards mark.
I am concerned that EU Member States are effectively allowing stun gun weapon manufacturers to use the European Commission CE 'safety' markings on their stun batons as a quality 'selling point'.
Could the Commission clarify the process by which European CE standard marks are awarded, and explain to the European Parliament how many stun gun weapon manufacturers are using the CE marking on their products? Could the Commission also take action to prevent stun gun weapon manufacturers using CE markings to promote sales of their products?
Question No 36 by (H-0801/01).
Subject: CE markings The Commission is aware that manufacturers and distributors of electro-shock devices (or 'stun guns' ) have been using CE markings to promote sales of their products, sometimes claiming that such marks constitute a 'guarantee' or an indication of product quality.
What steps is the Commission taking to ensure that CE markings are not used as a promotional device, both in the EU Member States and in third countries?
In cases where a product is manufactured, distributed and sold by companies based in countries not in the EU, can the Commission say what authority may challenge the validity of the CE mark, and prevent a firm from claiming that the CE mark on its product is a guarantee or an indication of quality?
Mr President, we have just been discussing minor languages. That is the reason why I am now using the Finnish language.
Regulations on the CE marking are contained in a Council resolution of 1990 on the various phases of the compliance assessment procedures to be employed when applying directives on technical harmonisation, and also in a Council directive issued in 1993. The latter stipulates that the CE marking should be incorporated in a number of directives on technical harmonisation that apply to specific industries.
Conformity marking must be affixed to any product falling within the scope of a technical harmonisation directive providing for it. It signifies that the product complies with the legally binding requirements of the applicable technical harmonisation directive. The manufacturer is responsible for affixing the CE conformity marking, although the directives often require the intervention of a third party conformity assessment body. Member States are responsible for the designation of such bodies in accordance with the applicable provisions of the directives.
A number of services in the Commission are responsible for technical harmonisation directives providing for the CE conformity marking, although most fall under the responsibility of the Enterprise Directorate-General. However, the Commission does not directly intervene in the evaluation of product conformity, nor in the award of the CE conformity marking.
All the manufacturers of stun weapons falling within the scope of technical harmonisation directives providing for CE conformity marking must affix this marking to the relevant products. The Commission does not have information about the number of manufacturers involved.
In an earlier reply to a written question in 1997, the Commission noted that a wide variety of equipment could potentially be used for purposes of torture. However it is not always possible to determine in advance what use such equipment will be put to. Therefore it is not feasible to apply different treatment under these directives to equipment that could potentially be used as an instrument of torture.
Nevertheless, to take account of the concerns of Members of Parliament and many others who have written to me on the issue, the Commission, in particular the External Relations DG, is currently preparing a proposal for a Council regulation concerning trade in equipment which may be used for torture or for cruel, inhuman or degrading treatment or punishment. The specific aim of this regulation is to lay down Community rules to prohibit the export, sale and transfer to third countries and the import and purchase from third countries of such equipment. This proposal should also deal, as appropriate, with electrical devices.
The Commission will no doubt have realised, from the shared language of these three questions, that they originate outside this House, and indeed Amnesty International has been pressing us on this point. I need not underline the significance and weight that attaches to representations by Amnesty International.
I am very grateful indeed to the Commissioner for his assurance in response to the third part of the question about the steps that are being taken to try to bring this matter under reasonable control. It is a kind of irony, is it not, that the original idea of the CE marking was to give assurances about safety. Well, if I am at the wrong end of a safe piece of torture equipment, it is not a good place to be.
Can you give us any indication of a timetable for the progress you hope to make on this?
The inter-service consultation in the Commission is going on right now. Different services are expressing their opinions, so it is at an advanced stage of internal preparation today.
Further to the comments of my colleague, Mr MacCormick, I too was very concerned. That is why I tabled the question. The Amnesty International Report, Stopping the Torture Trade (2001), found that electric-shock devices have been used to torture or ill-treat people in prisons, detention centres and police stations in no less than 76 countries around the world. The report also found that stun-gun weapon manufacturers are advertising these products with the 'awarded' CE standard. As Mr MacCormick has said, the CE mark was meant to be a sign of quality and safety, but in a torture weapon it is pretty perverse and sickening.
I welcome the Commissioner's proposal and would welcome further clarification of the timetable. To push things a little bit forward: you have explained how the CE mark is awarded, but how are the recipients of the awards monitored and have any CE marks been withdrawn, to your knowledge?
I will make two comments. Firstly, according to the Amnesty International report referred to, stun guns are not used for torture or ill treatment by either the police or prison guards within the EU. It is in the export to third countries where problems may arise.
As far as the CE marking is concerned, if it is incorrectly affixed and the competent authorities of the Member States know this, they can intervene with the manufacturer or his representative within the EU. So there are possibilities for national authorities to take action. It is our responsibility to monitor it properly.
The third part of my question is slightly broader. I ask by what authority can the validity of a CE mark be challenged? The Commissioner has said in his first answer that it was not the Commission that would make a ruling and in his second supplementary he said that it would be the competent national authority. Is there any system of mutual recognition of a ruling by one national authority, or would it be necessary to challenge the use of a CE mark on something like a stun gun separately in each of the 15 Member States? Is there not some overall body that can say this is valid? It seems to be a very long-winded process if it has to be challenged 15 separate times.
The market surveillance authorities of Member States are responsible for this. We do not have any European body to do this. Questions can, of course, be raised and we can consider how the provision of information between the authorities could be improved and progress made.
However, we must remember that it is only the producers that are involved and that there may not necessarily be producers in all countries.
Question No 37 by (H-0800/01):
Subject: Proposed ban on hydrofluorocarbons Can the Commission confirm what steps it is taking with regard to the proposed ban on hydrofluorocarbons by the Danish government?
Denmark notified the Commission in March 2001 of a draft regulation intended to prohibit the import, sale and use of three greenhouse gases - HFC, PFC and SF6 - and products containing them as from 2006, except in the case of certain products and applications for which a different timetable was laid down.
This notification, pursuant to Directive 98/34/EC, allows the Commission and other Member States to carry out a prior examination of a measure which might create obstacles to the free movement of goods in the internal market. Several Member States have reacted to the Danish proposal. The Commission for its part has sent the Danish authorities a letter whose effect was to postpone the possibility of adopting the proposal until 6 September 2001. Denmark must reply to the Commission and inform it of the action it intends to take on the proposal.
The position expressed by the Commission can be summarised as follows. Firstly, the Commission recognises the legitimacy of the objective of the Danish proposal. The text is aimed at combating greenhouse warming and at contributing towards a 21% reduction of six industrial gases to which Denmark committed itself at the Environment Council in June 1998.
The European Union, for its part, undertook under the Kyoto Protocol to reduce by 8% the emissions of the six industrial gases in question produced by all its Member States. In the light of information already provided by Denmark, however, the Commission considers that the proposal is disproportionate to the objective pursued and does not appear, therefore, to comply with the rules of the internal market.
The Commission notes that there are technical measures for monitoring these emissions and that those measures create fewer distortions of intra-Community trade than a total prohibition. Moreover, the Commission is not convinced that safe alternative measures which are technically compatible with the systems currently used exist in all cases or will be in existence within deadlines laid down by the Danish proposal. If Denmark does not respond to the Commission's request the latter, as the guardian of the Treaties, may, whilst the proposal has been adopted, initiate infringement proceedings under Article 226 of the EC Treaty.
First of all, I thank the Commissioner for a comprehensive and clear reply. Clearly the Commission has taken action with regard to this issue. It is of concern not only to myself but to a great deal of other people in the Union, particularly those in the airconditioning industry, who could see a potential change in their market happening far too rapidly for them to respond with technical measures on with any kind of appropriate economic steps.
I hope the Commission will continue to press the Danish authorities to be quite clear about their intentions. I hope that the Commission will seek further contact with the Danish authorities over and above the letters they have already sent, to ensure that a reply is received quickly. The amount of uncertainty at the moment with regard to the intentions of the Danish Government is creating ripples across the single market and raising doubts that are not conducive to the progressive restructuring of the air-conditioning market - and the other markets in which these gases are used - so that they can be phased out over an appropriate and sensible period of time. I hope the Commission can assure us that action will be taken.
We will act accordingly and keep the European Parliament informed.
Question No 38 by (H-0821/01):
Subject: Swedish ban on cadmium in fertiliser At the end of this year the Swedish ban on cadmium in fertilisers will expire. The EU derogation will then run out and new arrangements cannot be prepared in time. On its accession in 1995, Sweden was entitled to retain stricter rules than those applying in the EU for various chemicals and dangerous substances for four years. The derogation for the Swedish restrictions on cadmium in fertiliser was extended by three years. This time is up at the end of this year, and no new arrangements will be ready.
The purpose of the derogation for a limited period was that the EU would, in the mean time, tighten up its rules on dangerous substances. This has been done in some cases, but not in respect of cadmium in fertilisers. Pending common rules the stopgap solution must be to extend the derogation, which applies to Finland and Austria as well as Sweden. But not even that will be possible before the end of the year.
The Commission proposal has yet to be submitted, and it then has to be adopted by the Council and Parliament. This will mean that there will be a period during which high cadmium content fertiliser could theoretically be sold in Sweden.
Does the Commission consider that Sweden may continue to apply its own rules during this interim period?
On 14 September 2001 the Commission proposed the regulation of the European Parliament and of the Council relating to fertilisers in which the derogation permitting Austria, Finland and Sweden to maintain national limits on the level of cadmium in fertilisers is extended up to 31 December 2004.
This proposal is now in the hands of the Council and Parliament for the codecision procedure.
The issue of cadmium in fertilisers has been under study by the Commission for a number of years, originally with the aim of introducing appropriate harmonising legislation before the derogation expires on 31 December 2001.
However, due to the complexity of the scientific issues involved, and the delays in the risk assessments carried out by the Member States, it was not possible to propose the required legislation at an earlier stage. For this reason, the Commission decided to extend the derogation on cadmium in fertilisers for a further three years and it did so by including the appropriate provisions in a proposal for a regulation recasting the existing fertiliser directives.
As the major part of the text of the proposed regulation is not new, it is hoped that this proposal will be adopted rapidly, possibly at first reading. The Commission is doing everything possible to facilitate rapid adoption of the regulation. But if it turns out that it is not possible to have the proposed regulation in place before the end of the year, the Member States concerned can ask for a derogation under Article 95(4) of the Treaty.
I would thank the Commission very much for its exhaustive and constructive answer. I would also thank the Commission for its proposal to the effect that the derogation on cadmium in fertilisers should be extended. This derogation is very important to Sweden and also to other countries. I obtained the impression that the special derogation rule mentioned last in the answer means that we have a sort of guarantee against having to receive fertilisers containing cadmium for a possible interim period before the new extension comes into force. Is this view correct?
I am very familiar with this issue because it was already important in 1993 in the negotiations on enlargement with Finland, Sweden and Austria. If the Council and Parliament do not manage to adopt the proposed legislation in time, it is important for these three countries to request a derogation.
I believe that all the Member States are likely to be prepared to approve this quickly. It is the Commission' s responsibility to check that EC legislation is implemented carefully. We have already produced a proposal. We do not intend to take measures to cover only a specific short period of difficulties. I believe we can find a good way of dealing with this issue.
Thank you for all your replies, Mr Liikanen.
In accordance with the Rules of Procedure, Questions Nos 39 and 40 will be replied to in writing.
We now come to the last series of replies which will come from Mr Vitorino, on behalf of the Commission.
Questions to Mr Vitorino
Question No 41 by (H-0782/01):
Subject: Landing of large numbers of illegal immigrants in the Canary Islands What measures does the Commission intend to put forward to guarantee the integrity of Community waters around the Canary Islands, given the recent reports that motherships are being used to land large numbers of illegal immigrants from Africa on the Canaries?
The events referred to by the honourable Member demonstrate how important it is for the European Union to develop policies on preventing and combating illegal immigration and in particular irregular arrivals by sea. Such policies need to be developed in partnership with the countries of origin and transit, and should also contain initiatives concerning the internal policies of the European Union.
The Commission is in favour of addressing migration in a comprehensive manner which implies that European Union policies should not only address illegal migration but also include initiatives to serve the socio-economic interests of countries of origin and transit as well as legal migration.
As regards the initiatives that need to be developed in partnership with the Mediterranean partners, it should be mentioned that illegal migration is one of the subjects currently being discussed within the framework of the Barcelona Process. Both sides agree that multilateral efforts are needed to address illegal immigration from North Africa to the European Union. The need to develop such a policy was underlined during the Euro-Mediterranean Conference of Ministers of Foreign Affairs held in Brussels on 5-6 November this year. This subject, including a number of concrete proposals on preventing and fighting illegal immigration, is also part of the draft regional programme on justice and home affairs. Partners hope to adopt this programme during the next Euro-Mediterranean Conference of Ministers of Foreign Affairs to be held on 22-23 April 2002 in Spain.
Moreover, illegal immigration has been identified as one of the relevant themes for cooperation within the framework of the Association Agreement between the European Community and its Member States and Morocco. During the Association Council of 9 October this year Morocco underlined its determination to fight illegal migration and the networks of traffickers and called on the European Union for support in its efforts.
The Moroccan authorities have presented concrete and ambitious proposals which aim to curb illegal migration, primarily by reinforcing the surveillance of Morocco's Atlantic and Mediterranean borders. The Commission is currently studying these proposals and hopes to be in a position to respond to the proposals fairly soon. The Commission has also decided to use the newly-created budget line, aimed at cooperation with third countries in the area of migration, to support financial projects to assist the Moroccan authorities responsible for border control and the fight against illegal immigration by providing training and technical assistance.
Thank you, Mr Vitorino, for the information you have given me.
The problem we have today is that every week approximately 100 illegal immigrants are reaching the islands of Lanzarote and Fuerteventura. The operation seems to consist of getting hold of a supply ship from somewhere and than putting the immigrants onto small boats which take them to the coast. Some make it, others drown, and the process goes on and on.
The Commissioner' s response is that there is no Community action, but that it is hoped that the neighbouring countries will control immigration. But the fact is that this immigration is taking place. My supplementary question is as follows: a couple of weeks ago, the Mayor of the city of Las Palmas bought 200 one-way air tickets for illegal immigrants who were there and they flew to Madrid. The Mayor of Madrid, who is from the same party, was not very happy. Does the Commissioner believe that, if this immigration continues in this way, this would be the way to proceed, i.e. that the Canarian local authorities should pay for one-way tickets for illegal immigrants, because there is no more space on the islands, or do you believe that there is another possible solution, which would not make this air link for immigrants between the Canaries and the European continent necessary?
Mr President, I believe there has been positive development since our last dialogue here in Parliament on this issue.
Firstly, the Barcelona process recognised the priority nature of the debate and dialogue on the joint strategy of the European Union and the Mediterranean countries for fighting illegal immigration, which is not an isolated issue, but which must be integrated into the overall negotiation of the socio-economic development of the Maghreb countries.
Secondly, in the bilateral relations between the European Union and Morocco, the Moroccan authorities have sent us very specific proposals to strengthen the control of the Atlantic and Mediterranean borders. And I stress the Atlantic border because, as well as being an innovation in relations between the European Union and Morocco, it is particularly important for the specific situation of the Canary Islands.
These are two positive points in the dialogue between the European Union and the countries of this region, and specifically, Morocco.
The third point, which I believe is new, is that there is no European policy on returning illegal immigrants to countries of origin or transit. Therefore, the Commission intends to present Council and the European Parliament with a communication in the coming weeks on illegal immigration, which includes the issue of creating common standards for the policy on returning illegal immigrants.
When we have this communication, the honourable Member will be able to see the Commission' s ideas and contributions to this debate on the creation of a European policy on returning illegal immigrants, which is currently the exclusive competence of national or regional governments, as in the case of the Government of the Autonomous Community of the Canary Islands.
Question No 42 by (H-0792/01):
Subject: Inclusion of religion on new EU identity cards The recent terrorist attacks in the USA have given rise to intense debate over whether more detailed information about an individual's characteristics and origin should be included on identity cards in the Member States of the Union. The Greek press reports that this issue will be discussed early next December in Brussels at the meeting of the Ministers of Justice, Internal Affairs and Public Order of the 15 Member States of the EU.
In the light of recent events, what is the Commission's view of including religion on the new identity cards to be introduced in the EU, as mentioned in the above reports?
Mr President, The European Commission has not submitted any proposal that seeks to have an individual' s religion included on his or her identity card. In no Member State is the religion of an identity card holder mentioned on the card.
Lastly, the Republic of Greece has removed any mention of religion on identity cards and its initiative has been approved by the Greek Council of State, which considered that even the optional mention of religion on identity cards contravenes Article 13 of the Greek Constitution, which guarantees freedom of religion.
The Commission' s position with regard to the indication of religion on national identity cards has not changed. We would ask the honourable Member to refer in particular to the answer the Commission gave to the oral question H-0456/00 by Mr Alavanos. Such a measure would not only breach an individual' s right to freedom of religion, but could also lead to discrimination, whether overt or covert, on the grounds of religion.
Thank you Commissioner for your reply, but you did not answer my question as to whether the Ministers of Justice, Internal Affairs and Public Order of the fifteen are due to discuss the matter in their forthcoming meeting in Brussels. That was my question.
My second comment is this: I absolutely agree on the sensitivity issue and, anyway, it is the common view in the European Parliament that the argument of religious identity should not be used as a factor which might cause problems if it is included; but I should like to ask if the European Union agrees that schools in the Member States of the European Union should do the same as the madrasses in Islamic countries and teach the view, and we see this on a daily basis, that Muslims should kill Christians and Jews and that this is a part of their religion.
I should like to ask, given that it is prohibited to teach Fascist or Nazi ideas about the annihilation of the Jews, if we can accept, on the contrary, that they be taught by Muslim fundamentalists in the light of the specific circumstances which have arisen following the attack on 11 September.
First of all, I have attempted to answer your question by saying that the Commission has not submitted any proposal on the matter. This type of issue could not, therefore, be discussed at a Justice and Home Affairs Council on the basis of a Commission proposal. As far as I am aware, nowhere on the agenda is a discussion scheduled on the issue that you raised at the meeting of Ministers of Justice and Home Affairs of the European Union.
With regard to what I believe is your second question, the content of education provided by schools in Arab countries, if I have understood correctly, I must, of course, tell you that the Union has no competence at all to interfere in the content of school curricula of third countries. Furthermore, even in schools within the European Union, as you are well aware, Mr Marinos, this falls within the sphere of subsidiarity, which means that it is within the exclusive competence of each Member State government to define the content of school lessons, both in state schools and in private schools, within the European Union.
Question No 43 by (H-0794/01):
Subject: Application of fundamentalist laws within the European Union With regard to a number of violations of women' s rights within the European Union justified by fundamentalism, is the Commission in favour of taking appropriate measures to prevent the implementation of laws incompatible with human rights? Can the Commission accept that basic human rights are violated on the pretext of religious beliefs, cultural practices or customs? What steps will it consider taking in the short and long term?
The breaches of women' s rights to which the honourable Member refers come in different forms and should be considered on an individual basis. Nevertheless, the Commission notes that, in accordance with Article 6 of the Treaty on European Union, the Union is founded on the principles of freedom, democracy, and respect for human rights, fundamental freedoms and the Rule of Law, principles shared by all Member States.
As confirmed at the Fourth World Conference on Women, held in Beijing, in 1995, the promotion and protection of women' s rights are an integral part of universal human rights. In no circumstances can the Commission accept the abuse of an individual' s fundamental rights under the guise of religious beliefs, cultural practices or customs.
This position is laid down by the Charter of Fundamental Rights of the European Union (Articles 1, 4, 21, 23, 24) and by the other texts dealing with fundamental rights, such as the Universal Declaration of Human Rights (Articles 2 and 5 ) and the European Convention on Human Rights (Articles 2, 3 and 14). Item 18 of the Vienna Declaration, adopted in June 1993 by the World Conference on Human Rights, lays down that all forms of violence towards women, including those resulting from cultural prejudice, must be eliminated.
Regardless of national protection of fundamental rights and of women' s rights in particular, it should be noted that the Community has been working on a policy to promote equality between the sexes since 1975. Equal access to the labour market, to governing bodies and to social rights are equally important rights in this respect, as well as the right to protection from violence and sexual harassment.
There is a raft of Community legislative measures, directives, and even case law from the Court of Justice, underpinned by a specific legal basis, Article 141 of the Treaty establishing the European Community. Incidentally, Article 3 of this Treaty imposes the obligation of integrating concerns about equality between the sexes into all Union policies.
Thank you very much for your reply, Commissioner. It shows that the Commission has understood the problem.
As a supplementary question, I would like to know whether, in accordance with your reply, you foresee, or support the idea, that women immigrants should be informed of their rights within the European Union. Could women immigrants be provided with services to defend their rights? I would like to hear your opinion and whether you have any intentions in this respect.
I am very happy to reply. I will begin by saying that all the initiatives presented by the Commission in the field of asylum and illegal immigration contain specific legal rules to deal with the very special situation of women immigrants or women seeking asylum or refuge in the countries of the European Union.
We have ensured that in the questioning relating to the granting of asylum there are specific conditions for dealing with the situation of women. For example, women who have been victims of sexual abuse can ask for the official doing the questioning to be changed, so that it is a woman rather than a man, because that will perhaps make them more feel more comfortable when recounting the story their asylum application is based on.
The honourable Member has raised a very important issue: informing immigrants of their rights. Unquestionably, one of the Commission' s concerns is that it should be possible to provide immigrants, refugees and asylum seekers with the fullest possible information about their rights.
I believe that if the honourable Member examines the Commission' s specific proposals to the Council and the European Parliament, both with regard to immigration and to asylum, she will see that the idea of information about rights is present. It is the responsibility of the national authorities of the Member States, as well as the non-governmental organisations which we work with very closely in these areas, to provide complete and full information on the rights which immigrants seeking asylum in the European Union can benefit from.
As the time allotted to questions to the Commission has elapsed, Questions Nos 44 to 84 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was adjourned at 7.40 p.m. and resumed at 9 p.m.)
Security of energy supply
The next item on the agenda is the report by Mr Chichester (A5-0363/2001) on behalf of the Committee on Industry, External Trade, Research and Energy on the Commission Green Paper 'Towards a European strategy for the security of energy supply' [COM(2000) 769 - C5-0145/2001 - 2001/2071(COS)].
Mr President, I wish to begin by congratulating the Commission on the Green Paper. It is an excellent analysis of our energy supply situation in Europe. I thank all my colleagues for the way in which they have contributed to my report to bring it to this stage this evening.
There are three main points in the Green Paper. Firstly, the European Union will become increasingly dependent on external energy sources, reaching 70% by 2003. Secondly, the EU has very limited scope to influence energy supply conditions so that it is on the demand side that the EU can intervene, mostly through promoting energy saving in buildings and in the transport sector. Thirdly, in present circumstances the EU is not in a position to respond to the challenge of climate change and to meet its commitments, notably under the Kyoto Protocol.
One thing above all else is staring us in the face: the massive dependence on oil and on imported oil in particular. For commonsense reasons of security of supply and protection of the environment, urgent steps should be taken to address this disproportionate dependence. We cannot alter the fact of where the oil comes from, but we can do a number of things on the demand side, particularly in the transport sector.
Being dependent on imports is not necessarily a bad thing or economically inefficient, provided that the sources are diverse, no one supplier is dominant and we can produce sufficient goods and services to pay for them. The Commission is correct to focus on demand management measures as a first priority and it is to be hoped that the Member States will pursue this approach vigorously. However I do not accept the view that little or nothing can be done on the supply side. In four areas the EU and Member States can be masters of their own destiny and make a real difference, both to security of supply and to protection of the environment.
Renewable energy sources are by definition indigenous supplies and we are correct to seek to increase their share of final consumption and electricity generation. However let us be realistic,. Even if the ambitious targets for RES are met, they cannot be expected to replace any of the other energy sources completely or become the sole supplier of all our energy needs.
Nuclear energy is not popular in some quarters, but it supplies more electricity in Europe than any other energy source. It provides large volume, base load power and produces hardly any greenhouse gas emissions. It is a safe and secure European technology, operated under stringent standards of regulation. To deliberately deny ourselves this major source of electricity seems perverse in the absence of an alternative source of supply that can provide an equivalent volume.
Coal is a source of energy in decline in Europe, because of cost and environmental concerns. Yet it is an important indigenous resource which could be given a new lease of life with new technology to make it more efficient and less pollutant. Furthermore, there is huge scope for gaining business in the rest of the world for European suppliers of equipment and systems, if the industry can seize the opportunity.
The fourth area is research work for future technologies and energy systems. That is something Europe must do in order to safeguard future security of supply, employment and technology. It seems obvious but needs repeating.
For all the above reasons, I also disagree with the view that the EU cannot meet its Kyoto commitments. What is needed is realism on the nuclear issue, determined effort on clean coal technology, much encouragement of RES and coordinated demand management measures, as well as a sustained effort to inform public opinion about the necessity to stop wasting energy.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to congratulate the Commissioner and the rapporteur because the Green Paper on the security of energy supply is a wonderful document which is accompanied by a great report.
This document represents the first great step in Europe' s energy strategy; it offers a global view of the situation and raises all the relevant issues in this sector without reservations or conditions. It states that our main problem is our supply, characterised by great external dependence, which will increase over the coming decades.
We must not leave aside environmental issues, however, which are inseparable from energy use. In this respect, the directive adopted on renewable energy sources and the proposal on the promotion of biofuels are going to lead to great progress in terms of the diversification of the supply of clean energy, but they are not the solution in either the short or medium terms.
We must not hinder any type of energy, above all if it does not produce CO2 emissions. The solutions, as the Commission points out very well, involve the diversification of supply sources, especially clean sources - those which do not produce greenhouse gases. We must insist on technological research into energy sources, energy saving and the liberalisation of the gas sectors, in order that we may create a genuine internal energy market. Furthermore, it would be good if the Treaties could include a chapter on energy.
Mr President, I too wish to congratulate our rapporteur, Mr Chichester, on the remarkable work he has achieved in analysing the issue and making a proposal and to say that I fully subscribe to his realistic and pragmatic approach, which maintains a crucial balance between the various sources of energy in implementing a European policy for energy supply. This strategy is based on three complementary objectives, which I support: to reduce the European Union' s energy consumption by improving efficiency in certain sectors, particularly the construction and automobile industries; greater cooperation and investment for supplying countries, the diversification of energy resources with what I consider to be an essential objective: to reduce our dependency on oil.
I am also very pleased that this report explains how these objectives are to be achieved, namely by liberalising the energy sector, and I should like to reiterate the need not to give in to populist rhetoric, especially where renewable energies and nuclear energy are concerned. We must remain realistic and understand that, without the contribution made by nuclear energy, the European Union will not be able to reach the objectives it has set for itself for reducing greenhouse gases. Compliance with the Kyoto criteria must be one of the European Union' s priority objectives. This is within our grasp if we demonstrate clear thinking in our choices and I also note that the options available in the field of taxation could prove to be powerful incentives, provided that they do not block the development of industry in the European Union.
Several amendments by the group of the Greens are counter-productive. Instead of stimulating debate, they exclude from the outset various possibilities for energy choices and I feel they should be rejected so as to maintain the coherence of this report. I hope that we shall do so, following the recommendations of our rapporteur.
Mr President, I like this report, and would like to congratulate the rapporteur on what he has said and, moreover, congratulate the Commission on its Green Paper, for, by it, the Commission is making us aware of our dependence on energy. I can recall no debate in the past twenty years which has pointed out our dependence on imported energy in the way this Green Paper has. Thank you again.
I would like to make two observations on nuclear energy. Unlike many in my group, I take the view that it has a future. I believe that we should also express that in a positive way. Secondly, and this is perhaps even more important than the first point, I would like to observe that we have been given the task of developing a clean coal-fired power station. I say this also with reference to our obligations as a result of Kyoto. A clean coal-fired power station is not only of interest to Europe, but also to the world. For let us not forget, as the Commission repeatedly emphasised, that in the next one or two generations, our dependence on fossil energy, at any rate worldwide, will be up to 80% and it is all the more important to master combustion technologies.
Mr President, I also wish to express my thanks to Mr Chichester, the rapporteur, for his significant work in preparing this matter. As has already been stated here on previous occasions, the EU has only limited possibilities to interfere with the terms and conditions of energy supply. Its chances of influencing the matter are restricted to the demand, and hence to the promotion of energy saving in the construction and transport industries. The most important things, therefore, are to ensure the diversity of energy sources and an even distribution of suppliers of energy. The availability of energy on a local level enhances the reliability of energy supplies, reduces dependence on imported energy and provides employment opportunities. In particular, research into and the use of renewable energy sources must be promoted.
Responsibility for assuring the reliability of energy supplies is primarily a matter for national energy policies. In order to enhance the reliability of supplies, it is also necessary to enter into agreements with other countries. Also, energy projects that serve common European objectives are an excellent way of putting into specific terms the EU' s policies on the Northern Dimension.
Mr President, Madam Commissioner, ladies and gentlemen, my own position and that of the Greens have been discussed at length in other forums, and it is not possible, in two and a half minutes to present a detailed argument. I shall, therefore, limit myself to asking the Commissioner a few questions.
First of all, it is important that this debate should be based on figures that are as precise as possible. Even at an early stage of the debate, it was clear that the various scenarios available to the Commission are not really 'bottom up' scenarios, for energy efficiency, for renewables, or for cogeneration. Furthermore, another problem is that, often, European scenarios do not correspond to the detailed scenarios drawn up by Member States. In this context, I should like to know whether the Commission has begun working on this type of scenario with a view to the Barcelona Summit.
Secondly, energy efficiency is everyone' s birthright and everyone is insisting on this point. What is the Commission' s view today, in concrete terms, on the important actions to be taken in the field of energy efficiency? Parliament has put forward a number of alternatives, both in its Energy Intelligent Europe initiative, and in the action plan. Nevertheless, since October, I have not seen the Commission making a genuine, sustained effort on this matter.
Thirdly, and this is a fundamental point, at the beginning of your presentation of the Green Paper, you promised us a real democratic debate. Today, however, I see that the national round tables have not been entirely transparent and that, at European level, we are still waiting for an open and transparent debate to be held, something that you announced at the beginning as being a key element. This is why I am asking you today, Commissioner, when will the round tables take place in civil society, amongst experts at European level? We have been hearing about them for the last six months, and we have yet to see one take place. I fail to see how the Commission can ensure that the Green Paper is followed up without organising these round tables.
Mr President, we are all aware that the European Union is highly dependent on external energy sources and has very limited scope to influence energy supply conditions. That does not mean, however, that the European Union should not do more to promote the use of alternative energies and safer and cleaner energies. It must also play a leading role in ensuring that all the conditions of the Kyoto Protocol are implemented. The broader international community has not covered itself in glory in the efforts to ensure that the depletion of the ozone layer is stopped.
This report refers to the fact that nuclear energy in Europe will be playing a less significant role, following the decisions by five Member States to phase out the use of nuclear energy in the future. It also states that no country in Europe is currently constructing new nuclear reactors. It would be greatly appreciated in Ireland if you would inform the British Government and BNFL of this fact. The British Government is currently planning the expansion, not a reduction, of nuclear activities at Sellafield. The MOX facility at Sellafield means more nuclear reprocessing, not less, and nobody in the British Government and BNFL can deny this.
In Ireland we are sick and tired of BNFL breaching so-called high standards of regulation in their nuclear operations. We cannot easily forget that BNFL falsified documents in relation to nuclear reprocessing contracts with the Japanese Government. Where are the stringent standards of regulation, when you are dealing with a company that has falsified documents and has been shown time and time again to operate its affairs in this very slipshod manner?
I believe that BNFL is technically insolvent. Its liabilities for cleaning up after the closure of nuclear plants and the disposal of nuclear waste will be up to GBP 34 billion, while it has GBP 235m worth of shareholders' funds on its balance sheet. What is the economic justification for the continuation of the Sellafield nuclear plant, let alone the expansion of its nuclear operations in the future?
Are the British people fully aware of the extent of movements of nuclear materials by rail and sea in Britain? In Ireland we are very concerned about the security arrangements at Sellafield in the light of the terrorist attacks in America on 11 September. What assurances can the British Government give the people of Ireland that maximum security operates in the region? We know the type of devastation that would occur if a twin towers type attack were to take place at Sellafield.
Mr President, Commissioner, the Green Paper on the security of energy supply is fundamentally to be welcomed. It deals with an acute problem, one directly linked with the world political situation, which is more extensively unpredictable than ever. Despite the very large number of good statements, I cannot share the rapporteur's view that nuclear energy is a practical alternative to energy imports.
The reasons are well known. Only recently, a study was completed, commissioned by Parliament, which comes to the conclusion that the reprocessing plants at La Hague and Sellafield discharge as much radioactivity over seven years as was emitted in the Chernobyl nuclear accident. The problem of the ultimate disposal of radioactive waste has not been resolved. Nor does nuclear fusion offer a solution. It therefore makes more sense to invest in safe and renewable energy sources than in nuclear fusion, which can achieve results in 100 years at best.
Mr President, if a good policy consists of producing complete and correct diagnoses and drawing up and implementing the corresponding solutions, there is no doubt that the Commissions' energy policy, promoted by Commissioner de Palacio, is an example of a good policy. Within this good policy, the Green Paper provides a detailed and consistent analysis of the situation.
The Green Paper provides four fundamental messages: the message that there is excessive risk associated with dependence on external sources beyond a reasonable limit; the message that it will be impossible to comply with the Kyoto objectives if we remain bogged down in inertia and do not introduce corrective measures; the message that we have little room for manoeuvre in terms of supply policies and we must concentrate our efforts on demand policies; and the message that we need to provide our energy policy with a genuinely European dimension.
There is no doubt that this good policy goes further than diagnosis, because the Commission demonstrates that analysis and action can be simultaneous; and in Parliament at the moment we have the directive on the energy efficiency of buildings, the directive on transport, the directive on the liberalisation of the gas and electricity market and the regulation on cross-border exchanges of electricity.
For all these reasons, we must congratulate the Commissioner and I will not end without also expressly congratulating our rapporteur, Mr Chichester, on his well-considered report and his receptiveness to the work of his colleagues.
Mr President, honourable colleagues, I praise the part of the report where this gas pipeline link with Russia has been incorporated in the Northern Dimension. Honourable Member of the Commission, I propose that the Commission take swift measures in order to get this northern gas to balance our energy situation.
A great deal of attention in this presentation has been given to lignite. I should like to ask, therefore, why peat, although it renews itself by a millimetre every year, has been completely forgotten; but then, peat is a type of vegetation found in poorer areas, while lignite is found in wealthier ones! Nevertheless, peat is an important fuel component in remote areas, and it is also a regional fuel.
Forty per cent of all energy is spent in buildings, to heat them, to provide water, air-conditioning and lighting for them. Already, during the previous energy crisis, we in Finland had to make modifications to buildings and we have managed to achieve good results in severe conditions. We must greatly enhance energy efficiency in buildings because that is where there really is a great deal of room for improvement. We shall have to gradually get accustomed to twilight conditions, for example. It is great to live in semi-darkness and not always in the sunshine, in artificial light.
Mr President, successive petrol crises and the political and social fragility of the main oil-producing countries demonstrate the importance for our economies of the concept of self-sufficiency in energy.
Unless we show a solid political will to implement this self-sufficiency, our future lies in the direction of energy dependency. If we allow things to continue the way they are, in 25 years' time, the European Union' s dependency on external sources of energy will reach 70% rather than the 50% we have today. This realisation is what underlies the Green Paper.
If we wish to remain masters of our destiny, we must give priority to action on two fronts. We must, on the one hand, encourage energy savings wherever possible. On the other hand, we must make good use of our advantages, our skills and our resources.
With this in mind, and as the Green Paper and our rapporteur suggest, in a realistic rather than an ideological way, we should address the issue of developing nuclear energy. This would require acknowledging that this form of energy cannot be faulted in terms of creating greenhouse gases but also that intensive research efforts are absolutely crucial if we are to make waste end products completely harmless, even if they only exist in low volumes.
Blaming reprocessing processes, as the WISE report, commissioned by the STOA and of highly dubious scientific merit, has done once again, will not help us find a solution. Instead of allowing their technological lead to stagnate, the European countries should capitalise on it, particularly by focusing their research on improving reprocessing and recycling techniques.
The same research effort must be made in the field of biofuels, which have the merit of representing a major indigenous source of energy for us: these are non-polluting and offer promising outlets for our farming. I am sorry that the Green Paper has not given this matter sufficient prominence.
Mr President, here we are, all worried about our dependence on imported fuels and energy, worried about the future of our economy and our jobs, and yet we have Mr Fitzsimons and Mr Kronberger bemoaning and belittling one of the main potential sources for meeting that problem, the nuclear energy solution. Not only does it meet our energy and economic requirements, but it also meets our environmental requirements under Kyoto.
I would say - and Mr Chichester's excellent report bears this out - that unless we diversify our sources of supply of energy, especially by promoting indigenous supplies of energy, we will be in trouble with our economy and our jobs in the future. Nuclear energy must play a significant part in both those ambitions: diversification and indigenous supplies. There are other areas as well. Mr Chichester mentioned coal. We must promote clean technologies in coal.
In my part of the world, in Scotland, we would like to see more emphasis on promoting the oil and gas industries and their potential for better recovery systems, for exploration in marginal areas, for developing marginal oil and gas fields, for replenishing the reserves, the reservoirs in the south part of the North Sea, with gas in the meantime to protect us for the long term, and particularly transmission systems. That applies not only to oil and gas but also to electricity.
In all these areas there is great potential for research. That ties us into what we will discuss tomorrow in the Caudron report on the Sixth Framework Programme. In all these areas, diversification, indigenous supplies and research will help us to meet our objectives.
Commissioner, ladies and gentlemen, I wished to speak in this evening' s debate for two reasons. First of all, I too wish to reiterate the importance of energy for Europe at a time when it is predicted that we will be 70% dependent on external energy sources in 2030 with clearly very little room for manoeuvre. Next I wish to stress that I entirely support the approach of Mr Chichester, who is proposing both a diversification of energy sources and the development of all current sources without exception. These proposals do, of course, make calls for liberalisation that I would probably have rejected had they appeared in isolation. They are presented today, however, in a very broad range of demands, some of which are extremely bold and that is why I am able to support the package put forward by Mr Chichester, whom I wish to compliment on his report.
Mr President, Commissioner, I should like to express much thanks to Mr Chichester. Very rarely have I seen reports on energy of this calibre. The Commission Green Paper was already first-rate, but with this supplement I believe we have many sound building blocks for the EU' s energy policy.
The greatest concern, of course, is, as Mr Chichester rightly points out, our energy dependence and the question 'what can be done about it?' In my view, therefore, the well-balanced package in the Chichester report offers an excellent helping hand. That means that one should not only consider natural oil and gas supplies, but also new forms of energy. That one should consider renewable energy sources, but that one should not immediately rule out nuclear energy. Certainly with regard to the way in which its use can be made safer. That is certainly feasible, and a great deal needs to be done yet. One cannot say that nuclear energy is no longer acceptable, for then one gets into the greatest difficulty in Europe. Something must also be done about those aspects which give rise to questions, of course, and on that score too, a great deal can be done, partly by finding intelligent solutions.
It has been said time and again: if there is no energy chapter, then nothing can be done. Well, if I read Paragraph 21, which merely sums up all elements of the EU policy that can be achieved at the moment, that is an enormous agenda. On that score, our Commissioner has a great deal of work to do. Energy and geopolitical developments are closely related, particularly if we consider the developments after 11 September. I therefore hope that the energy charter will be ratified at the earliest opportunity and that we will further develop the Caspian Sea Basin, for in that way, we can also slightly reduce Europe' s dependence. I should like to finish off by congratulating both the Commissioner and our rapporteur on their sterling work.
Mr President, ladies and gentlemen, I would like to begin by thanking the rapporteur, Mr Chichester, and congratulating him warmly on the quality of his work and his efforts to produce a truly remarkable report.
I am aware of the scale of this challenge, given both the size and complexity of the issue itself and the number and diversity of the parties affected by it, inside and outside Parliament.
When I speak of the security of energy supply, I am not just referring to the physical supply, but also to energy systems and services which are ecologically, socially and economically sustainable. In this respect, the security of energy supplies is essential to our development and security in the broadest sense, and recent events have demonstrated this even more clearly. In fact, the tragic events of 11 September have highlighted our dependency on imports and the security of our installations.
The risk factor has multiplied overnight: the risk of premeditated damage to installations and infrastructures, the risk of volatility on the oil markets (with its prejudicial effect on the world economy) and the risk of interruption to our supply, both internal and external. All of this means that it is more important than ever to provide appropriate measures for responding in the event of emergency.
It is encouraging to note from the responses to the Green Paper - more than 150 formal responses from different organisations of all types - the interest in issues relating to the security of energy supply throughout Europe and beyond. I am pleased that the Commission' s analysis has received general support and that there is a considerable degree of awareness of the risks and problems faced by Europe in terms of guaranteeing the security of the energy supply and the international nature of those risks and problems. This is reflected in the excellent report you have before you.
Many respondents have accepted that it is no longer possible to view energy supply as being independent from economic and environmental objectives. Furthermore, a series of points in the report confirm that the European Parliament has clearly understood that there is a close link between these three objectives and the balance between them must be maintained.
The responses also confirm that European public opinion shares the Commission' s desire to confront the problem of climate change. I am pleased to see that the European Parliament not only shares this concern, but that it has many ideas on the instruments which may help us to achieve this objective. We will carefully study these ideas when we prepare our response to the consultation on the Green Paper. I am not going to refer to it at the moment, but I would like to state very clearly, ladies and gentlemen, that the issue has given rise to debates in numerous national Parliaments, in some of which either I or high level officials from the Commission have participated, and in various universities, companies and non-governmental organisations, thanks, amongst other things, to the use of the Internet, which is a vehicle for openness within society, which, although not yet concluded, gives us an idea of the importance of this issue in all social fields of the European Union.
I am especially pleased to highlight the insistence on energy efficiency. Like you, I believe that there are huge areas for possible improvements. Your ideas are clear, in relation to the supply, in the context of the general recognition that there should be diversification of energy sources and supply origins.
As the report accepts, no individual source is completely lacking in drawbacks: they all have a cost and they all seem necessary. With regard to coal, we have no alternative but to maintain basically subsidised production, at least for a certain amount of time. In any event, the Commission' s proposed regulation confirms the importance we attach to own-production, but, above all, the importance of developing clean coal technology, which will allow us to use the only ample reserve of fossil fuel that the European Union has and promote the possibility of improving and reducing emissions internationally. In this way, furthermore, we will maintain cutting-edge technology which offers all sorts of possibilities for our industry.
With regard to renewable energy sources, their importance will depend on the speed with which we can overcome a whole series of technical, social and economic obstacles. The renewable energies directive, in relation to electricity, offers a guide for the direction we should take. I know that we have been criticised for not making sufficient progress with this directive, but we are still trying to achieve our objective of doubling the percentage of renewable energy sources by the end of this decade. In this respect, ladies and gentlemen, I refer to the previous intervention by Mr Souchet, we approved a few days ago an important and ambitious proposal on biofuels, which I hope will be approved and supported both by the Council and by Parliament.
With regard to nuclear energy, I am very satisfied with the frank and constructive exchange of views which the presentation of the Green Paper has made possible. Some Member States have announced a moratorium or the progressive dismantling of their capacity for nuclear generation. But one Member State has clearly stated its intention to go ahead with nuclear energy and to build a new reactor. In any event, the abandonment of nuclear energy by some Member States may make a significant hole in our energy capacity and speed up the use of forms of energy generation which emit more greenhouse gases and, therefore, create problems in terms of our Kyoto commitments.
Although I have total respect for the decisions taken by the Member States, naturally, I believe that in these circumstances it is very difficult to confront the problem of climate change if we maintain a diversified energy base. I believe that it is advisable to keep all the options open while the research into the management and elimination of waste is intensified and that is essentially the greatest problem with nuclear energy, given the progress made in terms of the safety of nuclear plants.
The debate on the Green Paper is still open. It is therefore premature to anticipate its final conclusions. However, the Commission is continuing, and will continue, to make proposals in the quest for new perspectives on energy supply. We are working with you and the Council on the internal market legislation relating to one of the pillars of our strategy, in terms of both gas and electricity. We must continue looking into the tax framework and pricing and, specifically, the guarantee of a mechanism for setting energy prices which reflects all the quantifiable external social and environmental costs.
Also in this field, we will shortly present certain energy network interconnections which will further integrate the national markets and therefore strengthen the security of the whole market resulting from this integration.
Furthermore, I hope soon to present a proposal on the combined generation of heat and electricity, which will allow us to make progress in the battle for efficiency. Somebody said earlier that we have done little. But I would remind you, ladies and gentlemen, of a proposal on buildings, which is very important (buildings represent 40% of energy consumption, and there are margins for savings of almost 20%), the proposal we will present to improve the current regulation on combined generation of heat and electricity, and a general proposal, a framework proposal, which will provide measures for all types of electrodomestic or electrical equipment within buildings.
With regard to demand, the benefits of energy saving which have been raised are clear and, I insist, we have presented many serious, solid and important initiatives, and we are going to present those which I have just mentioned. With regard to transport and its effect on demand, the Commission makes a very detailed analysis in the White Paper, of which I have mentioned some important aspects when I spoke about the proposal on biofuels which was approved last week.
The report also clearly recognises the international nature of the challenges relating to energy supply. The increase in our dependency, not only on oil, but also on gas, makes it essential that we study the broader geopolitical repercussions of the current market situation. The Commission intends to produce a report on this issue next year; of course, we would like to use the opportunities offered by the Sixth research and development framework programme and the successor to the energy framework programme as instruments for supporting our strategy.
Ladies and gentlemen, the security of the energy supply is an inextricable element of a balanced social and economic development. The debate on the Green Paper has highlighted, as never before, the delicate interrelationship between energy needs, environmental objectives and balanced economic development. Many of the ideas presented in this report may be important elements in guaranteeing the security of our energy supply. As I have explained, some of them have already been implemented, but they are not yet a defined strategy.
Europe needs to establish a stable long-term framework to guarantee the security of energy supply, which can deal with changes in international economic and environmental circumstances, and which creates a firm basis for the future role of Europe on the international stage.
Bearing this in mind, I would like to use the European Council in Barcelona next spring as a launch pad for a European strategy on energy supply, and you can rest assured that, in drawing up this strategy, the ideas contained in this report will be taken into account. I hope to have further opportunities to debate this idea with you.
I would like to congratulate Mr Chichester once again on his wonderful report and the work he has done. I also congratulate and thank Mrs Ayuso for her opinion on behalf of the Committee on the Environment, Public Health and Consumer Policy, and I thank everybody who has spoken on this report and this debate. I promise that we will continue working on it when the conclusions closing the general debate on the Green Paper produced by the Commission are finally presented.
Thank you, Commissioner.
Mr Turmes, on a point of order.
I asked the Commissioner two very specific questions and I am rather disappointed that she has not managed to give me an answer. One question concerned possible scenarios and the other concerned round tables.
Sir, that may well be the case, but that is not a point of order.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Chemicals strategy
The next item on the agenda is the report (A5-0356/2001) by Mrs Schörling on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Commission White Paper on Strategy for a future Chemicals Policy [COM(2001) 88 - C5-0258/2001 - 2001/2118(COS)].
Mr President, Commissioner, ladies and gentlemen, the report on the strategy for the future chemicals policy, which we are to discuss and adopt positions on in this debate, is extremely urgent and important because it will form the basis for a draft legislative text and for new framework legislation for the EU' s chemicals policy.
Gratifyingly enough, the European Council decided, at the Gothenburg Summit in June, that a new chemicals policy would have to be introduced by 2004 at the latest and that this time limit would have to be respected. The Commission must therefore table its draft legislation in the course of 2002.
The debate on deficiencies in the current chemicals policy has been going on for quite some time. Among the criticisms made is the fact that there has been a lack of information about the majority of the 100 000 existing chemicals, that the work has proceeded far too slowly and that the present policy has, in practice, failed to protect human health and the environment.
The Commission' s survey of the legislation on existing substances shows that human beings and the environment are potentially exposed to a large number of chemical substances whose dangerous characteristics are not known. We know that the human body contains measurable quantities of 350 chemicals. We also know that the quantity of brominated flame retardants in breast milk has been increasing each year.
Even if PCB and DDT are now surrounded by tough restrictions, it remains the case that high quantities of these chemicals are still found in the fatty tissue of human beings and animals throughout the world, even in the Polar regions where these chemicals have not been produced at all. New chemicals are added to the list, for example PFOS or perfluorooctane sulfonate, which does not bind in fatty tissue but, rather, in blood protein. These chemicals are found in a number of products, for example shampoo.
Through the regulation adopted by the Council in order to overcome the deficiencies, detailed risk assessments should be carried out and recommendations made as to measures, etc. which might be taken. We now know that there are only 140 chemicals on the 'priority list' and that risk assessments have been completed in only eleven cases. Even worse is the fact that not a single measure has been decided upon in order to reduce the risks, in spite of its having been shown that such measures are needed for the majority of these substances.
The Commission' s White Paper, produced by the Environment and Enterprise Directorates-General, is trying to create a high degree of health and environmental protection, at the same time as maintaining the competitiveness of the European chemicals industry. This is done, for example, by saying that chemicals policy must stimulate technical innovation and the development of safer chemicals. In common with the majority of the Committee on the Environment, Public Health and Consumer Policy, I believe that the strategy should be focused on the protection of the environment and of human health and that the point of departure for the Commission' s White Paper should be the debate in the Council and the growing unease about the fact that current chemicals policy cannot offer adequate protection of the environment and of human health. Naturally, the economic and social aspects must be accorded a fair degree of importance as parts of a strategy for sustainable development.
If a majority of the Committee on the Environment, Public Health and Consumer Policy voted for a proposal that goes further than the Commission' s and shows how an effective, open and consumer-friendly control of chemicals should look in the future, that is completely in line with, and receives strong political support from, the European Council Summit in June when the conclusions drawn by the 15 Member States were significantly stricter and more far-reaching than the Commission' s proposal.
There is therefore an express political will to adopt the policy for a new chemicals strategy proposed by the Committee on the Environment, Public Health and Consumer Policy, above all when it comes to the scope of the REACH system. As currently desired by the industry and the Group of the European People' s Party and European Democrats, only CMR 1 and 2 and POPs are to be included which, in that case, cannot be said to be much in the way of a strategy for the future. Even among industrial companies there is a desire to go further, for a competitive industry cannot be achieved through the unacceptable situation we have at present but only by producing safer chemicals and chemicals that protect human health and the environment. I therefore believe that we should stick to the compromise achieved between the various political groups and to the proposal backed by the majority.
, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. (DE) Mr President, ladies and gentlemen, on 11 October the Committee on Legal Affairs and the Internal Market adopted my opinion on the White Paper on Strategy for a future Chemicals Policy. Harmonisation of chemicals policy across the EU is especially important, but the following three aspects are no less significant. First, the practicability of the registration system. The amount of data to be collected means we must keep a sense of proportion in order that the system is not congested from the start. The principle of proportionality is also to be applied to the required definition of use, so that the manufacturer of a product must be able to restrict the definition to actually intended purposes.
Secondly, a clear definition of the substitution principle. The definition of this principle varies from one Member State to another, if they have one at all. If it is to be laid down in Community law, it will have to be formulated in a consistent and unambiguous way.
Thirdly, appropriate protection for test data. Insufficient account is taken of the need to guard commercial confidentiality. At the same time, the security data document should be under copyright in order to protect the applicant against misuse of the data obtained. Mrs Schörling's report is to that extent unbalanced. It takes too little account of the interests of medium-sized chemical businesses and of the industry as a whole, something that can lead to distortions in competition. I therefore recommend adoption of the amendments resulting from the opinion of the Committee on Legal Affairs and the Internal Market, which contribute to a better balance of the interests of all interested parties.
, draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy. (DE) Mr President, the Commission's White Paper has the ambitious intention of comprehensively modernising EU law on materials and products. It is fundamentally right to unite, in legal terms, old and new materials and combine them with standardised registration and evaluation procedures for all materials over one tonne per annum in a strict time concept by 2012.
This fundamental line taken by the White Paper strengthens sole responsibility for chemicals management in the industry and takes past experience with individual items of legislation as the basis for proposing a comprehensive reorientation. Parliament's Committee on Industry, External Trade, Research and Energy has adopted this report by a large majority. The consequences of the White Paper's proposals for competitiveness, international trade, employment and medium-sized businesses had not previously been sufficiently examined, and further studies are still required.
In addition, the Committee on Industry, External Trade, Research and Energy expressed the view that legislation should be made to apply not to the attributes of materials but only to actual, scientifically verifiable risks. Amounts are merely auxiliary quantities. What is crucial is the amount of risk involved. The Committee on Industry, External Trade, Research and Energy therefore demands a two-stage screening process.
We expressly reject the following suggestions made by the rapporteur of the Committee on the Environment, Public Health and Consumer Policy: that sensitising substances be included in the approval procedure; that approval be granted only for a limited period; that the registration requirement should apply to all amounts under one tonne; that the public be given unrestricted access to all data; that there should be extensive prohibitions on materials; that extensive data and evaluations to be submitted by the industry should be subject to additional examination by peer review; and a number of other points.
A massive extension of the approval procedure would run quite counter to our common goal of reducing animal experiments. The Committee on Industry, External Trade, Research and Energy therefore takes a rational line, as demanded by both trades unions and employers in the European chemical industry.
Mr President, ladies and gentlemen, chemical substances and products are a part of our daily life today. To a large extent, we could not manage in our society without them. For example, we use cleaning materials, cosmetics, plastics, medicines and much more besides, almost without thinking about it. It is though, equally self-evident that we must know what effects the use of these substances and products has on our health and our environment, and so we need a practical and flexible system to monitor and evaluate existing substances and those materials that may be created in the future. The Group of the European People's Party/European Democrats takes the view that the White Paper must do away with the inadequacy of European chemical policy and give first priority to protecting human beings and the environment, as well as to sustainable development, without thereby jeopardising the competitiveness of the chemical industry and of SME's in the global market.
The chemical industry is the third largest processing industry in Europe, and, according to the Commission's figures, provides 4.7 million jobs in almost 40 000 firms, most of them small and medium-sized enterprises. With this report, we are deciding on their future. The Schörling report clearly focuses on the ecological dimension, and there are grounds for concern that the excessive demands, on the authorities as well, will paralyse the whole system and condemn it to failure from the outset.
We in the Group of the European People's Party/European Democrats therefore cannot go along with the obligatory registration of materials of which less than one tonne is produced per annum; the extension of the approval procedure; the substitution and prohibition of substances only on the grounds of their characteristics; an additional peer review process; impracticable duties of notification and databases. It is our opinion that only a balanced system can ensure the production of high-value products within the European Union, the safeguarding of jobs in it, and the improved protection of people and the environment.
Mr President, I welcome the Commission proposal on chemical policy. It is long overdue. For too long we have seen a gradual increase in allergenic reactions and even worse human health effects and at the same time a series of undesirable effects on the general environment. If we adopt this report, we will be taking a first step towards asking a very important question: whether the 30 000 chemicals in general use today and the 100 000 components that they are used to make are in any way responsible for the things we see happening to human health and the world around us. There is no doubt that we will have to make a very wide-ranging examination of the chemicals in use today and those that we might want to introduce into our environment in the future.
We will have to start considering issues and areas that we have not previously considered. Socio-economic issues will be particularly important. The full effects of changing our chemicals policy and strategy will be wide-ranging across the whole of Europe. However, one would hope that, by taking a serious step forward tonight and starting to formulate a new structure for chemicals policy, we will arrive at a policy which is truly sustainable in the long term; which brings genuine and positive benefits to society as a whole; ends any negative impacts upon human health in the environment and stands as a shining example to other parts of the world as to how they should progress in future. So tonight we are taking a step not just towards a cleaner and better European environment and a stronger and more prosperous chemical industry in Europe but also towards a healthier and better future for the whole world.
Mr President, I hope the Commissioner has caught up on her sleep after another succesful climate change conference.
It all seemed very easy when the Commissioner first put the plan to us. She said that we use tens of thousands of chemicals in Europe. They are essential to our way of life but there is very little public information about them and the real fear is that some of them may be causing long-term damage to the environment and human health. So we must get the information, we must carry out the tests and, while keeping the good and maintaining a strong European chemicals industry, we must identify the bad and weed them out.
But that was a few months ago. In the meantime all of us have learnt a great deal from the lobbyists about the difficulties of putting the policy into practice, as is well illustrated by the difficulty of identifying even the number of chemicals we are talking about. Sometimes we hear of 30 000, sometimes of 100 000 - quite a big difference.
At least the chemical industry says it is in favour and supports the Commission's objectives, but it warns that the proposals are impractical, will increase bureaucracy and will be immensely costly. The testing regime, it says, will cause paralysis of the whole system, especially if we extend the requirements. Millions of animals will be killed painfully and perhaps unnecessarily in order to meet the testing requirements.
All these concerns need to be taken into account. When the draft directive comes before us, I will be listening very carefully to industry's complaints. I recognise that in environmental matters we often hear industry crying wolf, but even so we must ensure that new requirements placed upon the companies are realistic and practical and that they enhance rather than damage a very important business.
This is only a White Paper. In making recommendations, I support Mrs Schörling in asking the Commission to strengthen its environmental commitments, rather than relax them. But in reality we will probably end up following the Council of Ministers in passing the buck back to the Commission, asking you to find a way around the obstacle course and giving an absolute guarantee that we will criticise you, whatever proposals you come up with.
Mr President, ladies and gentlemen, the report is a milestone for environmental and consumer protection, areas in which chemical policy to date has completely failed. Hundreds of thousands of chemicals have been on the market for decades and we do not know in what quantities they are available and what risks they present. It is as if the precautionary principle was trodden underfoot; these chemicals were, without controls, tested on us and on the environment. Amounts totalling under 1 000 tonnes per annum are not even notifiable, regardless of the dangers involved.
We have, then, for decades been playing Russian roulette with our health and with the environment. We must put an end to this frightening, indeed irresponsible, situation as soon as possible. If the industry does not put the data on the table within a specified period of time, these chemicals will no longer be allowed to be put on the market. I hope the majority in this House will not allow itself to be made the lackey of the chemical industry, for the aggressive advertising of the German chemical industry in accusatory mode has clearly shown it to be too helpless and incapable of presenting valid arguments at a political level. Complaints about shop closures, raised even by Members of this House, are a positive joke in view of the way the chemical industry, while increasing production in real terms by 25% over the past ten years, brought about a reduction of 14% in its workforce - without a chemical policy along the lines proposed by the White Paper, and we know all too well that the chemical industry only has the chance to offer long-term employment if it offers for sale products that do not harm the environment. Only then can the chemical industry's position be strengthened. We will fight for the new chemical policy as the central point of European policy on the environment. I believe this is about putting an end to decades of the 'ostrich with its head in the sand' policy and implementing a chemical policy which is effective and has a future, a policy which puts health interests and the precautionary principle in first place.
Mr President, the EU' s chemicals policy requires a thorough renovation and a single, new and comprehensive set of regulations. Mrs Schörling' s report from the Committee on the Environment, Public Health and Consumer Policy, which we are now discussing, provides an excellent point of departure for a new chemicals policy. With this report as a basis, the Commission should quickly be able to table proposals for a new directive.
The strength of the report is that it really puts the environment and public health first, and that must be our main task. We also believe that industry has a lot to gain from strict regulations in as much as they encourage modern manufacturers, promote innovation and mean that old chemicals that have not been investigated are no longer promoted, as they are in fact at present.
The following points in the report are especially important to our group. Firstly, the proposal as to which chemicals are to be included under the requirements for registration, evaluation and authorisation should be made more comprehensive, as proposed. Secondly, tough requirements should be made of chemicals, and of products containing chemicals, when these are imported. Thirdly, everything must be done to minimise the number of animal experiments. Fourthly, the substitution principle should be made a crucial component of chemicals policy. Great importance should be attached to this so that safer alternatives will always be sought. Fifthly, use of the most hazardous chemicals of all should be considerably restricted.
Our group is pleased with the committee' s proposals. We nonetheless have some minor amendments we believe could further strengthen the report. We wish to emphasise the demand that it should be those departments of the Commission with responsibility for environmental protection that should approve new chemicals. It is also a question of further tightening up the requirements made of the most hazardous chemicals of all.
In the committee, the rapporteur chose a very sound and open method of working which gave all the political groups the opportunity to compromise at an early stage, and I think that that is something positive.
Mr President, it is high time the chemicals strategy were reviewed, for only 11 of the 140 substances on the priority list have been assessed to date. However, we should take care, in our enthusiasm, not to bite off more than we can chew. Of course, I too would welcome a complete overhaul, but in the Committee on the Environment, Public Health and Consumer Policy, the Commission has already warned that if the chemical substances policy is overloaded, the ship will sink. That seems to me reason enough to remove some of the cargo from the ship. In concrete terms, I mean that the substances below one tonne should remain outside the scope of the new policy for the time being. Furthermore, the ship is reeling from side to side, swaying from a stringent policy on the one hand to the wish to take generous account of social and economic effects on the other. This half-heartedness can be avoided by prioritising the most harmful substances. In that way, the benefits for the environment and public health will be the greatest, and the social and economic effects on industry will automatically be contained. We therefore no longer need to pull the wool over the eyes of industry by positing that the new policy will improve innovation and businesses' competitive edge.
Finally, I am of the opinion that the generally recognised criteria for harmfulness, namely dosage and use, need to be maintained.
Mr President, the principles underlying the strategy for a future EU policy on chemical substances, namely to ensure a high level of protection for human health and the environment while ensuring the efficient functioning of the internal market and stimulating innovation and competitiveness in the chemical industry, receive my unqualified support. However, I am struggling with the White Paper and also with Mrs Schörling' s report, because I believe that the White Paper is not effective on a number of scores. Although Mrs Schörling has worked hard, she too is complicating matters. Let me therefore give a few examples of a system which, in my view, could function. I know that the Commissioner too has been informed by the Dutch government about where industry initially refused point blank to adopt the new system entitled SOMS. However, industry and the government are now very happy with this system. Allow me to give you a few examples and in doing so, expose a few weaknesses in the White Paper.
First of all, the industry' s responsibility. Lip service is being paid to this, for the White Paper is limited to risk assessment data and to providing information to downstream users. Responsibility should really be placed with industry, and that means, therefore, that it must also be able to take risk-restricting measures off its own bat. The entire system proposed by you, including heavy-handed interference from the powers that be, has proven that it does not work. That is why a change is needed.
Secondly, the reach system should be modified. In any case, a possibility for rapid screening must be introduced. Rapid screening can also be done on the basis of a harmfulness profile, for the tonnage is not a determining factor. My fellow MEPs and I have tried to include these provisions in amendments, and I hope that at least Amendments Nos 102 and 103 will be adopted accordingly.
Mr President, Europe needs a new strategy for dealing with the issues surrounding chemicals. We are concerned here with the health of all of us, as well as with that of future generations. The Commission' s White Paper is a good point of departure for continued work on the strategy. Mrs Schörling' s report creates good conditions for bringing about necessary changes. It is exceptionally important that Parliament adopt the report in such a form that it have the same thrust given to it by the rapporteur.
In the debate that took place while the report was coming to fruition, many objections expressed the fear that stricter regulations would put jobs and economic development at risk. That is an anxiety which must, of course, be taken entirely seriously but, at the same time, it is necessary to raise one' s sights and look beyond jobs and the economy. Economic growth and access to jobs can never be invoked to prevent necessary requirements concerning the use of chemicals, work on achieving sustainable development and a high level of protection of public health and of employees. What is the use of jobs and a sound economy if we poison our countryside and destroy what is essential for future generations? We have only one earth and we must take care of it. We often say that we have the earth on loan from our children. If we are to be able to hand it over in good condition, it is high time that we modified our way of life.
It is in a number of capacities that, as human beings, we are affected by the ways in which chemicals are used. We are affected as employees and as consumers, and we are affected by persistent and bioaccumulative substances which can give rise to hypersensitivity, hormone changes, cancer etc.
The regulations which now have to be devised must, in the first place, be aimed at protecting individual people and not, as now, companies' interest in making profits. A society characterised by sustainable development also provides lasting employment, a sustainable living environment and people able to have faith in the future. In that way, a better world can be created.
Mr President, Commissioner, there is no doubt that the European Union must, with the passing of time, equip itself with a new chemical policy. The one we have at present is unsatisfactory. There had been advance indications that there would be a vast array of tests, but the overall test result is unsatisfactory. The Commission's principled involvement is therefore to be welcomed even if we cannot support every aspect of its proposal.
There is, though, something of which I must warn you. You, too, Commissioner, are on my mind today in particular. When you introduced yourself to us, you announced that the experience of your own country led you to want to establish a new policy on chemicals in Europe. My impression is that today, like Goethe's Faust, you have conjured up something you cannot control. What the rapporteur, Mrs Schörling, has presented is not a proposal about environmental policy. It is a classic export of pollution, as many enterprises that are already being marginalised by the European Union will move themselves very quickly even nearer to its boundary and indeed also outside the EU in order to save themselves these unimaginable impositions. This cannot be a modern environmental policy. Rather, we must take this branch of industry with us in integrating high but feasible standards.
I believe that the aspects already mentioned - temporary approval, obligatory regulation under 1000 kilos, the principle of substitution and regulation of use as well - are an attempt at multiple protection, for every owner of a medium-sized business is being enslaved, because only industry can now meet the obligations which your proposal envisages. I believe that this proposal should be sent back to the Commission, but certainly not to the rapporteur, whom I otherwise greatly respect and who, on this occasion, has thoroughly disappointed me.
Mr President, Commissioner, ladies and gentlemen, particularly my colleagues in the Group of the European People's Party/European Democrats, let me beg you, as a matter of urgency: can we please turn it down a bit? This is about a White Paper, and I believe we should not be trying to engage in muscle contests, which are in one way or another politically motivated, on the basis of this White Paper. At some future point we will be having the legislation, when we can do the real fine-tuning.
It is a pity that some of the earlier speakers are no longer here; they will not hear what I have to say. But perhaps someone will be able to tell them.
We have submitted amendments with the very same things in mind, which state that the duplication of work is to be avoided.
Amendment No 97 is to remove peer review in order to simplify the procedure. We have already in committee brought in submissions on behalf of medium-sized businesses to the effect that there should be pilot projects, in which medium-sized businesses could deal with registration simply and effectively. We want simple administrative regulations and have provided for the employees, who will be directly affected - the employees and the members of the European works councils - to be involved in the decision-making process. These demands have been met, and I do not know why this all has to be played up and why the fate of the chemical industry has to be dependent on it. We are dealing here with a White Paper, in which nothing is finally decided. I cannot understand it.
We have also included a subparagraph relating to substitution principle, which states that substitutes, too, have to be subjected to complete life cycle analysis before they can be used. So if we do not accept that and say, 'that is the way to do it' then I do not know what we are supposed to do next.
And this one tonne: I simply cannot understand the argument that substances under one tonne are intrinsically less dangerous than substances over one tonne. Even they should be registered.
Mr President, I would like to thank the rapporteur for the enormous amount of work she has done, but I do not congratulate her on the content of the report. Mr Lange, I know we are talking about a White Paper, but this White Paper sketches a mere initial outline of our views, and when we in the PPE-DE express our opinions, we like our subsequent actions to be consistent with them. It is no good saying one thing now and then doing the opposite when the time comes to legislate. Let this be clear: this is a major sector of industry, the leading sector or one of the leading sectors in Europe. This sector employs millions of people and includes tens of thousands of small businesses. However, it is also a sector that is causing concern in society because there are 100 000 unknown chemicals being used, and it is therefore right that we should respond to this concern. That is why we consider the Commission' s proposal and the White Paper to be a good starting point, in that it gives us a procedure, a goal and targets to achieve. We welcome the industry' s willingness to bear the cost of this operation of sifting the good chemicals from the bad and providing information.
However, what we do not support is the unnecessary expansion, the complicated procedures of expansion, the extension to too vast a range of substances, the use of scientific grounds which are too vague as the basis for forming opinions, which is what the Schörling report advocates. This, ladies and gentlemen, not only harms the chemical industry but also jeopardises the environmental objective we have set ourselves. As the Romans used to say, 'The best is the enemy of the good' . Let us steer clear of such at times populist, at times fundamentalist attitudes, for our shared, common objective of protecting health and the environment in a sustainable economy against precisely an excess of, so to speak, overexhaustive initiatives, is in jeopardy.
Mr President, first of all, I should like to welcome the White Paper. In reality, we are aware of the effects upon the environment and public health of only a very small proportion of the hundred thousand chemicals that exist. I think it is a serious problem for the EU' s environmental and public health policies that a combined strategy for chemicals policy was not implemented many years ago. Now, however, it has arrived as something I very much welcome. I should also like to thank Mrs Schörling for an outstanding report which tightens up the Commission' s proposal in some crucial ways, ways which, in my opinion, could well be adopted without changes. That is not, however, going to happen. The industry, and others, have also made their influence felt here in Parliament, and the result we shall adopt tomorrow will not be quite as good as it might have been.
I should like to point out some of the substantial improvements contributed by Parliament. We are having a very great deal of emphasis placed upon the precautionary and substitution principles. This constitutes a reversal of the burden of proof. With what is also the Commission' s point of departure, we are now acquiring a stricter system - with, importantly in my view, some clear deadlines - for regulating, phasing out and authorising chemicals. It is also important that we should have an extended list of hazardous substances that are to be phased out. Finally, I should also like to highlight the issue of animal experiments. I think that, in this area, a very important contribution has been made, including by the Liberals, to getting the issue of restricting animal experiments onto the agenda. That is something I am very pleased to be able to support, including in the vote tomorrow. There are many substantial advances which ought to be included in the forthcoming legislation, and I shall therefore merely ask the Commissioner, finally, when the Commission' s proposal for joint legislation is to be tabled? I understood it was to have been early next year, but it would be splendid if we could have a fairly clear date made known in this House today.
Mr President, I too appreciate the work of the rapporteur and the Committee on the Environment, Public Health and Consumer Policy on a genuinely advanced strategy. Parliament is thereby making a major contribution, applying the approach of sustainable development in all its inseparable dimensions, environmental, social and economic, to the chemical industry. In this report, protecting the environment and safeguarding human health go hand in hand and it is intended to maintain the competitiveness of the chemical industry through incentives to support innovation and facilitate the gradual replacement of the most hazardous substances. Other improvements can be included tomorrow if we adopt the amendments tabled by Mr Lange and other Members, benefiting smaller business, in particular.
This is a prevention strategy, then, and not just a strategy of acting in retrospect, when the damage has already been done, but it is also a strict, rigorous strategy. That is why the reference to environmental responsibility must be accorded due importance. This is a principle which must also be recognised as important in those countries in which safeguarding health and safety in the workplace and protecting the environment are not always given due consideration. I refer to the recent decision which failed to condemn the Porto Marghera petrochemical plant and let the directors of Montedison Enimont get off scot-free, even though they were responsible for the death of 157 workers and the disastrous pollution of the Venice lagoon and the surrounding land, a decision against which the Italian government should appeal.
Mr President, we need to be clear that chemicals can be good for you. You only have to look around this chamber at the carpets, chairs, desks, paint, steel and glass to see how much we depend on them. However they can also be bad for you. Some insecticides, flame retardants and even hair sprays can be a danger and we need to be wary of them. Chemicals can certainly present a risk if they are mishandled and they can need regulation. Sometimes they need to be phased out or banned.
However, I fear this report goes too far too fast and so, in some respects, does the White Paper. I know it is only the White Paper stage, but we need to look carefully at some of the potential costs, said to be some EUR 8bn to European industry. A massive cost to animals has been referred to. The BUAV estimates 2 123 animals per high production volume chemical test. We are told that 12.8 million would be at risk if one were testing on 30 000 substances and the report goes up to 100 000. Of course not all those would need animal tests, but a substantial number would.
One other example of how this report overreacts: paragraph 38 sweeps up all CMR category 3 substances and designates them of very high concern. Just take one example from one industry, the raw materials for flexible foam. The finished product is in no way a hazard and provides comfort and safety for consumers in products from furniture to car dashboards. That is an industry employing 360 000 people, 96% of them in small- and medium-sized firms. They could be at risk.
The aims of the White Paper are right: we want to improve knowledge about chemicals and we want a safer world. We should prioritise areas for action. That means rigorous management of risk, without damaging unnecessarily the many small- and medium-sized firms that make up the chemical industry which has its risks but also brings jobs, benefits and safety for our citizens.
Mr President, ladies and gentlemen, we are apparently all in agreement, for I notice that even the PPE-DE believes that the current chemical policy is characterised by a lack of substance, too much bureaucracy, powerlessness to acquire knowledge about all substances and also the incapacity to take measures. That is why support for the White Paper is so important, but even more so, support for the improvements which are being proposed in the Schörling report.
Pressure from the chemical industry has been enormous, particularly in the last few days. Apparently, it does not lack the necessary financial resources to set up big campaigns and to portray a large majority of this Parliament as a bunch of eco-fundamentalists. But I believe that the outcome of the Committee on the Environment, Public Health and Consumer Policy was balanced and that it therefore deserves every backing tomorrow.
I should like to mention a few essential points. I am of the opinion that, in the long term, all substances will need to be registered, but that in the medium- and short-term, priorities will need to be set; the latter, however, not simply on the basis of production volumes. Smaller volumes too must also be granted sufficient attention, and the starting point should really be the intrinsic characteristics of a substance.
As Mr Bernd Lange stated a moment ago, the substitution principle is essential. If a less dangerous substance is available and tested, what logical reasons do we then have not to use it, other than perhaps financial considerations?
A second essential element is that we must be able to ban substances of high concern, such as persistent and bioaccumulative substances and endocrine disrupters, unless they are essential from a social point of view and no alternatives are available. We should then be able to authorise them under strict licensing.
Last but not least, maximum consumer information must be provided via clear labelling, but also via publicly accessible databases and information on the substances.
Mr President, I too voted in favour of the Langen report in the Committee on Industry, External Trade, Research and Energy and believe I was right to do so. On the other hand, I also understand how our colleagues in the Committee on the Environment, Public Health and Consumer Policy put a different emphasis on things. That, too, I consider understandable, for otherwise we would not need both committees and could do everything in one. I also take the view that it is only this tension between the various committees that makes it possible for something sensible to emerge at the end of the day.
I will be quite frank in saying that I have a number of difficulties with the Schörling report. The main one is perhaps that I believe substances should be evaluated not only according to the danger they may present, but also according to their characteristics. In this sense, they are not simply capable of being substituted for each other, at least not all of them. There are substances that are dangerous, but which are useful in certain chemical processes. Secondly, I believe that whether or not a substance is dangerous has to be founded on scientific statements. It must be verifiable. I am always very dubious about suspicions of danger or risk. Being very subjective, these can be understood but not verified.
The vast number of testers required leads me to ask where they all are. Safety does not increase in line with the amount of hyphenation or the number of regulations, but is increased by actual testing. So we will have to look into that. And one more little observation: which substances are actually necessary to society? How does one ascertain something like that? Who ascertains something like that? I still need some clarification on that point, but I am happy to listen. I would, by the way, like to remind the President that, this evening, we are discussing over EUR 800 billion in turnover, 400 billion of it in energy and 400 billion in chemistry. That is a hell of a lot for two and a half hours.
Mr President, ladies and gentlemen, I want to thank the European Parliament for the report on the Commission' s White Paper on a future chemicals policy. I really do hope that it will be adopted tomorrow. It is incredibly important that we should take this step towards a new, better and more effective chemicals policy. I want to say a special thank-you to Mrs Schörling, who has put a great deal of work into her role as rapporteur. I also want to thank all those who have taken part in the debate, because it has been an important discussion in which important points of view have emerged.
The White Paper presents the Commission' s proposal for a new chemicals strategy. The modes of procedure presented in the White Paper are well balanced, and I believe they involve a step forwards in the direction of sustainable development. The debate in this House has perhaps shown that we have succeeded reasonably well in finding a balance between different views, even though there is scope for improvements.
The background is as follows. Chemical production has increased almost explosively, from 1 million tonnes in 1930 to 400 million tonnes per year today. We wish to maintain a high level of protection for the environment and human health, but we also need to try to make use of the advantages presented by chemicals. We all know that there are chemicals in practically all the products we encounter every day. It would be unrealistic to believe that, with a wave of the hand, we could get rid of all chemicals or that there could be a chemical-free modern society. However, we must balance these requirements. Anyone who examined what is now the European Union' s 20 year-old system of supervision would see clearly that it is not effective enough by a long chalk. I would maintain that the system makes, for example, an artificial or arbitrary distinction between old and new chemicals.
Chemicals have many extremely important advantages for society. Thanks to medicines and pharmaceutical products, it is possible to combat illnesses and suffering. It is probably the case that a majority of the products forming part of our modern life-style today are manufactured from plastic or contain chemicals of some kind. The chemicals industry is one of Europe' s largest manufacturing industries, employing 1.7 million people. Between three and four million jobs depend upon it. Ninety-six per cent of all companies are small and medium-sized, and they account for approximately 23 per cent of chemicals production.
We are all of us exposed to chemicals on a daily basis. We have tried to look into whether this situation can be described in figures. Calculated, for example, in tonnes, each and every one of us probably comes into contact with several tonnes of chemicals in our daily life. That should also mean that we are exposed to several tens of thousands of chemicals. More and more reports are coming in concerning health problems, allergies and asthma assumed to be connected with chemicals. As has already been mentioned, research results show that the human body can contain at least 350 synthetic chemicals which, in the natural course of things, ought not to be there. There are persistent and bioaccumulative chemicals, and these are now to be found in placentas, foetuses and new-born children, to which they are transferred. These chemicals are the first things a child ingests. Chemicals are found in the depths of the sea and in the Arctic, where they have never once been used. Hormone-changing substances can affect our reproduction and our nervous systems. That is a fact.
The procedures governing the present EU legislation have been rightly criticised for being too slow and unwieldy. Even though we have made some progress within the EU when it comes to evaluating the risks and restricting and controlling the use of hazardous chemicals, there is still an incredible amount to do. At present, it is the authorities who have to demonstrate that a chemical is unsafe. That obviously has to change. As in the case of all other products, responsibility for ensuring that products released onto the market are safe must lie with producers, manufacturers and users at later stages in the manufacturing chain. That, basically, is what EU legislation will amount to. Can you think of any other product about whose content we do not even have basic information or for which responsibility is entirely assumed by the authorities? That is a basic error in the system. What we now have to do is find a suitable balance between, on the one hand, the chemicals' advantages and, on the other hand, the unacceptable risks they involve for human health and the environment. At the same time, we naturally want to ensure that the internal market is able to function and that the European chemicals industry, which is the world' s largest, can maintain its competitiveness. In order better to be able to assess the consequences of different ways of implementing the proposals in the White Paper, we have set up an inquiry which will look more closely into the costs.
The Commission proposes that a 'REACH system' be set up to cover both existing substances, many of which have been on the market for at least 20 years but have never been properly tested, and new substances released onto the market after 1981. The industry must be given incentives to gather data and, if need be, test the substances, preferably without using animal experiments. We must help one another ensure that animal experiments are restricted. An integrated policy is needed in order to do this. None of us, I trust, would happily see full-scale experiments carried out on living human beings, animals or the countryside involving chemicals whose contents we do not know enough about. There is, in actual fact, no denying that that is what happens at present, because we do not know enough about the chemicals that are released. Pragmatic decisions are required in this area, together with a sensible application of the precautionary principle to chemicals policy. If there are reasons for suspecting that a substance has damaging effects on health or the environment and if our scientific and technical knowledge is not sufficient to provide a clear appreciation of the risks, we must take no chances and restrict or prohibit the use of the substance until such time as we know more.
The absolute top priority is to fill the gaps in our knowledge of the risks involved in the 30 000 'existing substances' that are produced or imported in quantities greater than that of one tonne per manufacturer per year.
The proposed new system includes a special arrangement for substances that give cause for special concern, or what are known as CMR substances. These are substances that are carcinogenic, mutagenic or toxic to reproduction. They must be authorised before they are allowed to be used, and companies must show that they can be used safely on condition that risk management measures are taken. It should then be possible to authorise such safe use with reference to the cost and income analyses supplied by the companies. In this way, the burden of proof will be redistributed, and the risk assessment will be focused on those areas of use for which the companies have sought authorisation. In this way, approximately 1 500 substances, that is to say 5 per cent of all substances, will be covered by this authorisation procedure. The system will promote innovation, and that will lead to the most hazardous substances being replaced.
I note that, in its draft report, Parliament proposes that several categories of substance be added to the authorisation procedure. I can appreciate its wanting to do that, but I believe that, as matters stand, it would be inappropriate to accord the system too much scope. We must be pragmatic to start with, so that we do not relapse into having an unmanageable system. If we overload the system, a large number of resources will be employed in managing a very small portion of all those substances that need to be investigated. We have limited resources, and we must establish priorities and decide how we are to use our resources in the most effective ways.
Parliament' s draft report also says that the proposed EU system must cover chemicals produced in quantities of less than one tonne in the form of substances or preparations that occur in products. On the part of the Commission, I want most definitely to recommend a limit of one tonne so that it is possible to use the resources of the industry and of the authorities in the most effective way possible. If we want to get the proposal through, we must concentrate on what is most hazardous. There is no doubt a misunderstanding here. This limit does not apply to the most hazardous substances which, in each and every case, must go through the authorisation procedure. The very fact that the limit is set at one tonne does not mean that chemicals produced in smaller quantities escape monitoring. The industry is still obliged to carry out a risk assessment of the chemicals and to provide safety information to users in the form of marking and Safety Data Sheets. It is the responsibility of the Member States to ensure that these provisions are complied with. The industry must be able, upon request, to supply information to the authorities.
The Commission has now set up a number of technical working parties with experts from the Member States, industry, non-governmental organisations and the Commission. The result of their deliberations is expected in February 2002, and it will constitute one of the most important contributions to the draft legislation on the part of the Commission.
It is difficult to prophesy when the Commission will be able to table its proposals. If everything goes smoothly, I believe that we can aim for April or May 2002, but the objective is, no matter what, to submit the proposals to Parliament and the Council before the summer of 2002.
Finally, I want to say a few words about the debate which I know is taking place and which is perhaps being conducted most eagerly in Germany and the United Kingdom. What matters is that the European chemicals industry should remain competitive, but we are doing nothing that is not also being done in the United States, Canada and Japan within the framework of the OECD. Roughly the same measures are also being taken by our competitor countries and in the world around us, where precisely the same problems are being experienced as in Europe. If the desire is for the European chemicals industry to hold its own, sustainable development must be worked for. It must be possible to guarantee that what is produced is safe for use in terms of human health and the environment and that it corresponds to the requirements of consumers.
We have tabled a balanced proposal which takes account of the needs of industry but which also states that what is most important is to bring about a high level of protection for human health and the environment. I think the best answer that can be given is to say that there is no need to be anxious. This proposal will lead to innovation in the chemicals sphere. We can defend our European chemicals industry through the safe use of chemicals in the future.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Pricing policies for enhancing the sustainability of water resources
The next item on the agenda is the Report (A5-0341/2001) by Mrs Flemming on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Commission communication to the Council [COM(2000) 477 - C5-0634/2000 - 2000/2298(COS)], the European Parliament and the Economic and Social Committee on pricing policies for enhancing the sustainability of water resources.
Mr President, Commissioner, ladies and gentlemen, we are dealing here not with a legislative procedure, nor with a White or Green Paper, but exclusively with the implementation of Article 9 of the framework directive on water, which very precisely indicates how the costs of water services are to be covered. By 2010 at the latest, the Member States have to ensure that their policy on water charges offers appropriate incentives for users to use water resources efficiently, and that it takes into account the social, ecological and economic effects of covering the costs and the geographical and climatic conditions of the region in question.
I have therefore attempted to make it clear in my report that the exploitability of our water resources must be maintained, for future generations as well, that we must keep to proven ways of keeping water pure and providing the population with clean drinking water, but that we may also look into new ways of doing this. In doing this, universal supply and drainage, high environmental standards, quality of provision and affordable prices must all be safeguarded.
It should be possible to introduce business instruments and involve private enterprise, but also achieve proportionate optimisation of the operational structures involved in providing water supplies. I myself say an emphatic 'No' to the deregulation of water supply and drainage, but I say 'Yes' to every country being able to use its water in the way that the people want. I say 'Yes' to solidarity in water use within Europe, but this must not be invoked to force any Member State to make its water available to another Member State without charge.
On the subject of the many amendments that have been proposed, I would just like to say briefly one thing: It is marvellous to repeat things that are important, and also to repeat them over and over again. It is also very difficult to speak against things that are right and important, especially if they have long been part of legislation and of a directive, such as the water framework directive. But the question arises of how suitable it is to proceed in this way. Since we are today only drawing up guidelines rather than legislating, I would say: so what?
One amendment really hurts me - the one which, as it were, condemns a certain Member State because of a project which really is purely an internal matter for that State and the environmental effects of which have not yet been assessed and in respect of which, as and when European Union funds are actually granted, the laws of the European Union will of course have to be abided by. If I may establish a disagreeable precedent, I would be very happy if this amendment were perhaps to be voted down.
I found the Commission document very good. I also think it a good thing that Parliament, in contrast to the practice in many Member States, can also be heard on the subject of a law's implementing regulation. I would like to hope that the Commission and the Council will find their efforts supported by Parliament's opinion.
Mr President, Commissioner, I would like to congratulate both the committee responsible and Mrs Flemming for the work they have done.
The Committee on Agriculture and Rural Development welcomes the communication from the Commission. A suitable pricing policy for irrigation water will play a fundamental role in encouraging more efficient and sustainable use of water in agriculture, its largest consumer, and will free up resources for other uses, thereby reducing environmental pressures.
The analysis of the pricing of irrigation water is complex, due to the wide range of agricultural uses in the European Union and also regional differences in the need and availability of water for agricultural usage. Water is, essentially, the very backbone of the agricultural community in the Mediterranean regions. Without water, nothing grows, apart from the controversial almond trees.
The pricing policy should be heterogeneous, taking into account the 'polluter pays' principle, as well as the social, environmental, economic, geographical and climatic variations in regions that no doubt will be the most affected by this pricing policy.
The financial, environmental and resource costs of irrigation farming require differential treatment if gradual-recovery objectives are to be achieved. For this reason, the introduction of this policy should be progressive, transparent and must be adapted to local requirements. In this way, information to irrigation farmers and the adaptation and optimisation of infrastructures and irrigation techniques should be applied in parallel so that farmers can accept this policy.
Ladies and gentlemen, in its current form the CAP does not help to achieve the objectives set out in the framework directive, which means we must seek coherence between these two policies in order to guarantee the protection of European agriculture' s functional model.
Today, in Europe, water is a factor for cohesion between countries. The revision of Agenda 2000 on the development of agri-environmental measures should include the objectives of water policies. This will require the revision of certain types of aid, the application of eco-conditionality and the recognition of the right to adequate compensation for more vulnerable farmers, such as those who work on family holdings, with the aim of promoting the sustainable use of water and an integrated rural development.
Mr President, the price of water is a factor that has an undeniable effect on its consumption. However, the subject should be broached with appropriate caution, so as not to give rise to counter-productive effects of an economic and environmental nature.
The great disparity in the application of criteria in this area should be taken into account, as well as the barriers that can exist in Member States, both of a legal nature and with regard to acquired rights and customs, that can be difficult to amend, particularly in the short term. On this subject, it is interesting to note that there are certain crops that contribute to the survival of a habitat and fauna that, without these crops, would disappear. There are also industries today that, after using a certain quantity of water, return it to its source in the same or even in a better state than before they used it. In principle, it does not seem a good idea to place a burden on this type of activity.
If time permitted, I could continue to give examples of economic activities, both agricultural and industrial, that, far from posing a threat to our water resources, are clearly beneficial to the environment.
Lastly, Mr President, financial resources gained from water-pricing policies should be used to improve infrastructures, which would prevent water loss in transport, for example, and would ensure better and increased access to this resource. Paying for the amount of water we consume is, indeed, a key element, but only one of the many measures that should lead to a more rational use of this vital resource in all Member States.
I believe, Mr President, that this important issue of water distribution can be relatively easily solved if we have the good will and solidarity of EU governments.
Mr President, Commissioner, ladies and gentlemen, water is a commodity to which every human being should have access, but it is also a scarce resource whose efficient use by all is becoming increasingly crucial.
Pricing policy is one way, therefore, in addition to the other instruments included in the framework directive on water, in which we can move closer to this objective.
It is important, therefore, that a price should be put on water and that this price reflects, as accurately as possible, its cost to the environment, the cost of supply and the cost of resources used.
It is equally important that a water pricing policy should take account of the social function of water, and of the need to consider climatic, geographical and regional aspects when the terms of such a policy are fixed.
It is possible, and, I would even say crucial, to make efficient and environmentally-aware water management compatible in all Member States with respect for the form of water resource management that each Member State feels is best suited to its needs.
The European Parliament should, therefore, support all the methods proposed in the communication aimed at achieving a more efficient use of water, and acknowledge that an appropriate pricing system is an important instrument in achieving this.
However, we should strongly reject any proposal for intervention in a Member State' s water resource management policy. Firstly, because this goes entirely beyond the remit of the communication, and secondly, because it goes against the spirit and the letter of the framework directive.
We should not forget, when talking about costs and their recovery, about the terms in which this concept is fixed in the framework directive, in which establishing a pricing system that involves the maximum recovery of costs is advocated, leaving the criteria to each Member State, and with regard to the aspects that have already been mentioned - also in the Committee on Agriculture and Rural Development, for the concrete fixing of prices in each case.
When we talk about the integrated recovery of costs, therefore, this recovery should be interpreted in accordance with the provisions of the framework directive, which is the only legislation in force on this matter in the European Union.
Mr President, water is the Number One food. I therefore consider constant use of water and protection of water resources to be indispensable. One means by which this may be achieved is, as required by the water framework directive, a price for water that covers costs, comprising the environmental costs and the cost of infrastructure and of treatment. Incentives are necessary for water to be continuously used. Careful use of water is encouraged by having a basic price for basic services and increasing prices for use over and above that. The basic price must also take social aspects into account, for access to water must be possible for the less well off in society.
One important area in which there is a need for action is that of agriculture. The reduction of water subsidies in agriculture and the careful use of water resources will only be achieved by promoting rural development and finding new sources of income for farmers. Water polluters must also be called to account, which means that the 'polluter pays' principle applies. Every water consumer in Europe should additionally receive a statement of how much water he has used and how the price he pays for his water is made up.
I see it as an important question, how much of a market we permit and whether private commitment conflicts with public and regionally-organised water supply and careful use of water. I believe that cooperation between public and private undertakings using private know-how and capital is an option when it comes to making the best use of water resources from an ecological and economic point of view, without regional supply zones being given up. So here I am not talking about deregulation and competition at any price, but about ensuring efficient and environmentally friendly water supply.
Mr President, Mrs Flemming's report builds on the existing water framework directive. My group is happy to support it. If water resources are to be used sustainably, the price of water to users must reflect both the costs of delivery and the costs of subsequent treatment. But when we vote tomorrow, a great deal of attention will be focused on just one aspect of the report, the Spanish hydrological scheme to build 120 dams and transfer vast quantities of water from one river basin to another.
I am not sure that a report about general principles should single out any one Member State for criticism but, having listened over the past few weeks to both sides of the debate, my personal view is that this scheme seems to be the antithesis of the approach laid down in Mrs Flemming's report.
The Commissioner has made very clear in the past her personal opposition to the use of EU structural funds to support projects which are damaging to the environment. So I hope she will watching closely when the Spanish Government comes to the Commission seeking billions of pounds in structural fund support for a project which seems to me to directly contravene the principles if not the letter of the water framework directive, one of the Commission's greatest achievements. I expect the Commission to make it absolutely clear that environmental impact studies must be independent and must consider the entire scheme, not just individual proposals.
This Spanish scheme is set to become a test case of whether the Commission's commitments toward environmental sustainability are matched by a determination to stand up to pressure from vested interests and the governments of Member States. I hope that the Commissioner will do her best to make sure that her colleagues pass that test.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mrs Fleming on her excellent report, which is better than the Lienemann report on the water framework directive.
The Flemming report deals with water prices and, as Chris Davids has already stated, particularly relates to one very controversial issue, Paragraph 28, in which concern is expressed about the plan by the Aznar government to tap a vast quantity of the northern Spanish river, the Ebro, and to transport this water 1 000 km to southern Spain to cater partly for the tourist industry and partly for agriculture. This plan is detrimental to hundreds of nature reserves in Spain and will also adversely affect the natural habitat of the brown bear and Iberian wolf in the Pyrenees. This gigantic plan will cost EUR 22 billion and Spain wants Europe to contribute EUR 7 billion.
Spain should learn that water is a precious commodity and that clean water comes at a price. That is why hotels and farmers use it sparingly. This is standard practice in northern Europe. It is also striking that the Portuguese government - Portugal is, after all, also on the Iberian Peninsula, does pursue a sound water price policy. Under pressure from the Aznar government, a new Amendment No 6 has been tabled by Messrs Flemming, Cox and Davis, precisely to delete reference to this Spanish plan. Does Pat Cox' application for presidency have anything to do with this by any chance? How else can it be explained that the liberal group is now all of a sudden adopting a different position from that which it adopted in the Committee on the Environment, Public Health and Consumer Policy. Fellow Members, I urge you to vote against Amendment No 6 to the Flemming report and to vote for the original paragraph.
Mr President, as my fellow Members have stated, water is a limited natural resource that citizens have a fundamental right to access and use. We cannot, therefore, support the amendments that talk of water as being a commodity or those which talk about the private management of water. And we will be voting against these amendments. However, I do believe that the rational use of water is an absolute necessity, as stated in Mrs Flemming' s report, and also a moral responsibility for Europeans with regard to those populations that have an enormous water deficit.
Article 9 of the framework directive which, as the Commissioner knows very well, required a great deal of time and discussion time to complete, provides for the recovery of costs. The same directive, however, and the report by Mrs Flemming, as other speakers have mentioned, state that different regional, social and climatological situations should be taken into account, which leads on to the need to adopt water-saving measures in order to prevent leaks from water production and distribution systems, and to ensure the maximum re-usage of purified water, as well as the improvement of irrigation techniques.
In order to achieve this, the public, and those who work in the three sectors affected: domestic, agricultural and industrial, need to be informed. The quality and purity of water must also be improved. Commissioner, there is still a high level of nitrates in water and this should be addressed, as we have always said in the European Parliament.
I would like to finish, Mr President, by saying that it is hardly surprising that, in the context in which we are speaking, there should be clear opposition to the Spanish National Hydrological Plan, approved, it is true, by a majority in the Spanish Parliament, for it is based principally on the use of reservoirs and the transfer of water in rivers such as the Ebro that could have a disastrous effect on an ecosystem that is unique in Europe. Furthermore, the planned reservoirs are located in Special Protection Areas. For this reason, it must be said, Commissioner, that, without wishing to condemn my own country in particular, we must pay more attention to how European funds are used.
Mr President, water is not a commodity and the right to water remains a fundamental one. On the other hand, the Member States must set a number of objectives for themselves to ensure the proper management of water. In this context, a comparison between States could lead to the use of best practices.
States must, however, maintain control over pricing and regulation. A community pricing system would create many problems. How can we reconcile the interests of the countries of the north with those of the south? As for regulation, the local water committees, for example, the main consultative and administrative bodies in France, should not be undermined.
Similarly, it makes sense for water policy to take account of specific geographical and regional characteristics. Water needs differ according to the type of agricultural production, soil quality and climate.
Like the Commission, the rapporteur questions the application of the 'polluter-pays' principle to the agricultural sector. This pricing policy would lead to a substantial increase in price per cubic metre, an additional cost that would be added to the cost of animal welfare. Changing crop-growing techniques would put farmers in a risky and insecure situation.
Regulating water in too dramatic a way would penalise farming, which has already made huge efforts towards making refunds. Farming is in crisis and will have to stretch itself even further to comply with the rules of the WTO, which is now meeting in Doha. Instead, preserving the multifunctional character of our farming, which contributes to land-use planning and to managing the environment, will enable us to achieve better water quality.
Legislating now would be a mistake. Let us wait for the CAP reforms before we adopt a global approach to the issue of water, listening to and consulting all parties involved.
Mr President, ladies and gentlemen, the communication from the Commission shows that they are giving thought to how to put into practice the requirements of the water framework directive, and Mrs Flemming's report makes valuable additional suggestions. Average household water consumption varies, per person per day, between 120 litres in Belgium and 213 litres in Italy. Germany, with DM 7.72 per cubic metre for the supply of drinking water and for wastewater drainage, is, with Denmark, far and away at the top of the world league, but, as regards consumption, is third from the bottom. Adequate high-quality water supply and appropriate drainage are part, of course, of services of general interest in the broadest sense, such as we have been discussing this morning.
We must not, though, make the mistake of lumping deregulation and privatisation together. Privatisation can, in conjunction with other means, be perfectly adequate in achieving the objectives set by Article 9 of the water framework directive. I would, though, at this point, like - in the context of the discussion on the subject-matter for the new Inter-Governmental Conference - to give a clear reminder of the topic of the demarcation of competencies. We should not be making the sensitive area of water supply and drainage even more unstable while this issue has not been satisfactorily resolved.
The various aspects of water and the price paid for it are among the most politically sensitive issues in some Member States, not only the southern ones, but also for Ireland and Austria, for example. I would wish to emphatically warn against mentioning or even attacking individual Member States. This applies all the more in view of the attempt, for example in item 28 for obvious reasons of party politics, to realise demands at a European level which would not be feasible in terms of domestic policy. Additionally in this case, the issues addressed are, then, only very marginally concerned, if at all, with the subject of the report. We would be creating a precedent with unforeseeable consequences, and I urge the adoption of Amendments Nos 3 and 6, for otherwise we would have to vote against an otherwise very good report.
Mr President, Commissioner, ladies and gentlemen, the purpose of this report was to propose a text describing the effects of water pricing on consumption. Some Members, however, found the temptation to include proposals on the prospects for privatisation in this sector too strong to resist. To my mind, privatisation is often the first step towards liberalisation. Some of us in this House support the idea that water must not become a commodity like any other and must instead be given special consideration and above all remain the property of everyone, in present and future generations. Public authorities must remain in control of the distribution and treatment of water, even if we accept the idea of delegating services to private companies for set periods and under precisely defined conditions.
Above all, if we wish to involve Europe' s citizens in these issues and to ensure that our policy does not simply result in higher bills, let us work on informing and communicating with the public on this crucial matter. We must win over as many people as possible to our concerns if we are to directly encourage individuals to reduce their water consumption.
Mr President, the report works on the basic assumption that the easily-accessible fresh water reserves have been largely opened up, that long-term water use and savings can be achieved by using economic leverage, and that this would promote the responsible use of water. This requirement can only be met on a world-wide basis. I do not see implementation of the report's objectives on pricing as the high road that we should be taking. Affordable prices are often saddled with negative associations. The cost of clean water depends on the right investments, on technical skill and on better success than hitherto in allocating tasks in accordance with the 'polluter pays' principle. The Member States are free to come to their own decisions. It will be difficult to keep to the timetable.
Mr President, as has been said, this debate is directly related to the debate we held before the entry into force of the European Parliament and Council Directive establishing a framework for Community action in the field of water policy. The report before us captures the spirit of the directive and applies it directly to the issue of the cost to be paid, by all users, although maybe not in equal amounts, for using water for economic purposes. However, the report also, rightly, and here I congratulate the rapporteur, stipulates that access to water at a proportionate or reduced cost, according to need, is a human right.
Therefore, any pricing policy must be based, above all, on a realistic examination of the social and other conditions in which the commodity of water is to be used, but also on a user education campaign that raises awareness and particularly focuses on water saving measures. In order to provide a service which best responds to the different situations, it would be appropriate to incorporate the principle of subsidiarity so that each State makes its own decisions and each region sets its own levels and parameters.
The general line taken by this report could be described as preventing wastage and assisting the less economically developed areas, and our thoughts therefore turn immediately to the matter of the agricultural world, which, as some of the Members have pointed out, must certainly not be too casually confused with the general issue.
The basic principle is, in fact, that all the users should, in any case, contribute to paying for the commodity of water but in different proportions. However, priority scales also need to be established on the basis of first social and then economic requirements. The most direct comparison is with the CAP, which is intended to encourage and propose development measures which, as well as being suitable for the area concerned, are also compatible with the level of water resources available. Where there is no water available at all, Mr President, I feel that this needs to be taken into account, especially in the pricing policy.
Mr President, Commissioner, ladies and gentlemen, I agree with the report' s assertion that water is not a commodity, but rather a heritage that must be protected, defended and treated as such, and that access to water is an inalienable human right. As socialists, we do not share the idea that water is an economic commodity, which excludes its social and cultural character, and we think that the protection and defence of water should not be guided by the rules of the market economy.
With regard to the amendment on the Spanish National Hydrological Plan that, according to Mrs Flemming, we should withdraw, both my colleagues and myself, who presented it, are not going to withdraw it. We think that it is reasonable, that it criticises an EU country' s hydrological plan that is unsustainable from the economic, social and environmental points of view, and that it clearly contradicts the European Union' s Sustainable Development Strategy. For this reason, we are not going to withdraw the amendment. We hope that other Members will vote for it and we trust that this will be the case.
Mr President, ladies and gentlemen, first of all I want to thank the European Parliament for the resolution on the Commission communication on pricing policies for enhancing the sustainability of water resources. I want especially to thank Mrs Flemming who took on the task of rapporteur for this very sensitive issue.
The communication must be seen in conjunction with the launch of the new water policy in Europe - the water framework directive, adopted last year. The aim of the communication is to establish guiding principles to support the implementation of the article on water pricing, that is to say Article 9 of the directive.
The European Parliament' s draft opinion covers all the relevant issues affecting water pricing, from the covering of environmental costs to transparency and consumer participation. Moreover, emphasis is given to areas in which more research and analysis are required in order to ensure that future water pricing policy also embraces environmental, economic and social aspects. Part of this analysis will naturally be carried out in conjunction with the drawing up of management plans for river basin areas in accordance with the water framework directive.
The views of the European Parliament will form the basis for future work at EU level aimed at implementing a more sustainable pricing policy.
In this connection, allow me also to say something about what is happening in connection with the common strategy agreed by the Member States and the Commission to facilitate the implementation of the water framework directive. Working parties, including a working party on economic issues, have already been set up. These working parties are to develop implementation guidelines. The European Parliament will be kept informed about the future development of water pricing issues at EU level.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Packaging and packaging waste
The next item on the agenda is the Report (A5-0323/2001) by Mrs Corbey on behalf of the Committee on the Environment, Public Health and Consumer Policy on implementation of Directive 94/62/EC [2000/2319(INI)] of 20 December 1994 of the European Parliament and the Council on packaging and packaging waste.
Mr President, ladies and gentlemen, Commissioner, the waste mounting is still growing. Packaging only plays a minor, albeit visible, role in the environmental problem and is a source of irritation to many people. Packaging could be used as an example of a fresh approach to environmental problems. We must make sustainable development viable. We can adopt all the sound ideas from the sixth environmental action programme and apply these to the packaging policy.
Fortunately, we are not starting from scratch. We have had a packaging directive since 1994, which we can use as a basis to work from. The packaging directive has a dual purpose: to reduce the harmful environmental impact of packaging to a minimum and to guarantee the functioning of the internal market. It is important for Parliament to consider how the directive operates in practice, for we must learn from experience. Compliance with legislation is important, but the effectiveness of the legislation is at least as important.
In the field of compliance, there is good news and bad news. The good news is that nearly all Member States have implemented the directive well. Most objectives have been fulfilled, and Greece recently became the last Member State to inform the Commission of its measures and the results it had achieved. The Member States all did it their own way: Germany by means of the green dot system, the Netherlands by means of the voluntary agreements, etc.
However, there is also bad news, and I should like to mention four points. Firstly, the volume of packaging waste is still on the increase. Prevention of excessive packaging was an express objective, although it is not further specified in the directive. Only in four countries has the volume of packaging materials diminished. We clearly need to be more ambitious in this respect.
Secondly, the proportion of plastic in waste is growing. The directive prescribes a very modest target for plastic: at least 15% must be recycled. But even this minimum target has only been achieved by four countries, namely Germany, Austria, Belgium and Sweden. More than 50% of all products are wrapped in plastic. As it is difficult to recycle plastic, something must be done about this.
Thirdly, reliable and comparable data is lacking. The Member States all have their own way of collating data and it is unclear, for example, whether plastic waste that is exported is also included in the figures. Political decisions must be based on sound data, and the directive must be adapted accordingly.
To finish off, I should like to mention one major point: it is, in fact, unclear what the environmental effect is of all the collection, sorting, recycling and re-use. We think it is positive, and that is probably the case, but a sound assessment of environmental effects is required in order to continue to motivate consumers to separate their waste. Furthermore, the effect on the internal market, this directive' s second pillar, is equally vague.
Ladies and gentlemen, it is clearly time for a change. We need better reporting, better definitions and in addition to this, I would suggest a threefold approach.
First of all, we must devote more attention to recycling. The targets must be raised considerably and we must encourage the use of recycled materials. Special attention must be given to plastic. To date, plastic has had no positive residual value. In order to make the collecting and sorting of plastic profitable nevertheless, a levy is required, and I would ask the Commission once again to quickly present the revised proposal now.
Secondly, I would ask the Commission to promote re-use. For that purpose, situations must be identified where re-use is useful from an environmental point of view. That is connected with transport distances and the materials.
Thirdly, we must accord prevention a far more prominent role. For that purpose, I suggest making the manufacturers responsible. On the basis of a lifecycle analysis, manufacturers must demonstrate that they have chosen the best possible packaging for their product from an environmental point of view. The question is, of course, how this can be measured. The emission of CO2, the use of natural ancillary resources, harmful substances and residual waste must definitely form part of the equation. By adopting this approach, environmental costs can be charged on as part of the product, and that is the direction in which we need to be heading.
We must define clearer environmental parameters within which the market can go about its business and manufacturers can make choices. Manufacturer responsibility must be further detailed and the Commission must now take the stakeholders dialogue seriously. The interested parties from each sector, not only from industry but also consumers and representatives of environmental organisations, must be invited. This can lead to a refreshing approach which can be incorporated in clear guiding principles.
In addition to the three above-mentioned points, fellow MEPs have added a number of useful suggestions: clear responsibility not only for products but also for retailers; paying attention to the role of local councils and of consumers; and paying attention to planning and transport packaging. I welcome these suggestions with open arms.
The long-overdue revision of the packaging directive is an opportunity to demonstrate that the internal market can be reconciled with the environment, and we must not let this opportunity slip.
Mr President, Commissioner, ladies and gentlemen, I would like to start by acknowledging the great work done by Mrs Corbey in drawing up this report.
It is clear that in this particular case we are dealing with a directive whose implementation has been very complicated in the majority of Member States, given that the fine-tuning of the mechanisms needed to meet the objectives of the directive is in itself a very complicated issue. It is one thing to issue a piece of legislation, because everything holds up on paper, and a completely different thing to put it into practice.
I thank the rapporteur for the commitments we have been able to make and I regret that we could not agree on certain points, which are by no means trivial ones.
Firstly I would like to make it patently clear that this should have been a report on the implementation of the directive on packaging, but it has turned into a report that is trying to tell the Commission the direction it should be taking with regard to the revision of the directive in question. It is a clear example of the temptation that we frequently give into in this Parliament, which is to forget that it is the Commission that holds the legislative initiative.
We in the Group of the European People' s Party (Christian Democrats) and European Democrats propose the following: Firstly, that the objectives for the prevention and reduction of packaging waste should not be binding, nor should they be classified by material, in order that competitiveness is maintained between them. For we should not forget that the legal basis of this directive is the environment and also the internal market. We think, however, that these objectives should be linked to the quantity of the product that is packaged and put on the market.
Secondly: the responsibility for the prevention and removal of packaging and packaging waste must be shared between producers, packaging companies, retailers and consumers, and not only the producer, as the draft report proposes.
Thirdly: Life Cycle Analysis is a very useful method from an environmental point of view, that should be taken into account, but it cannot be proposed as the standard norm to ensure that the requirements of Annex II are being met. These standard norms should be issued by the European Committee for Standardisation and this body, in turn, should continue working in this direction.
Fourthly, we are against introducing any other new standard apart from the so-called 'green dot' , already in use in most countries.
Lastly, we propose that the recitals alluding to the situation in specific Member States in 1998 with regard to compliance with the objectives of the directive be removed, for at this time the directive was in the process of being transposed, and the data, and I quote directly from recital B, "are not meaningful for the purpose of assessing the real degree to which the directive's objectives have been met" .
Mr President, Commissioner, ladies and gentlemen, I should like to thank Mrs Corbey for addressing these issues and writing this own-initiative report. We really need to discuss packaging.
I nonetheless think - and I say this following 30 years' experience of environmental issues and environmental debate - that, as usual, we have an incredible talent for running after problems and battening upon them. To discuss packaging solely from the perspective of waste, as we are doing now and have always done, is completely wrong. I address the Commissioner with responsibility for environmental issues directly and appeal to her to allow us to discuss the whole chain. We have to discuss logistics, transport and the packaging that eventually becomes waste. Above all, the amount of consumer packaging must and can be reduced. You and I come from the same country, and we know that experiments led to a 30 per cent reduction in the quantity of material in consumer packaging over approximately three years. It is possible. I might perhaps be allowed to appeal for the forthcoming White Paper on Integrated Product Policy to address the whole of the logistical chain, something which did not feature in the Green Paper. That would be a merciful answer to our prayers.
Mr President, my group very much supports the report by Mrs Corbey and the compromise amendments, which improve the text. We also have some amendments of our own which we would urge Members of Parliament to support, particularly as the directive makes it more difficult for Member States with more progressive policies to go ahead in a more environmentally friendly way. There should be nothing to prevent Member States from making progress.
I received a briefing from my own Department of the Environment in Ireland today, bemoaning the fact that it was going to be very difficult for Ireland. That is only because Ireland has done nothing about the waste problem or about packaging.
In two other amendments we look to the Commission to present a proposal which takes proper account of the role of packaging throughout the logistics chain. It should also be putting forward proposals on prevention and reduction. That is where the problem really lies.
We need to reduce and prevent the amount of packaging first of all, not look at what we are going to do with it afterwards, particularly the amount that goes into landfill.
Mr President, Commissioner, Mrs Corbey, thank you for the work you have put in on this report.
I would very much like to start by asking you, Commissioner, why you have brought before Parliament a report on the implementation of the packaging directive when the revision of the Packaging Regulations is already before us. I would very much like to know if there is a strategy for this, whether you need more time for a new debate on strategy and whether you are in the process of moving over from a product policy to a materials policy. As I now observe, that is a vain labour of love, as you are now applying yourself to other things.
You are right, Mrs Corbey, to say that packaging waste is increasing, and so it is entirely right and proper for us to concern ourselves with these Packaging Regulations and with those to be enacted in the future. I simply think that we must first discuss what has actually been done by the Member States. Were the old Packaging Regulations from the Nineties right, or did we make mistakes? Did we rightly see how things would turn out today? Is there not a multitude of loopholes? As you mentioned, databases are largely lacking. Has transposition into national law really taken place punctually and in the way we intend, and is the hierarchy envisaged by the Packaging Regulations actually as flexible as we need it to be in the future?
I do not believe so. Yet we must, now that the Commission has imposed on us this report on implementation, concentrate on these important matters.
It is unfortunately not our present task to consider what quotas have to be set for landfill dumping, recycling, and so on. Let me make clear that I regret that.
There are a lot of other points I would like to make. Having lost the first minutes, though, I shall admit defeat and carry on debating in the next round.
Can you please briefly repeat the question you have just put?
Commissioner, I would like to know why you are presenting us with a report on the implementation of the Packaging Regulations, because we all know well enough that the revised Packaging Regulations have already arrived. My question is whether this is to do with a new strategy. Is it the case that you want in future to leave product policy behind and turn your attention to the torrents of refuse?
Mr President, these oversight reports by Parliament are very important because we need not only to examine new legislation but to look back to see what has happened to the legislation we have adopted. Mrs Corbey is quite right to name names. The Member States were supposed to bring into force the laws, regulations and administrative provisions necessary to comply with the packaging directive before 30 June 1996. That did not happen.
Two things should flow from the findings Mrs Corbey has put before us. Firstly, we must ask whether the original directive, as Mr Florenz has said, was defective or whether ministers were not honest with themselves about what they could achieve when they adopted it. The answer is probably a combination of the two. Secondly, we should ask why the Commission did not act more quickly than it has to investigate why the directive was struggling to gain universal compliance. I regret that Mrs Corbey did not focus on these questions.
Individual countries have had very different experiences as each has put a recovery system in place. My own evidence from the United Kingdom is that our system has been too bureaucratic. One businessman in Cornwall complained to me that he had to employ a graduate specifically to keep a track of his firm's obligations under the directive. What lessons are there from our experience which could underpin the revision of the directive, or at least a revision of the way that Member States are applying it?
The Commission is wrong if it proposes higher targets for recycling. This is the easy way out, but the wrong way. Such targets cannot take account of the considerable variations and circumstances between Member States, so we will end up with an even bigger range of results than we have now, creating trade barriers and distorting competition. If we are to get EU environmental law that really makes a difference, we must, within much broader targets, allow Member States to adopt solutions best suited to their respective local environments and economies.
Mr President, ladies and gentlemen, first of all, allow me to accord due recognition to Mrs Corbey as rapporteur. I would thank her for her work on this own-initiative report including a resolution on implementation of Directive 94/62/EC on packaging and packaging waste. The report addresses relevant issues and will be of great importance when the Commission goes on to prepare the revision of the directive.
We have also noted that the European Parliament would like to carry out a more extensive review of the issues affecting packaging waste. I think this is necessary, but things must be done in the right order. We have now committed ourselves to tabling before long a proposal for revision of the existing proposal and for new targets. This, moreover, is something we are going to do. I anticipate the Commission' s being able, before the end of the year, to take a decision on the promised revision of the Directive on Packaging and Packaging Waste. After that, we must look to the longer term considerations addressed by Mrs Paulsen and Mrs Jackson. We must therefore adopt several different approaches to this work.
The first revolves around an Integrated Product Policy. I want to state in no uncertain terms that we have specifically emphasised life cycle analysis and this way of looking at the issues. Certainly, further efforts are required and further proposals and ideas about how to proceed, but the life cycle analysis contains the whole mode of thinking and way of approaching this issue. It is important that we continue to work with an Integrated Product Policy.
The second revolves around the thematic strategies we have promised under the Sixth Environmental Action Programme. In the course of next year, there will be two such strategies which will be of great importance to our attitude towards these issues: recycling and use of resources. In connection with these strategies, there will be the opportunity to review the whole of our policy in terms of looking at each individual waste stream. Are we to continue to do this, and how are we to look at this issue in broad outline? It is important for us to take this major initiative, but we must do it in the right way and at the right time. In my judgment, we must handle the problems via Integrated Product Policy and via the thematic strategies.
Before the end of the year, the promised revision of the specific targets for packaging and packaging waste will take place. It is perfectly correct to point out that we need to review the whole of this issue in order to obtain a policy which will last for many years into the future and which will mean that we do not need to go chasing frantically after problems.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Insurance mediation
The next item on the agenda is the Report (A5-0359/2001) by Mr Berenguer Fuster on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council Directive [COM(2000) 511 - C5-0484/2000 - 2000/0213(COD)] on insurance mediation.
Mr President, even at this unreasonably late hour, I am honoured to submit for your consideration the opinion of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council Directive on insurance mediation.
In my opinion it is a good proposal, on which the Commission should be congratulated. Above all, it is a proposal that manages to find a balance between the various interests concerned. In the area that it is intended to regulate, these interests include those of intermediaries, of insurance companies, and also, and this must not be forgotten, the interests of consumers, although these usually put less pressure on Members than the aforementioned interested parties. All of these interests should be taken into account, and when I say that this proposal is a balanced one, I am referring to the fact that there is a balance between all of the various interests concerned. Not to mention that the amendments tabled by the Committee on Economic and Monetary Affairs must aim to uphold this balance that the Commission has scrupulously maintained.
There are also other interests which are, in my opinion, less worthy of consideration. I am talking about sectors whose main aim is to uphold the status they currently enjoy in their respective countries, which will be impossible to sustain when we attempt to produce a harmonisation standard. If the aim of each country, or of each sector in each country, is that the forthcoming directive should not in any way affect the status quo, the only possible solution will, therefore, be not to have a harmonisation standard, or if it is required in an area such as this, that there should be no internal market in the specific sector in question.
This aspiration can disguise an attempt for the harmonisation standard to respond exclusively to the current model in a specific country; or, put in more favourable terms, to suggest that Member States should not apply important parts of the directive.
Ladies and gentlemen, do you not think that these exceptions could render the harmonisation standard meaningless? Do you not realise that taking this route will cause problems for the internal market? The proposal for a directive included certain exceptions, and it is true that the report enlarges on some of these, but I think that these exceptions are within the bounds of what is reasonable.
The idea that those who sell insurance on behalf of travel agencies or veterinary surgeons have to be registered intermediaries should be excluded, for this falls within what is reasonable. Even now, I firmly believe that the further extension of exceptions could end up in nullifying the effect of the directive or, to put it differently, could end up by limiting, to a certain extent, the creation of an internal market in insurance mediation.
I still insist, and please forgive me for doing so in this way, that the resultant report includes several special features that certain countries have to ease the adoption of the directive. For example, amendments relating to the tied agent that were designed to find a solution to ease the adaptation of legislation in those countries in which there is currently no regulation in this field.
There are, evidently, other formulas, and one of these was the one set out in the Commission proposal, and another that consists of my personal viewpoint stated in my original report. However, neither the original formula nor my original proposal would be completely satisfactory to a good number of my fellow Members, who hold different positions, which is why compromise amendments had to be tabled that, I think, should resolve the problem reasonably clearly. I would like you to be aware, ladies and gentlemen, that the result that is being submitted for your consideration is the outcome of a compromise between different points of view that, when seen as a whole, are acceptable.
It is only for this reason and out of respect for this compromise that the Group of the Party of European Socialists has decided not to table any more amendments, with the exception of three that are simply of a technical nature, that aim to correct inconsistencies in the text. Clear proof of this fact is the refusal to table any amendments such as those tabled by the Group of the Greens/European Free Alliance, that were subsequently defeated at committee stage and with which I personally agreed, because these are not only in line with the main points of my original proposal, but they also seek to provide better consumer protection, something with which I will always agree.
Mr President, I feel that, as Mr Berenguer Fuster said, the Commission proposal fills a large gap in the internal insurance market which has been created by the huge development in insurance and reinsurance transactions recently, particularly relating to the insurance of specific interests, and here I refer to the major industrial and commercial risks, while the market for private individuals and other smaller risks has been left rather to its own devices, resulting in a sort of free-for-all. We know how sensitive insurance mediation is, and our directive concerns precisely the mediation aspect.
That is why we found the Commission' s proposal both balanced and interesting, although possibly a little overcomplicated, which is why we have endeavoured to streamline it with a series of amendments - I am, of course speaking on behalf of the Committee on Legal Affairs and the Internal Market, which has drafted its opinion - to make the sector which does not focus primarily on insurance rather more mobile and marketable. There are, in fact, many entities, such as travel and tour agencies, whose main activity is not insurance but which do sell risk and life insurance as part of their business. Such transactions clearly lie outside and are not bound by the usual conventions of professionalism and honour, by the extremely stringent and far-reaching requirements, that is, which guarantee precisely that good faith and reliability and credibility that should be high priority in insurance.
Mr President, Commissioner, ladies and gentlemen, there are four points I would like to address. The first is that the insurance business is based on trust. Trust has a dual basis: trust in the product on the one hand, and on the other, trust in the other party's sales personnel and in their way of doing business. It needs, then, to be said today that the absolute majority of all sales personnel and brokers do their work in a proper way; otherwise the insurance business would not be flourishing and justifying the trust placed in it by its customers.
Secondly, I would like to thank all those who have worked on this report.
Thirdly, many States' laws on insurance and banking already impose strict duties of consultation and information, which are binding also on brokers. Insurers and credit institutions are subject to supervision and obligatory registration and to clear regulations on policy. Quite independently of that, I share the directive's desire to guarantee the creation of a high professional standard for insurance brokers, to establish a single register for cross-frontier operations and to secure a high level of protection for insurance enterprises.
Over and above what has already been said, Mr Radwan and I have tabled three amendments - Nos 57, 58, and 59 - in which we intend, firstly, to have it left to the Member States to decide whether to exempt insurance brokers dealing in commercial risks from the requirements of the directive; secondly, to have the intermediary activity end with the conclusion of the contract, as is customary; and thirdly, to make a clearer distinction between those who work as insurance brokers as their main occupation and those for whom this activity is incidental to another.
Mr President, the PPE-DE Group broadly welcomes this long-overdue overhaul of the original 1977 directive as part of the single market in financial services, which utilises the financial passport or single licence concept. This involves minimal harmonisation, the setting of professional standards and consumer safeguards as well as mutual recognition between Member States, to enable brokers to enjoy freedom of establishment throughout the Union with rules to ensure prudential care for the good conduct of their business.
I congratulate the rapporteur, Mr Berenguer Fuster, on his largely cooperative cross-party approach in committee, appropriate to a technical report which provides quality assurance to the consumer. It is worth noting that approximately 95% of European consumers use the services of insurance brokers and will be affected by this directive, along with 100 000 insurance practitioners in the Union.
The vast majority of areas of political difference were resolved in a series of compromise amendments, as well as those requirements due to the peculiar structure of the German industry. I was delighted at the adoption of a large number of my own amendments, ranging from exemptions for the travel industry, to recognition of the role of the computer and the Internet and the future role of e-commerce for insurance, as well as safeguards for a three-yearly review of eligibility for registration, and protection for businesses located offshore outside the EU.
I hope this report will not increase the burden to intermediaries, in terms of cost or difficulty, or of conducting normal business practices, but will open up a competitive and transparent market throughout the 15 Union Member States, which ultimately, by providing volume and economy of scale, will provide real savings which will be handed down to the citizens of the Union.
Mr President, I should like to begin by thanking Parliament for the efforts to complete its first reading of the proposal for a directive on insurance mediation. I would like to thank in particular the rapporteur, Mr Berenguer, and also Mr Ferri, for the quality of their work which has resulted in the recommendation submitted to this plenary.
The proposal for a directive on insurance mediation, scheduled in the action plan for financial services, is a key text to achieve a true internal market in insurance, in particular as regards retail markets. Insurance intermediaries play a fundamental role in the sale of insurance in the Community and their importance would increase with the emergence of more complex and sophisticated insurance products.
Although the internal market in insurance has been completed as regards insurance undertakings, especially concerning the prudential rules, insurance intermediaries continue to be confronted with several obstacles which prevent them from taking full advantage of the freedoms of the Treaty. The proper functioning of the internal market is therefore hindered.
I am particularly pleased that Parliament agrees with the essential objectives of the Commission's proposals. It seeks to ensure that insurance intermediaries possess a high level of professional competence and that an intermediary, duly registered in his home Member State, may conduct his activities throughout the internal market. The proposal also aims to guarantee the protection of customers by setting appropriate information requirements.
I now turn to the amendments submitted to the plenary session. The Commission can accept the following amendments: Nos 1, 4, 5, 8, 9, 17, 28, 30, 37 and the second part of No 58. It can also accept either partially or in their spirit the following amendments: 3, 7, 11, 21, 23, 24, 26, 27, 29, 32, 44 and 51. Amendment Nos 15 and 16 may also be accepted in part.
The Commission is not, however, in a position to accept the other amendments tabled for the following reasons. Amendment Nos 2, 10, 13, 14, 46, 47, 49, 52 and 57 aim to exclude from the scope of the proposal some activities such as those of travel agencies, veterinarians and persons acting on an occasional basis, and therefore these amendments cannot be accepted. These exclusions would affect the sale of insurance products involving important risks and are therefore rejected. The same reasons explain the non-acceptance of Amendment Nos 12 and 50.
The Commission considers that the term "insurance intermediary" is defined in an appropriate manner. The scope of the directive is well balanced. Amendment Nos 15 and 16 are therefore not necessary since the definition covers all intermediation activities, including those carried out by electronic means. The same applies to Amendment Nos 19 and 25 which relate to sub-agents and also to Amendment Nos 20 and 58.
As regards the issue of "bancassurance", all forms of "bancassurance" activities should fall within the scope of the proposal. It is an increasingly important way of distributing insurance. Amendment Nos 18 and 22 propose a definition of "bancassurance" activities which only takes account of one of the possible forms that "bancassurance" may take. They are therefore rejected.
There are amendments relating to registration and professional requirements of insurance intermediaries. Amendment Nos 31 and 56 would imply less strict rules to cover professional negligence of insurance intermediaries. They would jeopardise the objective of ensuring an appropriate level of professional liability cover for insurance intermediaries in the internal market.
Amendment No 33, 34 and 54 would affect the overall coherence of the proposal which is based on the principle of home country control. Amendment No 35 and 36 concern complaint schemes and out-of-court redress mechanisms of the proposal. Amendment No 35 is already implicit in the text of the proposal and is not necessary. Amendment No 36 does not seem appropriate in the context of a directive since it contains a specific reference to a Commission recommendation which is not legally binding on the Member States.
Thirdly there are amendments referring to information requirements. A key element of the Commission proposal is to ensure a high level of protection of consumers through the provision of appropriate information and advice. Amendment Nos 38, 39, 40, 41, 42, 43, 55, 60 and 61 would compromise considerably this objective.
Finally, Amendment Nos 6, 45 and 48 which provide that non-registered persons excluded from the scope of the directive should comply with information requirements, would be extremely difficult for the Member States to implement in practice.
I am sorry to have talked so long about these amendments, but Parliament has a right to know what the Commission thinks.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I have always had the childish ambition to have us finish at midnight. Tonight we have missed it by only ten seconds.
(The sitting was closed at midnight.)